Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 1 of 142 PageID #:
                                   26573




                         EXHIBIT 31
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 2 of 142 PageID #:
                                   26574




                                                                           A186
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 3 of 142 PageID #:
                                   26575




                                                                           A187
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 4 of 142 PageID #:
                                   26576




                                                                           A188
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 5 of 142 PageID #:
                                   26577




                     EXHIBITS A-I

                 REDACTED IN
                THEIR ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 6 of 142 PageID #:
                                   26578




                         EXHIBIT 32
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 7 of 142 PageID #:
                                   26579




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 8 of 142 PageID #:
                                   26580




                         EXHIBIT 33
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 9 of 142 PageID #:
                                   26581




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 10 of 142 PageID #:
                                    26582




                         EXHIBIT 34
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 11 of 142 PageID #:
                                    26583




                           REDACTED
                             IN ITS
                           ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 12 of 142 PageID #:
                                    26584




                         EXHIBIT 35
                 Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 13 of 142 PageID #:
                                                     26585
Stephen.Larson




From:                                 Stephen.Larson
Sent:                                 Monday, November 25, 2019 1:15 PM
To:                                   Constant, Justin
Cc:                                   Baraa.Kahf; Reines, Edward; Guardant Health II Service; mfarnan@farnanlaw.com;
                                      bfarnan@farnanlaw.com; Knobbe.PGDx; FM-GuardantService; Tigan, Jeremy A.; Jacobs,
                                      Karen; Jack Phillips; Jeremiah.Helm; dab@pgmhlaw.com
Subject:                              RE: Guardant Health v. Foundation Medicine/PGDx (1:17-cv-01616-LPS-CJB; 1:17-
                                      cv-01623-LPS-CJB): Defendants' Proposed Search Terms


Justin:

EvenifGuardantwereabletorecoversomeorallofthemissingemails,thediscoveryDefendantsseekwouldstillbe
necessary.Aswehaverepeatedlyexplained,thefounders’Gmailaccountsmustbepreservedintheirentiretytoavoid
furtherdestructionofevidence.Theonlydocumentspreservedfromthoseaccountsareincidentalarchiveswhichare
clearlyincompleteanderrorprone.ThefactthatEltoukhyfelttheneedtodeletedocumentsis,itself,important,and
thescope,timing,andcircumstancesofEltoukhy’sdestructionisdirectlyrelevanttoDefendants’inequitableconduct
claims.Moreover,evenifGuardantwereabletorecoversomeofthemissingemails,thatwouldstillnotexplainwhy
thesamedocumentsweredeletedbyTalasazfromhisaccount,andthelossofevidencemaygofarbeyondthebodiless
emails.Thus,DefendantsshouldstillprovidealistofthelaptopsEltoukhyandTalasazused.Inaddition,ifGuardanthas
indeedlocatedasourceofhighlyrelevantdocumentspreviouslymissingfromitsdocumentcollection,theinitialsearch
termsshouldberunontheentirecollectedlaptopwithoutlimitation—aswasdoneinthefirstinstance—andthelater
searchtermsshouldberunonthelaptopusingtheagreedͲupondatelimitations.Finally,Defendantsstillrequire
additionaldepositiontimetoprobeEltoukhy’sactions.

Thediscoveryofanothersourceofdocumentsthatisapparentlymorecompletefortherelevanttimeperiodraisesa
numberofquestions.Wherewasthissource?Howwasitlocated?Whywasitnotidentifiedandcollectedearlier?In
additiontothosebasicquestions,Defendantsaskthatthisnewsourcebepreservedinitsentiretyviaforensicimaging
andbemadeavailableforforensicanalysistoensuretherewasnoselectivedeletionofevidenceonthatsource.In
addition,pleaseletusknowwhenwewillreceiveanswerstoourotherquestionsbelow.

Thanks,
Steve


From:Constant,Justin<Justin.Constant@weil.com>
Sent:Friday,November22,20195:40PM
To:Stephen.Larson<Stephen.Larson@knobbe.com>
Cc:Baraa.Kahf<Baraa.Kahf@knobbe.com>;Reines,Edward<edward.reines@weil.com>;GuardantHealthIIService
<Guardant.Health.II.Service@weil.com>;mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;Knobbe.PGDx
<Knobbe.PGDx@knobbe.com>;FMͲGuardantService<FMͲGuardantService@choate.com>;Tigan,JeremyA.
<jtigan@mnat.com>;Jacobs,Karen<kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;Jeremiah.Helm
<Jeremiah.Helm@knobbe.com>;dab@pgmhlaw.com
Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲCJB):
Defendants'ProposedSearchTerms

Steve,

Guardant has located a backup of Dr. Eltoukhy’s laptop that appears to contain many, if not all, of the bodiless
emails from Dr. Eltoukhy’s gmail account. The backup is currently being processed by our document
                                                              1
                                                                                                                A389
     Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 14 of 142 PageID #:
                                                          26586
vendor. Guardant intends to have this new information reviewed and produced (subject to the previously agreed
search limits) as quickly as practicable, and we will be able to provide you with an update on timing shortly.

Given this new development, Guardant requests that the current discovery dispute be placed on hold until the full
scope of this new information can be ascertained. Based on our initial review, we believe it will likely resolve any
issues regarding the bodiless emails. If you agree, we propose requesting that the Court stay the letter briefing and
hearing pending a status update from the parties.

Sincerely,
Justin


From:Stephen.Larson<Stephen.Larson@knobbe.com>
Sent:Monday,November18,201910:58AM
To:Constant,Justin<Justin.Constant@weil.com>
Cc:Baraa.Kahf<Baraa.Kahf@knobbe.com>;Reines,Edward<edward.reines@weil.com>;GuardantHealthIIService
<Guardant.Health.II.Service@weil.com>;mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;Knobbe.PGDx
<Knobbe.PGDx@knobbe.com>;FMͲGuardantService<FMͲGuardantService@choate.com>;Tigan,JeremyA.
<jtigan@mnat.com>;Jacobs,Karen<kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;Jeremiah.Helm
<Jeremiah.Helm@knobbe.com>;dab@pgmhlaw.com
Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲCJB):
Defendants'ProposedSearchTerms

EdandJustin,
Duringthemeetandconfer,weaskedforthedetailsofGuardant’sforensicimageofDr.Eltoukhy’slaptop.Youasked
thatweputourquestionsinwriting.Pleaseexplaintoushowthatimagewascreated,whetheritwaspreͲfilteredor
screenedinanyway,andwhetheritwaslimitedtocertainfoldersordrives.Aswehaveexplained,relevantinformation
aboutDr.Eltoukhy’sactionsmaybeinregistryentriesorothernonͲtypicallocations,andwewanttomakesureallof
thisinformationhasbeenpreserved.Moreover,ourconcernisalsorelatedtochangestothesedrivesthattook
place.Wethereforeaskyoutoconfirmyoumadeacompleteimageofthedrivesoflaptopcomputersusedbythe
foundersafteritwasdeterminedthatfilesweredeleted.

Atthemeetandconfer,weaskedyouanumberofotherquestions,andyoueithersaidDr.Eltoukhywouldaddressthe
issueathisdeposition,oraskedthatweputthequestioninwriting.Belowareouradditionalquestionsfollowingupon
Guardant’sanswerstoDefendants’numberedquestionsbelow.
2.Guardantstatesthatits“documentcollectiononJanuary30,2017andJuly20,2018weredirectlyfromDr.
Eltoukhy’slaptop.”PleaseexplainwithspecificitywhatfileswerecollectedfromDr.Eltoukhy’slaptopandhowthey
werecollected.Didthatcollectionincludegmails?Ifso,howweresuchgmailscollectedfromDr.Eltoukhy’s
laptop?WerethereanygmailscollectedfromsourcesotherthanOutlookfiles(e.g.,OLMorPSTfiles)?
3.Duringtheparties’meetandconfer,GuardantstatedthatDrs.EltoukhyandTalasazbothreceivedcopiesof
Guardant’sholdletter.Whendidtheyreceivethatletter?
5.Guardant’sNovember3emailstatedthat“[o]nJuly8,2019,Guardant’scounselreviewedDr.Eltoukhy’s
personalgmailaccountviatheGooglewebsite.Atthattime,thepersonalgmailaccountcontainednomessagespriorto
2014.”Defendants’November7emailaskedwhyGuardant’scounseltooknoactionatthattimetorecoverthose
emails(suchasbycontactingGoogle).Inresponse,Guardant’sNovember11asserts,“Asstatedabove,thecollectionon
July8,2019wasamechanicalprocesswhereemailsweresearchedusingtheESIterms.”Pleaseclarify:didGuardant’s
“counsel”personallyreviewDr.Eltoukhy’sgmailaccountonJuly8,2019,asindicatedinGuardant’soriginalemail?Oris
Guardantnowassertingitperformedonlya“mechanical”documentcollectiononJuly8,2019andthusitscounseldid
notactuallyreviewDr.Eltoukhy’semailsviatheGooglewebsiteonJuly8,2019?Morebroadly,whatexactlyoccurred
onJuly8,2019?
6.Guardantstatesithas“noinformationsuggestingthatDr.Talasazhasdeletedanyrelevantemailssincethestart
ofthislitigation.”Duringtheparties’meetandconfer,Guardantrepresentedthatthisassertionwasbasedona
                                                               2
                                                                                                                  A390
     Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 15 of 142 PageID #:
                                         26587
reasonableinquiry.Asweexplained,webelieveGuardant’sdutytopreservedocumentsarosebeforethepresent
litigation.WhendidDr.TalasazdeletehisearlyGuardantgmails,forexample,theforwardedSteemersemaildiscussed
below?Asyouknow,webelievetheseareveryimportantdocuments,andwewanttounderstandwhythereareno
copiesofthesedocumentsineitherofDr.Eltoukhy’sorDr.Talasaz’sfilesoronGoogle’sserver.

Thanks,
Steve

From:Constant,Justin[mailto:Justin.Constant@weil.com]
Sent:Monday,November11,20197:45PM
To:Stephen.Larson<Stephen.Larson@knobbe.com>
Cc:Baraa.Kahf<Baraa.Kahf@knobbe.com>;Reines,Edward<edward.reines@weil.com>;GuardantHealthIIService
<Guardant.Health.II.Service@weil.com>;mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;Knobbe.PGDx
<Knobbe.PGDx@knobbe.com>;FMͲGuardantService<FMͲGuardantService@choate.com>;Tigan,JeremyA.
<jtigan@mnat.com>;Jacobs,Karen<kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;Jeremiah.Helm
<Jeremiah.Helm@knobbe.com>;dab@pgmhlaw.com
Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲCJB):
Defendants'ProposedSearchTerms

Stephen,

Guardant disagrees with your assertion that any of Guardant’s actions raise “serious issues of spoliation and
document preservation and collection.” We explain below.

On August 5, 2019, the parties attended a hearing wherein the Court ordered the production from a pool of
“approximately 4,000-5,000 additional documents” that were already collected during the ESI discovery
process and were communications between Dr. Eltoukhy and Guardant employees or advisors before
2013. After a week, Defendants requested to substantially broaden this pool of documents by requesting all
“documents in the custodial file of any active Guardant Health email address assigned to any Guardant
employee” and proposed 197 search terms. After Guardant pointed this out on August 15, 2019, the Defendants
responded that it “is not Defendants’ intention to expand the scope of discovery in this case” on August 20,
2019. Defendants requested information on how the pool of 4,000-5,000 documents was collected. Guardant
provided this information. As Guardant explained at the time, the document pool contained emails from both
Dr. Eltoukhy’s and Dr. Talasaz’s gmail accounts. Guardant also further explained on August 27, 2019 that
“Guardant has searched and collected documents directly from the personal Google accounts of Dr. Eltoukhy
and Dr. Talasaz, not just the emails that were included in Outlook.” This is entirely consistent with Guardant’s
disclosure below.

After Defendants requested additional information about the preservation and collection of Dr. Eltoukhy’s
Gmail account on September 6, 2019, Guardant responded the same day proposing a solution:

        The parties stipulated that activities in compliance with the duty to preserve information are protected
        from disclosure and discovery. However, we do nonetheless have an interest in addressing unwarranted
        fears. If we can reach an agreement to share such information trilaterally, that might be a solution. Are
        defendants willing to share information about the preservation and collection of documents from the
        personal email files of Doron Lipson, Doug Ward, and Victor Velculescu? If so, we will certainly
        consider such an arrangement.

Defendants responded on September 10, 2019 stating that they would consider Guardant’s proposal but never
followed up, provided a counter proposal, or otherwise responded.

                                                           3
                                                                                                            A391
     Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 16 of 142 PageID #:
                                                      26588
After substantial back and forth on the issues of which email addresses should be considered “between Dr.
Eltoukhy and Guardant” and a substantial culling of the initial 197 search terms to less than 40, Guardant
agreed to conduct the search on the pool of documents on September 13, 2019 (September 17, 2019 for the
personal accounts). Guardant made a production on September 20, 2019. On September 21, 2019, Defendants
raised the issue that some of the emails that had been produced did not contain a body. The parties discussed
the issue on September 26, 2019 and on October 3, 2019, Defendant’s responded with requests for additional
information on Guardant’s process regarding the pool of documents and the basis for Guardant’s assertion that
it was confident that “the corrupted emails are not currently available on Google’s servers and could not be
found by, for example, directly logging into the inventors’ accounts.” Guardant responded on October 7, 2019:

       As for our assertion that these documents are not currently available on Google’s servers in Dr.
       Talasaz’s and Dr. Eltoukhy’s Gmail account, this is based on the fact that we searched these accounts as
       part of this search. Since the bodiless emails passed the filters and Guardant searched the Gmail
       accounts using the same filters, corresponding versions of the bodiless emails would have also been
       produced if they existed.

None of the parties’ extensive correspondence described above or the exchange at the August 5, 2019 hearing
indicates a “failure to disclose” by Guardant.

Regarding your request that the entirety of the Gmail accounts be collected at this point, as we explained on
October 16, 2019, this makes little sense at this stage:

       We are months past the end of discovery, and the parties have already come to an agreement on what the
       parameters of the search should be. Guardant has conducted the search per the agreement. We explained
       that if the bodiless emails were available in the Gmail account, they would have been produced in the
       latest production. Whether every single email was exported to Relativity or if the search was first
       limited by some or all of the agreed upon limits before export makes no difference. The identified
       emails would have been produced if they were available.

We did not receive a response.

Further, as we stated before, Guardant will not agree to the examination of the forensic images of Dr.
Eltoukhy’s or Dr. Talasaz’s laptops for the reasons we have given below. We have provided the declaration of
a forensics expert who attempted to recover the bodiless emails and was partially successful. These images have
been preserved.

Your request for every pre-2014 bodiless email without any to/from/cc/bcc limitations also does not make sense
and is overbroad. As discussed above, the Court already ruled on this issue and ordered production of the pre-
2013 emails limited to those between Dr. Eltoukhy and Guardant. The parties worked together to identify the
relevant emails and agreed on a search. A boundless search for such emails is unreasonable and unduly
burdensome, and you have not explained why this would make sense.

As for Dr. Eltoukhy’s deposition, you have not justified why you need more than another 3-hours. Dr.
Eltoukhy was already deposed for 14 hours.

Responses to your specific questions are below:

1.       What documents, if any, did Guardant produce from the Google server that hit on Defendants’ search
       terms? None of the thirteen emails identified in Justin Constant’s correspondence as originating directly
       from the Google server appear to have been produced in response to Defendants’ requested
       supplemental searches. Please let us know if that is incorrect.
                                                        4
                                                                                                      A392
     Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 17 of 142 PageID #:
                                         26589

We have provided the list of emails that were produced that originated from the Google server.

2.       What was the scope of Guardant’s collection of Dr. Eltoukhy’s emails on January 30, 2017 and/or July
       20, 2018? Based on our understanding, Guardant’s document collection did not include collecting
       documents directly from Google’s server and/or Dr. Eltoukhy’s laptop. Please let us know if that is
       incorrect.

This is incorrect. Guardant’s document collection on January 30, 2017 and July 20, 2018 were directly from
Dr. Eltoukhy’s laptop.

3.       What steps did Guardant take to make sure Drs. Eltoukhy, Talasaz and Mr. Wiley preserved their
       documents? We assume Guardant instituted a litigation hold and that Drs. Eltoukhy, Talasaz and Mr.
       Wiley received a copy of the hold letter at the outset of this litigation. Please let us know if that is
       incorrect. If Guardant did circulate such a letter, please provide a copy of that letter and a list of
       individuals who received it.

Communications between Drs. Eltoukhy, Talasaz and Mr. Wiley and Guardant’s attorneys regarding
preservation and litigation holds are privileged. This would include the hold letter sent at the outset of the
litigation. Guardant does not waive its privilege.

4.       What day and time did Dr. Eltoukhy (1) delete his pre-2014 emails on his laptop and (2) delete his pre-
       2014 emails on the Google server? And what was the basis for Dr. Eltoukhy’s understanding that the
       deleted files and messages on the Google server were previously collected and preserved and that it
       would be permissible to delete documents? At this point Guardant has provided a nearly three-month
       window where this deletion took place.

Given that any pre-2013 messages were 4 or more years old at the time this litigation commenced, many of
these could have been, and were likely deleted long before this litigation given the age of the emails. For any
remaining issues regarding Dr. Eltoukhy’s understanding, you have already stated that you intend to take Dr.
Eltoukhy’s deposition on the issue.

5.       Upon learning, on July 8, that Dr. Eltoukhy had deleted his pre-2014 emails, what steps, if any, did
       Guardant take to preserve and/or recover those documents? In particular, why didn’t Guardant
       immediately reach out to Google to recover Dr. Eltoukhy’s pre-2014 Gmails during the critical 30-day
       time period in which these documents may have been easily recoverable?

As stated above, the collection on July 8, 2019 was a mechanical process where emails were searched using the
ESI terms.

6.       Did Dr. Talasaz likewise delete pre-2014 emails? If so, what pre-2014 emails did Dr. Talasaz delete
       and when did he delete them? Based on your representation that you sought to obtain copies of the
       corrupted emails from Dr. Talasaz’s account, we understand that at a minimum Dr. Talasaz deleted his
       copies of any emails sent to his account by Dr. Eltoukhy. Given that Guardant produced almost no pre-
       2014 emails from Dr. Talasaz’s Gmail account—and no emails responsive to any search terms—it
       appears Dr. Talasaz may have deleted other relevant emails from his Google account. Please let us
       know if Dr. Talasaz likewise engaged in the deletion of evidence and the extent of that deletion. For
       example, one of the bodiless emails is an email from Dr. Eltoukhy                         to Dr. Talasaz
                              dated April 26, 2012 with bates numbers GUARDFM00908540,
       GUARDPG00908906. Despite the fact that Dr. Eltoukhy deleted this after his April 2019 deposition,
       why was this document not found in Dr. Talasaz’s file?
                                                         5
                                                                                                        A393
     Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 18 of 142 PageID #:
                                         26590

Guardant has no information suggesting that Dr. Talasaz has deleted any relevant emails since the start of this
litigation. When searching Dr. Talasaz’s personal Gmail account, there were a small number of emails that met
the date and to/from/cc/bcc limitations. The non-privileged emails were then produced (without ESI term
limits).

We are available Wednesday morning to meet and confer. Would 10am PT work?

Sincerely,
Justin



From:Stephen.Larson<Stephen.Larson@knobbe.com>
Sent:Monday,November11,20192:03PM
To:Constant,Justin<Justin.Constant@weil.com>
Cc:Baraa.Kahf<Baraa.Kahf@knobbe.com>;Reines,Edward<edward.reines@weil.com>;GuardantHealthIIService
<Guardant.Health.II.Service@weil.com>;mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;Knobbe.PGDx
<Knobbe.PGDx@knobbe.com>;FMͲGuardantService<FMͲGuardantService@choate.com>;Tigan,JeremyA.
<jtigan@mnat.com>;Jacobs,Karen<kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;Jeremiah.Helm
<Jeremiah.Helm@knobbe.com>;dab@pgmhlaw.com
Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲCJB):
Defendants'ProposedSearchTerms

Counsel,

Wehavenotreceivedanyresponsetoouremailbelow.Pleaseletusknowwhenyouareavailabletomorrowtomeet
andconferonDefendants’requestforadditionaldepositiontimewithHelmy,Defendants’requestthatGuardant
produceallthebodilessemails,andDefendants’requestthatGuardantanswerthequestionsbelow.Inaddition,please
bepreparedtoexplainGuardant’sposition,ifany,astowhyGuardant’sconductdoesnotjustifyafindingofspoliation,
justifyingreliefforDefendants.

Thanks,
Steve

From:Stephen.Larson
Sent:Thursday,November7,20191:20PM
To:Constant,Justin<Justin.Constant@weil.com>
Cc:Baraa.Kahf<Baraa.Kahf@knobbe.com>;Reines,Edward<edward.reines@weil.com>;GuardantHealthIIService
<Guardant.Health.II.Service@weil.com>;mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;Knobbe.PGDx
<Knobbe.PGDx@knobbe.com>;FMͲGuardantService<FMͲGuardantService@choate.com>;Tigan,JeremyA.
<jtigan@mnat.com>;Jacobs,Karen<kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;Jeremiah.Helm
<Jeremiah.Helm@knobbe.com>;dab@pgmhlaw.com
Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲCJB):
Defendants'ProposedSearchTerms

Counsel,

Guardant’srevelationthat,afterhewasdeposed,Dr.EltoukhydeletedpreͲ2014emailsoffhislaptopandGoogle’s
serverraisesseriousissuesofspoliationanddocumentpreservationandcollection.WearealsosurprisedbyGuardant’s


                                                             6
                                                                                                              A394
     Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 19 of 142 PageID #:
                                         26591
revelationthatitlearnedofthisprobleminearlyJuly.Despitethisknowledge,Guardantdidnotbringittoourattention
duringtheparties’manycommunications(someofwhicharedocumentedbelow).

GuardantalsofailedtodisclosethisproblemduringthediscoveryhearingonAugust5withtheCourtthatwasbasedon
Defendants’requestsfortheseprecisedocuments.Aftermanymonthsofcorrespondence,wherewerepeatedlyasked
Guardantdirectlyforinformationonthisissue,andrepeatedlyraisedconcernsaboutGuardant’spreservationand
collectionofdocuments,weareleftwiththeimpressionthatGuardant’sgoalwastoobfuscatetheprobleminthehope
itwouldgoaway.Guardant’sinconsistentresponsesonthisimportantissueareinexplicable.Forexample,onAugust
20,2019at3:05PMET,DefendantsaskedGuardanttoconfirmthat“ithadpreservedandcollectedalldocumentsand
emailsfromthepersonalGoogleaccountsofitsfounders,HelmyEltoukhy,AmirAliTalasaz,andMichael
Wiley.”GuardantrespondedonAugust27,2019at12:43PMETandstatedit“ha[d]searchedandcollecteddocuments
directlyfromthepersonalGoogleaccountsofDr.EltoukhyandDr.Talasaz,notjusttheemailsthatwereincludedin
Outlook.”

AfteradditionalemailexchangesandameetandconferonAugust28,2019,wherewewereagainleftwonderingabout
Guardant’spreservationandcollection,onAugust30,2019at6:21PMET,DefendantsaskedGuardanttoclarify
whetheratleastDr.Eltoukhy’sandDr.Talasaz’sGoogleaccountswerepreservedintheirentirety.Throughoutthis
entirecorrespondence,GuardantknewthatDr.EltoukhyhaddeletedpreͲ2014gmailsbecause,asstatedinyouremail
onNovember3,2019,Guardant’scounselreviewedDr.Eltoukhy’spersonalgmailaccountonJuly8,2019andit
containednomessagespriorto2014.

WerepeatourrequestthatGuardantimmediatelycollectandpreservetheentiretyofallofthefounders’Gmail
accounts,toensurethatnofurtherdocumentsaredeleted,anissueonwhichthepartieshavealreadymetand
conferred.WealsorepeatourrequestthatGuardantprovideforensicimagesforalllaptopcomputersusedbythe
founders,anissueonwhichthepartieshavealsofullymetandconferred.Itisparticularlyimportantthatweexaminea
forensicimageofthelaptopcomputeronwhichDr.Eltoukhydeletedhisemails.Ataminimum,weaskyoutopreserve
anysuchimagespendingresolutionoftheparties’disputes.

WealsorequestthatGuardantprovideacopyofeverypreͲ2014bodilessemail,withoutanyto/from/cc/bcclimitations
andwithouttheuseofsearchtermssowecandeterminethescopeofthedocumentsthathavebeenlost.Limiting
documentproductiontoemailsthathitonsearchtermsmakesnosense,sincethecontentoftheseemailsismissing.

Giventhesenewdevelopments,wealsobelieveitisimperativethatGuardantmakeDr.Eltoukhyavailabletoexplainhis
actions.Asyouknow,thepartieswillbeschedulingDr.Eltoukhy’sfollowͲondeposition,orderedbytheCourttobe
threehours.D.I.261.WebelievethebestcourseofactionistomakeDr.Eltoukhyavailableforatotalofsevenhours,
andforthescopeofthatdepositiontoalsoincludequestionsastodocumentcollection,productionandthedestruction
ofevidence.PleaseconfirmGuardantwillagreetothisproposal.

Finally,weaskthatGuardantanswerthequestionsbelow.Wehaveaskedquestionsformonthsinanefforttogetclear
answers.Inresponse,Guardanthasprovidedevasiveandinconsistentanswers.Nonetheless,webelieveitis
worthwhiletoprovideGuardantonelastopportunitytosquarelyaddresstheseissuesbeforeweseekrelieffromthe
Court.

1.Whatdocuments,ifany,didGuardantproducefromtheGoogleserverthathitonDefendants’search
             terms?NoneofthethirteenemailsidentifiedinJustinConstant’scorrespondenceasoriginatingdirectlyfrom
             theGoogleserverappeartohavebeenproducedinresponsetoDefendants’requestedsupplemental
             searches.Pleaseletusknowifthatisincorrect.

2.WhatwasthescopeofGuardant’scollectionofDr.Eltoukhy’semailsonJanuary30,2017and/orJuly20,
             2018?Basedonourunderstanding,Guardant’sdocumentcollectiondidnotincludecollectingdocuments
             directlyfromGoogle’sserverand/orDr.Eltoukhy’slaptop.Pleaseletusknowifthatisincorrect.


                                                              7
                                                                                                                A395
     Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 20 of 142 PageID #:
                                         26592
3.WhatstepsdidGuardanttaketomakesureDrs.Eltoukhy,TalasazandMr.Wileypreservedtheir
             documents?WeassumeGuardantinstitutedalitigationholdandthatDrs.Eltoukhy,TalasazandMr.Wiley
             receivedacopyoftheholdletterattheoutsetofthislitigation.Pleaseletusknowifthatisincorrect.If
             Guardantdidcirculatesuchaletter,pleaseprovideacopyofthatletterandalistofindividualswhoreceivedit.

4.WhatdayandtimedidDr.Eltoukhy(1)deletehispreͲ2014emailsonhislaptopand(2)deletehispreͲ2014
             emailsontheGoogleserver?AndwhatwasthebasisforDr.Eltoukhy’sunderstandingthatthedeletedfilesand
             messagesontheGoogleserverwerepreviouslycollectedandpreservedandthatitwouldbepermissibleto
             deletedocuments?AtthispointGuardanthasprovidedanearlythreeͲmonthwindowwherethisdeletiontook
             place.

5.Uponlearning,onJuly8,thatDr.EltoukhyhaddeletedhispreͲ2014emails,whatsteps,ifany,didGuardant
             taketopreserveand/orrecoverthosedocuments?Inparticular,whydidn’tGuardantimmediatelyreachoutto
             GoogletorecoverDr.Eltoukhy’spreͲ2014Gmailsduringthecritical30Ͳdaytimeperiodinwhichthese
             documentsmayhavebeeneasilyrecoverable?

6.DidDr.TalasazlikewisedeletepreͲ2014emails?Ifso,whatpreͲ2014emailsdidDr.Talasazdeleteandwhen
             didhedeletethem?Basedonyourrepresentationthatyousoughttoobtaincopiesofthecorruptedemails
             fromDr.Talasaz’saccount,weunderstandthatataminimumDr.Talasazdeletedhiscopiesofanyemailssent
             tohisaccountbyDr.Eltoukhy.GiventhatGuardantproducedalmostnopreͲ2014emailsfromDr.Talasaz’s
             Gmailaccount—andnoemailsresponsivetoanysearchterms—itappearsDr.Talasazmayhavedeletedother
             relevantemailsfromhisGoogleaccount.PleaseletusknowifDr.Talasazlikewiseengagedinthedeletionof
             evidenceandtheextentofthatdeletion.Forexample,oneofthebodilessemailsisanemailfromDr.Eltoukhy
                                    toDr.Talasaz                       datedApril26,2012withbatesnumbers
             GUARDFM00908540,GUARDPG00908906.DespitethefactthatDr.EltoukhydeletedthisafterhisApril2019
             deposition,whywasthisdocumentnotfoundinDr.Talasaz’sfile?

Thanks,

Steve

From:Constant,Justin<Justin.Constant@weil.com>
Sent:Sunday,November3,20198:23PM
To:Stephen.Larson<Stephen.Larson@knobbe.com>
Cc:Baraa.Kahf<Baraa.Kahf@knobbe.com>;Reines,Edward<edward.reines@weil.com>;GuardantHealthIIService
<Guardant.Health.II.Service@weil.com>;mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;Knobbe.PGDx
<Knobbe.PGDx@knobbe.com>;FMͲGuardantService<FMͲGuardantService@choate.com>;Tigan,JeremyA.
<jtigan@mnat.com>;Jacobs,Karen<kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;Jeremiah.Helm
<Jeremiah.Helm@knobbe.com>;dab@pgmhlaw.com
Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲCJB):
Defendants'ProposedSearchTerms


Stephen,

Guardant provides the following information under the parties’ agreement that it is not a waiver of privilege, and
Guardant does not waive privilege beyond the information provided below.

On January 30, 2017, Dr. Eltoukhy’s email was collected in connection with another litigation. On July 20, 2018,
Dr. Eltoukhy’s emails were again collected, including Dr. Eltoukhy’s emails sent or received between January 31,
2017 and July 20, 2018. This collection included folders from Dr. Eltoukhy’s laptop that contained email

                                                                 8
                                                                                                                      A396
     Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 21 of 142 PageID #:
                                                        26593
repositories (such as “.pst” and “.olm” files). Information from Dr. Eltoukhy’s personal gmail account was
collected as confirmed by the various gmail messages produced during discovery.

All of this information was provided to Transperfect for processing and eventual production to the Defendants. On
April 8 and 9, 2019, Dr. Eltoukhy was deposed by the Defendants. With the understanding that these files and
messages had previously been collected and preserved as part of this litigation, Dr. Eltoukhy then deleted older files
containing messages and messages from his personal gmail account prior to 2014 from both the Google servers and
his laptop. On July 8, 2019, Guardant’s counsel reviewed Dr. Eltoukhy’s personal gmail account via the Google
website. At that time, the personal gmail account contained no messages prior to 2014.

After several emails were eventually determined to be bodiless, Guardant, Guardant’s counsel, and Transperfect
searched for information to reconstruct the bodiless emails by collecting images of each of Dr. Eltoukhy’s, Dr.
Talasaz’s, and Mr. Wiley’s laptops and also searching Dr. Talasaz’s gmail account, Mr. Wiley’s gmail account, and
Mr. Wiley’s cypress-peak account on October 16th and 17th, the results of which were produced to the
Defendants. A more detailed account of Transperfect’s efforts are set forth in Mr. Moore’s declaration.

Sincerely,

Justin


From:Stephen.Larson<Stephen.Larson@knobbe.com>
Sent:Tuesday,October29,20195:36AM
To:Constant,Justin<Justin.Constant@weil.com>
Cc:Baraa.Kahf<Baraa.Kahf@knobbe.com>;Reines,Edward<edward.reines@weil.com>;GuardantHealthIIService
<Guardant.Health.II.Service@weil.com>;mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;Knobbe.PGDx
<Knobbe.PGDx@knobbe.com>;FMͲGuardantService<FMͲGuardantService@choate.com>;Tigan,JeremyA.
<jtigan@mnat.com>;Jacobs,Karen<kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;Jeremiah.Helm
<Jeremiah.Helm@knobbe.com>;dab@pgmhlaw.com
Subject:Re:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲCJB):
Defendants'ProposedSearchTerms

Justin,

Yes, we will agree it is not a waiver.

Steve


          On Oct 28, 2019, at 4:37 PM, Constant, Justin <Justin.Constant@weil.com> wrote:


          Counsel,

          Our forensics expert was able to recover the information for a subset of the bodiless emails. We
          intend to produce them shortly. Further, we have determined for a small number corresponded to
          complete emails already in Guardant’s production. We will provide a table correlating these emails
          to the identified bodiless emails. Further, as stated on our call on Friday, Guardant will provide the
          list of all gmail messages produced that were collected directly from Google servers. We will send
          this shortly.


                                                            9
                                                                                                            A397
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 22 of 142 PageID #:
                                                   26594
  If the Defendants will agree that it is not a waiver of privilege (see Model eDiscovery order at
  1.d.(iii)), Guardant will provide “information regarding activities undertaken in compliance with the
  duty to preserve information” relating to bodiless emails. Specifically, Guardant will provide the
  dates that Guardant collected and preserved information regarding Dr. Eltoukhy’s and Dr. Talasaz’s
  accounts. Further, Guardant will provide information known to Guardant regarding the date of
  deletion of any of the bodiless messages. Please let us know if you agree.

  Sincerely,
  Justin


  From:Baraa.Kahf<Baraa.Kahf@knobbe.com>
  Sent:Monday,October28,20195:03PM
  To:Constant,Justin<Justin.Constant@weil.com>;Stephen.Larson<Stephen.Larson@knobbe.com>
  Cc:Reines,Edward<edward.reines@weil.com>;GuardantHealthIIService
  <Guardant.Health.II.Service@weil.com>;mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;
  Knobbe.PGDx<Knobbe.PGDx@knobbe.com>;FMͲGuardantService<FMͲ
  GuardantService@choate.com>;Tigan,JeremyA.<jtigan@mnat.com>;Jacobs,Karen
  <kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;Jeremiah.Helm
  <Jeremiah.Helm@knobbe.com>;dab@pgmhlaw.com
  Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲ
  CJB):Defendants'ProposedSearchTerms

  Justin:
  
  AttachedareourrequestsfordocumentsfromGoogletobeattachedtoasubpoenafor
  documents.Pleaseletusknowifyouwouldliketodiscuss.
  
  Thanks.
  
  Baraa
  
  
  From:Constant,Justin<Justin.Constant@weil.com>
  Sent:Sunday,October27,20192:09PM
  To:Stephen.Larson<Stephen.Larson@knobbe.com>
  Cc:Reines,Edward<edward.reines@weil.com>;GuardantHealthIIService
  <Guardant.Health.II.Service@weil.com>;mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;
  Knobbe.PGDx<Knobbe.PGDx@knobbe.com>;FMͲGuardantService<FMͲ
  GuardantService@choate.com>;Tigan,JeremyA.<jtigan@mnat.com>;Jacobs,Karen
  <kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;Jeremiah.Helm
  <Jeremiah.Helm@knobbe.com>;dab@pgmhlaw.com
  Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲ
  CJB):Defendants'ProposedSearchTerms

  Steve,
  We have not heard back from you regarding the draft subpoena to Google. In order to gain a
  prompt resolution to this issue and recover as much information as possible, Guardant will proceed
  unilaterally with serving a subpoena on Google for information regarding the bodiless emails if we
  have not heard back from you by tomorrow close of business eastern time. Please let us know if
  you have any questions.
  Sincerely,
                                                   10
                                                                                                 A398
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 23 of 142 PageID #:
                                    26595
  Justin

  From:Stephen.Larson<Stephen.Larson@knobbe.com>
  Sent:Thursday,October24,20191:37PM
  To:Constant,Justin<Justin.Constant@weil.com>
  Cc:Reines,Edward<edward.reines@weil.com>;GuardantHealthIIService
  <Guardant.Health.II.Service@weil.com>;mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;
  Knobbe.PGDx<Knobbe.PGDx@knobbe.com>;FMͲGuardantService<FMͲ
  GuardantService@choate.com>;Tigan,JeremyA.<jtigan@mnat.com>;Jacobs,Karen
  <kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;Jeremiah.Helm
  <Jeremiah.Helm@knobbe.com>;dab@pgmhlaw.com
  Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲ
  CJB):Defendants'ProposedSearchTerms

  Justin,
  
  WewillsendyouadraftsubpoenatoGoogleshortly.WedisagreewithGuardant’sotherpositionsfor
  thereasonswealreadystated.Let’sdiscussat3pmCTtoday.
  
  Thanks,
  
  Steve
  
  From:Constant,Justin[mailto:Justin.Constant@weil.com]
  Sent:Thursday,October24,20198:33AM
  To:Stephen.Larson<Stephen.Larson@knobbe.com>
  Cc:Reines,Edward<edward.reines@weil.com>;GuardantHealthIIService
  <Guardant.Health.II.Service@weil.com>;mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;
  Knobbe.PGDx<Knobbe.PGDx@knobbe.com>;FMͲGuardantService<FMͲ
  GuardantService@choate.com>;Tigan,JeremyA.<jtigan@mnat.com>;Jacobs,Karen
  <kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;Jeremiah.Helm
  <Jeremiah.Helm@knobbe.com>;dab@pgmhlaw.com
  Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲ
  CJB):Defendants'ProposedSearchTerms

  Steve,
  As an update to my two previous emails, our expert’s initial indication is that the data from the
  bodiless emails cannot be retrieved from Dr. Eltoukhy’s computer. While we are continuing to
  exhaust all possible options for recovering all or even a portion of the bodiless emails, we continue
  to not be optimistic.

  I am also following up on Guardant’s offer to join a request or subpoena sent last Friday. Please let
  us know how you would like to proceed.
  Sincerely,
  Justin


  From:Constant,Justin<Justin.Constant@weil.com>
  Sent:Friday,October18,20198:48PM
  To:Stephen.Larson<Stephen.Larson@knobbe.com>;Reines,Edward<edward.reines@weil.com>
  Cc:Ives,MargaretE.<mives@choate.com>;GuardantHealthIIService

                                                    11
                                                                                                     A399
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 24 of 142 PageID #:
                                    26596
  <Guardant.Health.II.Service@weil.com>;mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;
  Knobbe.PGDx<Knobbe.PGDx@knobbe.com>;FMͲGuardantService<FMͲ
  GuardantService@choate.com>;Tigan,JeremyA.<jtigan@mnat.com>;Jacobs,Karen
  <kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;Jeremiah.Helm
  <Jeremiah.Helm@knobbe.com>;dab@pgmhlaw.com
  Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲ
  CJB):Defendants'ProposedSearchTerms

  Steve,
  In furtherance to our previous email, we are continuing our efforts to recover the bodiless emails
  and expect to have an indication from the expert early next week. We will share that indication with
  you and later provide the full declaration detailing the expert’s efforts as soon as practicable.

  Because we are not optimistic that the bodiless emails will be recoverable based on information in
  Guardant’s possession, Guardant will join in a request and/or subpoena to Google for the content
  of or any information relating to the bodiless emails. Of course, if the content of any of these
  bodiless emails can be recovered, Guardant will need to review the information first for an
  assessment of privilege. Please let us know how you would like to proceed.

  If you would like to discuss, we are available Monday at 11am PT.

  Sincerely,
  Justin


  From:Constant,Justin<Justin.Constant@weil.com>
  Sent:Wednesday,October16,20193:37PM
  To:Stephen.Larson<Stephen.Larson@knobbe.com>;Reines,Edward<edward.reines@weil.com>
  Cc:Ives,MargaretE.<mives@choate.com>;GuardantHealthIIService
  <Guardant.Health.II.Service@weil.com>;mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;
  Knobbe.PGDx<Knobbe.PGDx@knobbe.com>;FMͲGuardantService<FMͲ
  GuardantService@choate.com>;Tigan,JeremyA.<jtigan@mnat.com>;Jacobs,Karen
  <kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;Jeremiah.Helm
  <Jeremiah.Helm@knobbe.com>;dab@pgmhlaw.com
  Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲ
  CJB):Defendants'ProposedSearchTerms

  Steve,

  Thank you for your email. As we stated before, Guardant is working diligently to determine if
  there is any possibility of recovering the data for these bodiless emails. However, it does not
  make sense to us to have a PGDx or FMI forensic analyst make a copy of Dr. Eltoukhy and Dr.
  Talasaz’s computers for offsite analysis for many reasons. First, these computers contain
  extremely valuable and sensitive trade secret information that are irrelevant to your inquiry and
  for which security is a paramount concern. Second, these machines contain substantial amounts
  of privileged attorney client communications and work product information that is protected
  from discovery. And third, these computers contain highly sensitive personal information that is
  completely irrelevant to any issue in this case. The only question at issue here is whether it is
  possible to recover the data in the bodiless emails, and Guardant has employed an outside expert
  in digital forensics to make that determination. It would be inappropriate and unduly
  burdensome for Guardant to permit the copying of such sensitive, valuable, and privileged email

                                                   12
                                                                                                  A400
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 25 of 142 PageID #:
                                               26597
  by an FMI or PGDx consultant. To reassure you of our interest in recovering the information
  from the corrupted emails, the expert’s credentials are attached, and we will provide a sworn
  declaration from him once his analysis is complete detailing his work.

  For the native files, we can produce the msg files for those emails. They will be coming shortly.

  Regarding the gmail accounts, it’s not clear what you are asking for at this point. We are months
  past the end of discovery, and the parties have already come to an agreement on what the
  parameters of the search should be. Guardant has conducted the search per the agreement. We
  explained that if the bodiless emails were available in the gmail account, they would have been
  produced in the latest production. Whether every single email was exported to Relativity or if
  the search was first limited by some or all of the agreed upon limits before export makes no
  difference. The identified emails would have been produced if they were available.

  Regarding Google, we have not completed the recovery efforts described above and are working
  diligently to do so. We will engage with you on this topic promptly after we get the results.

  Sincerely,
  Justin



  From:Stephen.Larson<Stephen.Larson@knobbe.com>
  Sent:Tuesday,October15,201911:00AM
  To:Constant,Justin<Justin.Constant@weil.com>;Reines,Edward<edward.reines@weil.com>
  Cc:Ives,MargaretE.<mives@choate.com>;GuardantHealthIIService
  <Guardant.Health.II.Service@weil.com>;mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;
  Knobbe.PGDx<Knobbe.PGDx@knobbe.com>;FMͲGuardantService<FMͲ
  GuardantService@choate.com>;Tigan,JeremyA.<jtigan@mnat.com>;Jacobs,Karen
  <kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;Jeremiah.Helm
  <Jeremiah.Helm@knobbe.com>;dab@pgmhlaw.com
  Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲ
  CJB):Defendants'ProposedSearchTerms

  Justin,
  
  Thankyouforyouremail.First,withregardtotheforensicanalysis,weappreciateyourefforts,butwe
  wouldliketohaveourownexpertcarryouttheimagingandanalysisoftherelevantcomputers.
  
  Second,wereceivedaproductionof“native”emailsfromyoulastweek.Butthese“native”emailswere
  producedashtmlfiles,andarenottheoriginalarchivedcopiesoftheemails.Pleaseletusknowifyou
  willproducetheoriginalnativearchivefilestous.
  
  Third,wedisagreeitisprematuretocontactGoogleregardingthemissingemails,particularlybecause
  ofthetimeͲsensitivityofanysuchrecovery.Wealsobelievethat,eveniftheemailsarenot
  recoverable,Googlewillbeabletoprovidemetadatainformationregarding,forexample,whenthe
  emailsweredeleted,whichwillhelpusfocusourefforts.Ifyouhaveinformationregardingwhenthe
  emailsweredeleted,pleaseprovidethatinformationimmediatelybecause,asoutlinedonthatGoogle
  supportpageyoucited,emailsdeletedmorethan30daysagomaybemoredifficulttorecover.
  


                                                      13
                                                                                                        A401
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 26 of 142 PageID #:
                                    26598
  Fourth,regardingyourcollectionofgmail,webelieveitisimportantthatthefounders’Googleaccounts
  bepreservedintheirentirety,andnotviapreͲfiltering,particularlysincesomeGoogleemailshave
  alreadybeenlost.OnceimportedintoRelativity,theaccountscanthenbesearchedusingfilters,except
  ataminimum,theoriginalESIsearchtermsshouldberunwithoutsuchfilters,justasGuardant’s
  originalproductionwassearched.PreͲscreeningtheaccountsopensthedocumentcollectionprocessto
  anunnecessarystepandcouldgiverisetoproblems.Forexample,itisunclearhowdocumentscouldbe
  inadvertentlyaddedtotheproduction.Butthoseinadvertentdocumentsaretheonlyemailswith
  metadatafromanMBOXfile(whichisthefileformatforGoogleTakeout)thatwecouldlocateinthe
  production.IfthereareotheremailscollectedandproducedwithGoogleTakeout,pleaseidentifythem
  inyourproduction.
  
  PleaseletusknowwhenyouareavailableforameetandconferWednesdaytodiscusstheseissues.
  
  Thanks,
  
  Steve
  
  From:Constant,Justin[mailto:Justin.Constant@weil.com]
  Sent:Monday,October7,20196:29PM
  To:Stephen.Larson<Stephen.Larson@knobbe.com>;Reines,Edward<edward.reines@weil.com>
  Cc:Ives,MargaretE.<mives@choate.com>;GuardantHealthIIService
  <Guardant.Health.II.Service@weil.com>;mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;
  Knobbe.PGDx<Knobbe.PGDx@knobbe.com>;FMͲGuardantService<FMͲ
  GuardantService@choate.com>;Tigan,JeremyA.<jtigan@mnat.com>;Jacobs,Karen
  <kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;Jeremiah.Helm
  <Jeremiah.Helm@knobbe.com>;dab@pgmhlaw.com
  Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲ
  CJB):Defendants'ProposedSearchTerms

  Steve,

  With respect to the search parameters performed, all of this information is below. However, to be
  clear, the pool of documents consisted of Dr. Talasaz’s and Dr. Eltoukhy’s emails from Gmail
  (limited to emails between 1/1/2011 and 1/1/2013) and their Guardant computers and account
  (limited to emails before 1/1/2013). The pool was also limited (as stated below) to emails where: 1)
  the “email from” field is like one of the terms in the Guardant List (below) AND one of the “email
  to” “CC,” or “BCC” fields is like one of the terms in the Helmy List (below) OR 2) the “email
  from” field is like one of the terms in the Helmy List (below) AND one of the “email to” “CC,” or
  “BCC” fields is like one of the terms in the Guardant List (below). The “is like” search refers to
  standard Relativity search functionality. The Helmy list consisted of all the terms as listed in my
  8/29 email plus Dr. Eltoukhy’s Illumina address (as requested by Meg). The Guardant list consisted
  of all the terms as listed in my 8/29 email plus every term from the Helmy list. The ESI terms used
  consisted of the list provided in Meg’s September 10, 2019 email and the original ESI terms. The
  three documents listed below were an inadvertent inclusion and were added to the pool without
  passing each of the filters. It should be limited to those three. Please let me know if that is not the
  case, and we will investigate it. As I stated before, no other ESI search terms were used.

  As for our assertion that these documents are not currently available on Google’s servers in Dr.
  Talasaz’s and Dr. Eltoukhy’s gmail account, this is based on the fact that we searched these accounts
  as part of this search. Since the bodiless emails passed the filters and Guardant searched the gmail
  accounts using the same filters, corresponding versions of the bodiless emails would have also been
  produced if they existed.
                                                      14
                                                                                                        A402
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 27 of 142 PageID #:
                                    26599

  Regarding the additional steps you request that Guardant take, I respond below.

          First,pleaseprovideusnativecopiesoftheemailssowecanconfirmthetextisnot
          recoverable.
  
  Guardant will make these available. We are currently working to identify each of these emails, but if
  you have a list that you would like to be included, please provide it.
  
          Second,pleaseletusknowifGuardantiswillingtoprovideacopyofthearchivefiletoan
          outsideforensicsexperttoconfirmtheemailsarenotrecoverable.
  
  Guardant has already utilized a forensics team to determine that no other information could be
  recovered from the archive. Although we have performed a reasonably diligent inquiry, we are
  willing to go through the process yet again to confirm that this information is not available on
  laptops, images, backups or other media in its possession and will provide an update as soon as
  practicable.
  
          Third,pleaseprovideusalistofthelaptopsDrs.EltoukhyandTalasazhaveusedsince2012
          (includingtheApplelaptopDr.Eltoukhymentionedinhisrecentdeclaration)andletusknowif
          Guardantwillallowanoutsideforensicsexperttocreateanimageofoneormoreofthe
          laptops.Forboththearchivefileandthelaptops,theforensicsexpertwouldnotsharewith
          Defendantsanyemailsotherthantheemailsatissuehere,ifrecovered,absentanorderofthe
          Courtoragreementbytheparties.
  
  See response above.
  
          Fourth,pleaseinvestigatewhetherthereareanybackuptapesorothermediaatGuardantthat
          mayhavecapturedandpreservedthesefiles.
  
  Although we have performed a reasonably diligent inquiry, we are willing to go through the process
  yet again to confirm that these emails are not are located on any backup media.
  
          Fifth,pleaseexplaintousGuardant’seffortstocollectdocumentsdirectlyfromGoogle’s
          servers,sowecandeterminewhetheradditionaleffortsmaybefruitful.
  
  The Gmail messages were collected using Google’s takeout feature. Emails that passed the filters
  described above were labeled and exported.
  
          Sixth,pleasedeterminewhenthesefilesweredeletedonGoogle’sserversowecanfocusour
          efforts.
  
  Guardant will investigate the issue, but it is unclear if there is a feature in Gmail that would allow
  such a determination.
  
          Finally,pleaseletusknowifGuardantwillconsenttoand/orjoinasubpoenatoGoogleto
          obtainrecoveredcopiesoftheseemailsand/orinformationshowingthemetadataforthese
          emails,includingwhentheyweredeleted.

  Guardant believes that is premature to consider a third party subpoena at this point and references
  the responses above. We have no reason to believe that Google would still have copies of these
  emails. See https://support.google.com/mail/answer/7401?hl=en.
                                                       15
                                                                                                           A403
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 28 of 142 PageID #:
                                    26600

  Sincerely,
  Justin


  From:Stephen.Larson<Stephen.Larson@knobbe.com>
  Sent:Monday,October7,201912:33PM
  To:Constant,Justin<Justin.Constant@weil.com>;Reines,Edward<edward.reines@weil.com>
  Cc:Ives,MargaretE.<mives@choate.com>;GuardantHealthIIService
  <Guardant.Health.II.Service@weil.com>;mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;
  Knobbe.PGDx<Knobbe.PGDx@knobbe.com>;FMͲGuardantService<FMͲ
  GuardantService@choate.com>;Tigan,JeremyA.<jtigan@mnat.com>;Jacobs,Karen
  <kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;Jeremiah.Helm
  <Jeremiah.Helm@knobbe.com>;dab@pgmhlaw.com
  Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲ
  CJB):Defendants'ProposedSearchTerms

  Justin,
  
  Wewritetofollowuponthebelow.PleaseconfirmGuardantwillprovidethelistwerequestedandwill
  taketheotherrequestedsteps,orletusknowwhenyouareavailabletomeetandconfertomorrow.
  
  Thanks,
  
  Steve
  
  From:Stephen.Larson
  Sent:Thursday,October3,20193:15PM
  To:Constant,Justin<Justin.Constant@weil.com>;Reines,Edward<edward.reines@weil.com>
  Cc:Ives,MargaretE.<mives@choate.com>;GuardantHealthIIService
  <Guardant.Health.II.Service@weil.com>;mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;
  Knobbe.PGDx<Knobbe.PGDx@knobbe.com>;FMͲGuardantService<FMͲ
  GuardantService@choate.com>;Tigan,JeremyA.<jtigan@mnat.com>;Jacobs,Karen
  <kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;Jeremiah.Helm
  <Jeremiah.Helm@knobbe.com>;dab@pgmhlaw.com
  Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲ
  CJB):Defendants'ProposedSearchTerms

  Justin,
  
  AsIexplainedduringourcallyesterday,andduringtheparties’meetandconferlastweek,ourrequest
  isthatGuardantprovideinonecommunicationadefinitivelistofthesearchparametersGuardantused
  forthepersonalemailsandforGuardant’soriginalpoolof4,000Ͳ5,000Guardantemails,includingall
  to/from/cc/bcclimits.AsIexplained,weareunabletostringtogetherthevariousemailsbelowand
  determinewithclaritywhatsearchesGuardantperformed.SomeofthedocumentsGuardantproduced
  appeartobeinconsistentwithsearchlimitationsincertainemailsbelow.Forexample,
  GUARDPG00911002,GUARDPG00911001,andGUARDPG00911000donotappeartocomplywiththe
  to/from/cc/bcclimitsyouidentifiedbelow.Duringourcallyesterday,Iunderstoodyouweregoingto
  provideusthedefinitivelistwerequested,asrequiredbytheESIOrder.Irepeatthatrequest.

  Withregardtothecorruptedemails,thankyouforconfirmingthe“createdby”and“modifiedon”date
  onthearchive.olmfileinquestionisNovember5,2015.Duringourcallyesterday,youalsostatedyou
                                                     16
                                                                                                       A404
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 29 of 142 PageID #:
                                    26601
  wereconfidentthecorruptedemailsarenotcurrentlyavailableonGoogle’sserversandcouldnotbe
  foundby,forexample,directlyloggingintotheinventors’accounts.Pleaseexplainthebasisforthat
  assertion.
  
  AsImentionedonthecallyesterday,ourfocusisonobtainingand/orrecoveringtheseemails.Our
  reviewindicatestheyarehighlyrelevantandcriticaltoDefendants’allegations.Forexample,theemails
  indicatethatDr.EltoukhysharedtheSteemersemailwithDr.Talasaz,andthatthetwoinventorswere
  discussingintellectualpropertyandotherhighlyrelevantmattersaroundthetimeofthealleged
  conception.Unfortunately,theseemails,andindeedmanyofDrs.Eltoukhy’sandTalasaz’sgmailsinthe
  criticaltimeperiod,aremissingtextinthebody.Giventhecriticalimportanceofthesedocuments,we
  believeitisinalltheparties’intereststomakeeveryefforttofindand/orrecoverthesedocumentsto
  ensureacompletefactualrecord.
  
  TheunexplainedlossanddeletionofthesefilesisprejudicingDefendants’abilitytoproperlydefend
  againstGuardant’sclaims.Thus,weaskthatGuardanttakethefollowingadditionalsteps.First,please
  provideusnativecopiesoftheemailssowecanconfirmthetextisnotrecoverable.Second,pleaselet
  usknowifGuardantiswillingtoprovideacopyofthearchivefiletoanoutsideforensicsexpertto
  confirmtheemailsarenotrecoverable.Third,pleaseprovideusalistofthelaptopsDrs.Eltoukhyand
  Talasazhaveusedsince2012(includingtheApplelaptopDr.Eltoukhymentionedinhisrecent
  declaration)andletusknowifGuardantwillallowanoutsideforensicsexperttocreateanimageofone
  ormoreofthelaptops.Forboththearchivefileandthelaptops,theforensicsexpertwouldnotshare
  withDefendantsanyemailsotherthantheemailsatissuehere,ifrecovered,absentanorderofthe
  Courtoragreementbytheparties.Fourth,pleaseinvestigatewhetherthereareanybackuptapesor
  othermediaatGuardantthatmayhavecapturedandpreservedthesefiles.Fifth,pleaseexplaintous
  Guardant’seffortstocollectdocumentsdirectlyfromGoogle’sservers,sowecandeterminewhether
  additionaleffortsmaybefruitful.Sixth,pleasedeterminewhenthesefilesweredeletedonGoogle’s
  serversowecanfocusourefforts.Finally,pleaseletusknowifGuardantwillconsenttoand/orjoina
  subpoenatoGoogletoobtainrecoveredcopiesoftheseemailsand/orinformationshowingthe
  metadatafortheseemails,includingwhentheyweredeleted.
  
  Wewouldappreciateyourcooperationandagreementtotheserequests,giventheimportanceofthese
  documents.
  
  Thanks,
  
  Steve
  
  From:Constant,Justin<Justin.Constant@weil.com>
  Sent:Thursday,October3,20192:18PM
  To:Stephen.Larson<Stephen.Larson@knobbe.com>;Reines,Edward<edward.reines@weil.com>
  Cc:Ives,MargaretE.<mives@choate.com>;GuardantHealthIIService
  <Guardant.Health.II.Service@weil.com>;mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;
  Knobbe.PGDx<Knobbe.PGDx@knobbe.com>;FMͲGuardantService<FMͲ
  GuardantService@choate.com>;Tigan,JeremyA.<jtigan@mnat.com>;Jacobs,Karen
  <kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;Jeremiah.Helm
  <Jeremiah.Helm@knobbe.com>;dab@pgmhlaw.com
  Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲ
  CJB):Defendants'ProposedSearchTerms

  Steve,


                                                      17
                                                                                                         A405
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 30 of 142 PageID #:
                                                26602
  As we discussed, the created by and modified on date on the archive.olm file in question was
  November 5, 2015.

  Further with respect to the search parameters, we confirm that Guardant’s search was conducted in
  accordance with the agreement as reflected in the correspondence between the parties below.

  Sincerely,
  Justin



  From:Stephen.Larson<Stephen.Larson@knobbe.com>
  Sent:Thursday,September19,20198:41PM
  To:Reines,Edward<edward.reines@weil.com>
  Cc:Constant,Justin<Justin.Constant@weil.com>;Ives,MargaretE.<mives@choate.com>;Guardant
  HealthIIService<Guardant.Health.II.Service@weil.com>;mfarnan@farnanlaw.com;
  bfarnan@farnanlaw.com;Knobbe.PGDx<Knobbe.PGDx@knobbe.com>;FMͲGuardantService<FMͲ
  GuardantService@choate.com>;Tigan,JeremyA.<jtigan@mnat.com>;Jacobs,Karen
  <kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;Jeremiah.Helm
  <Jeremiah.Helm@knobbe.com>;dab@pgmhlaw.com
  Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲ
  CJB):Defendants'ProposedSearchTerms

  Ed,thereisno“snideinnuendo”inmyemails,andyourstatementthatIshould“change”isnotwell
  taken.MyemailsbelowweresentonbehalfofbothDefendantsandaredirectedtoseriousand
  substantiveissues.Guardanthassteadfastlyrefusedtoanswersimplequestionsaboutitscollection
  andproductionofdocuments.Yourattemptstopersonalizetheseinteractionstocriticizemepersonally
  areunhelpfulandunfortunate.Pleasesticktotheissuesandaddressourconcerns.
  
  From:Reines,Edward<edward.reines@weil.com>
  Sent:Thursday,September19,20193:22PM
  To:Stephen.Larson<Stephen.Larson@knobbe.com>
  Cc:Constant,Justin<Justin.Constant@weil.com>;Ives,MargaretE.<mives@choate.com>;Guardant
  HealthIIService<Guardant.Health.II.Service@weil.com>;mfarnan@farnanlaw.com;
  bfarnan@farnanlaw.com;Knobbe.PGDx<Knobbe.PGDx@knobbe.com>;FMͲGuardantService<FMͲ
  GuardantService@choate.com>;Tigan,JeremyA.<jtigan@mnat.com>;Jacobs,Karen
  <kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;Jeremiah.Helm
  <Jeremiah.Helm@knobbe.com>;dab@pgmhlaw.com
  Subject:Re:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲ
  CJB):Defendants'ProposedSearchTerms

  A tone of concern is perfectly appropriate. The snide innuendo makes it tough to want to
  cooperate but we will do so fully and professionally. I just ask you to change.

  On Sep 19, 2019, at 1:19 PM, Stephen.Larson <Stephen.Larson@knobbe.com> wrote:

          Justin,
          Mytoneisoneofconcern,asithasbecomeapparentthatGuardantdidnotcollect
          documentsfromthefounders’personalemailaccountsaspartofitsoriginaldocument
          productions.Instead,Guardantisapparentlyonlydoingsonow.Moreover,Guardant
          hasnotaddressedthisissueforthrightlyandinstead,asdemonstratedbythelongemail

                                                     18
                                                                                                      A406
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 31 of 142 PageID #:
                                    26603
        chainbelow,hasrepeatedlyfailedtodirectlyanswerourstraightforwardquestions
        regardingthisissue.
        
        Youremailbelowamplifiesourconcerns.Ratherthanaddressthecollectionof
        documentsfrompersonalemailaccounts,youassertthat“emailsfromDr.Eltoukhy’s
        personalaccountwereincludedinGuardant’sproduction.”Obviously,thatGuardant
        happenedtoincludeasmallnumberofpersonalemailsinitsproductiondoesnot
        resolvetheissue.ThemetadataforthoseemailssuggesttheyweresavedtoaGuardant
        computerin2015andcollectedfromthatcomputer—andnotfromaGoogle
        account.PleaseconfirmGuardantisrunningitsoriginalandsupplementalESIsearch
        terms,andtheadditionalsearchtermsbelow,directlyonthefounders’personalemail
        accounts.
        Also,whileweappreciateyourconfirmationthatGuardantincludedDr.Eltoukhy’s
        IlluminaaccountandemailssentfromDr.Eltoukhytohimself,weareaskingyouto
        providethefinalsearchtermsused,asrequiredbytheESIorder.Pleaseprovidethefull
        setofsearchtermsyouareusing,includingthesearchtermsusedtonarrowthepoolof
        documentsinthefirstinstance.
        
        WeunderstandthatGuardantwillbemakingasubstantialproductionofrelevant
        documentsonFriday,notwithstandingouroutstandingquestions.Inadditionto
        providingresponsestotheissuesraisedabove,pleaseconfirmGuardantisstillontrack
        tomakethatproductiontomorrow.
        
        Thanks,
        
        Steve
        
        Stephen Larson
        Partner
        949-721-5301 Direct
        Knobbe Martens
        
        From:Constant,Justin<Justin.Constant@weil.com>
        Sent:Wednesday,September18,20193:39PM
        To:Reines,Edward<edward.reines@weil.com>;Stephen.Larson
        <Stephen.Larson@knobbe.com>
        Cc:Ives,MargaretE.<mives@choate.com>;GuardantHealthIIService
        <Guardant.Health.II.Service@weil.com>;mfarnan@farnanlaw.com;
        bfarnan@farnanlaw.com;Knobbe.PGDx<Knobbe.PGDx@knobbe.com>;FMͲ
        GuardantService<FMͲGuardantService@choate.com>;Tigan,JeremyA.
        <jtigan@mnat.com>;Jacobs,Karen<kjacobs@mnat.com>;JackPhillips
        <jcp@pgmhlaw.com>;Jeremiah.Helm<Jeremiah.Helm@knobbe.com>;
        dab@pgmhlaw.com
        Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;
        1:17ͲcvͲ01623ͲLPSͲCJB):Defendants'ProposedSearchTerms

        Steve,
        
        Yourtoneisunproductive.BelowIaddressyourissues.
        
        Toyourfirstquestion,weincludedDr.Eltoukhy’sIlluminaaccountandemailssentfrom
        Dr.Eltoukhytohimself,includingallto/from/cc/bcclimits—asEdstated.
                                                    19
                                                                                                       A407
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 32 of 142 PageID #:
                                    26604
        
        Toyoursecondquestion,theoriginalandsupplementalESItermshavebeenrunonthe
        entirepool.Asyoucantellfromtheproduction,emailsfromDr.Eltoukhy’spersonal
        accountwereincludedinGuardant’sproductionlongago.Seee.g.,
        GUARDFM00192833GUARDPG00193199.WedisagreethatGuardanthasbeen
        anythingbutdiligentandaccommodatingwithrespecttoitscollectionandproduction
        efforts.Yourcontentiousnessdoesnotchangethatfact.
        
        Toyourthirdquestion,GuardantincludedpreͲ2013emails(identifiedbytheagreed
        uponrestrictionsandterms)previouslyidentifiedasnonͲresponsive.
        
        Sincerely,
        Justin



        From:Reines,Edward<edward.reines@weil.com>
        Sent:Tuesday,September17,20194:35PM
        To:Stephen.Larson<Stephen.Larson@knobbe.com>
        Cc:Constant,Justin<Justin.Constant@weil.com>;Ives,MargaretE.
        <mives@choate.com>;GuardantHealthIIService
        <Guardant.Health.II.Service@weil.com>;mfarnan@farnanlaw.com;
        bfarnan@farnanlaw.com;Knobbe.PGDx<Knobbe.PGDx@knobbe.com>;FMͲ
        GuardantService<FMͲGuardantService@choate.com>;Tigan,JeremyA.
        <jtigan@mnat.com>;Jacobs,Karen<kjacobs@mnat.com>;JackPhillips
        <jcp@pgmhlaw.com>;Jeremiah.Helm<Jeremiah.Helm@knobbe.com>;
        dab@pgmhlaw.com
        Subject:Re:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;
        1:17ͲcvͲ01623ͲLPSͲCJB):Defendants'ProposedSearchTerms

        They seem more like irascible demands than questions. We’ll address your
        email.

        On Sep 18, 2019, at 6:27 AM, Stephen.Larson <Stephen.Larson@knobbe.com>
        wrote:

               Justin,
               
               Defendantsagreetothedaterestrictionofafter1/1/2011forDr.
               Eltoukhy’sandDr.Talasaz’spersonalemailaccounts.Wehaveafew
               additionalquestionstoensureweunderstandthenatureofGuardant’s
               documentproduction.
               
               First,asrequiredbytheESIorder,pleaseprovidethefinalsearches
               GuardantisusingforthesepersonalemailsandforGuardant’soriginal
               poolof4,000Ͳ5,000Guardantemails,includingallto/from/cc/bcc
               limits.Wepreviouslytoldyoutheto/fromlistyouinitiallyidentified
               excludedkeydocuments,includingemailssentfromDr.Eltoukhy’s
               IlluminaaccountandemailssentfromDr.Eltoukhytohimself.Ed
               confirmedthesedocumentswouldbeincludedinthefinalsearch
               pool.Wejustwanttoconfirmthefinalsearchesdonotexcludesuch
               documents.
               
                                                   20
                                                                                                  A408
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 33 of 142 PageID #:
                                    26605
             Second,fromyouremailsbelow,weunderstandthatDr.Eltoukhyand
             Dr.Talasaz’spersonalemailaccountswerenotincludedinthe“pool”of
             documentsoriginallycollectedbyGuardant.WillGuardantberunning
             theoriginalandsupplementalESIsearchtermsonthesepersonal
             emails,asitdidonthedocumentsGuardantoriginally
             collected?Frankly,Guardantshouldhavedonesolongago.A
             reasonableinquiryattheoutsetofthiscasewouldhaverevealedthat
             EltoukhyandTalasazusedtheirpersonalemailsforGuardantbusiness
             startingin2011,andthiswasmadeclearatleastasofthedateoftheir
             depositions.Guardant’sfailuretosearchtheseaccountsearlieris
             prejudicialandraisesseriousquestionsregardingGuardant’s
             satisfactionofitsdiscoveryobligations.
             
             Third,weunderstandthatthepoolof4,000Ͳ5,000Guardantemails
             consistsofemailsthatdidnotpreviouslyhitonGuardant’sESIsearch
             terms.HasGuardantexaminedthepreͲ2013emailsthatdidhiton
             Guardant’sESIsearchtermsbutwerenotpreviouslyproducedto
             determineiftheyareresponsivetoDefendants’inequitableconduct
             documentrequests?Asyouknow,Defendants’documentrequests
             containadditionaltopicsbeyondthescopeoftheirpreviousdocument
             requests.Thus,wewouldlikeconfirmationthatGuardanthas
             examined,orwillexamine,preͲ2013emailsthatwerepreviously
             markedasnonͲresponsivetoeitherproducethemorconfirmtheyare
             nonͲresponsivetoDefendants’inequitableconductrequests.
             
             Thanks,
             
             Steve
             
             From:Constant,Justin<Justin.Constant@weil.com>
             Sent:Tuesday,September17,201910:47AM
             To:Ives,MargaretE.<mives@choate.com>;Reines,Edward
             <edward.reines@weil.com>
             Cc:GuardantHealthIIService<Guardant.Health.II.Service@weil.com>;
             mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;Knobbe.PGDx
             <Knobbe.PGDx@knobbe.com>;FMͲGuardantService<FMͲ
             GuardantService@choate.com>;Tigan,JeremyA.<jtigan@mnat.com>;
             Jacobs,Karen<kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;
             Stephen.Larson<Stephen.Larson@knobbe.com>;Jeremiah.Helm
             <Jeremiah.Helm@knobbe.com>;dab@pgmhlaw.com
             Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ
             01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲCJB):Defendants'ProposedSearch
             Terms

             Meg,
             Guardant agrees to include the emails in Dr. Eltoukhy and Dr.
             Talasaz’s personal email accounts in the pool of documents to be
             searched (subject to the agreed upon restrictions), with the additional
             limitation that it will only include emails after 1/1/2011.



                                                 21
                                                                                           A409
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 34 of 142 PageID #:
                                                  26606
               As for the production, we expect to make a substantial production on
               Friday, if not earlier. If there are any remaining documents, they will
               be produced shortly thereafter.
               Sincerely,
               Justin


              From:Ives,MargaretE.<mives@choate.com>
              Sent:Tuesday,September17,20199:24AM
              To:Constant,Justin<Justin.Constant@weil.com>;Reines,Edward
              <edward.reines@weil.com>
              Cc:GuardantHealthIIService<Guardant.Health.II.Service@weil.com>;
              mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;
              knobbe.pgdx@knobbe.com;FMͲGuardantService<FMͲ
              GuardantService@choate.com>;Tigan,JeremyA.<jtigan@mnat.com>;
              Jacobs,Karen<kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;
              Stephen.Larson<stephen.larson@knobbe.com>;Jeremiah.Helm
              <jeremiah.helm@knobbe.com>;dab@pgmhlaw.com
              Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ
              01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲCJB):Defendants'ProposedSearch
              Terms

              Justin,
              
              Whenwespokelast,wehadunderstoodthatyouwouldbegettingback
              touspromptlyregardingGuardant’spositiononsearchingthepersonal
              emailsofDr.EltoukhyandDr.Talasaz.WhatisGuardant’sposition?
              
              Also,pleaseconfirmthatGuardantwillbeinapositiontorollouta
              productionofdocumentsresponsivetooursearchtermsnotlaterthan
              closeofbusinessonFriday,September20.AsIstatedinmyearlier
              emailtoEd,Weilhashadfivemonthstoreviewlessthan5,000
              documents.Weexpectthatyouarenowinapositiontomakea
              productionofatleastsomesubsetofthosedocuments,orverysoon
              willbe.Totheextentyouarenot,pleaseprovideanexplanation.
              
              Meg
              
              
              Margaret E. Ives
              <image001.gif>
              Choate, Hall & Stewart LLP
              Two International Place
              Boston, MA 02110
              t 617-248-4907
              f 617-248-4000
              mives@choate.com
              www.choate.com
              
              
              
              From:Constant,Justin<Justin.Constant@weil.com>
              Sent:Friday,September13,20193:58PM
                                                22
                                                                                        A410
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 35 of 142 PageID #:
                                    26607
             To:Reines,Edward<edward.reines@weil.com>;Ives,MargaretE.
             <mives@choate.com>
             Cc:GuardantHealthIIService<Guardant.Health.II.Service@weil.com>;
             mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;
             knobbe.pgdx@knobbe.com;FMͲGuardantService<FMͲ
             GuardantService@choate.com>;Tigan,JeremyA.<jtigan@mnat.com>;
             Jacobs,Karen<kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;
             Stephen.Larson<stephen.larson@knobbe.com>;Jeremiah.Helm
             <jeremiah.helm@knobbe.com>;dab@pgmhlaw.com
             Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ
             01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲCJB):Defendants'ProposedSearch
             Terms

             **External Email**

             Meg,
             We are still considering your request with respect to the personal
             emails of Dr. Eltoukhy and Dr. Talasaz and will get back to you
             shortly. With respect to the other collected communications
             discussed below, Guardant agrees use the proposed terms to perform
             the search and has already begun reviewing the documents. We are
             working diligently and will make a production shortly. We can
             confirm that Guardant is not including any additional terms in
             conjunction with this search. Guardant reserves the right to request
             further limits on the personal emails.
             - Justin




             From:Reines,Edward<edward.reines@weil.com>
             Sent:Thursday,September12,20192:06PM
             To:Ives,MargaretE.<mives@choate.com>
             Cc:Constant,Justin<Justin.Constant@weil.com>;GuardantHealthII
             Service<Guardant.Health.II.Service@weil.com>;
             mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;
             knobbe.pgdx@knobbe.com;FMͲGuardantService<FMͲ
             GuardantService@choate.com>;Tigan,JeremyA.<jtigan@mnat.com>;
             Jacobs,Karen<kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;
             Stephen.Larson<stephen.larson@knobbe.com>;Jeremiah.Helm
             <jeremiah.helm@knobbe.com>;dab@pgmhlaw.com
             Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ
             01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲCJB):Defendants'ProposedSearch
             Terms

             Yes.Itisgoingslowly.Defendingthebreadthofyourrequestandthe
             relevanceofyourtermsisnoteasy.
             
             From:Ives,MargaretE.<mives@choate.com>
             Sent:Thursday,September12,201911:02AM
             To:Reines,Edward<edward.reines@weil.com>
             Cc:Constant,Justin<Justin.Constant@weil.com>;GuardantHealthII
                                                 23
                                                                                           A411
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 36 of 142 PageID #:
                                    26608
             Service<Guardant.Health.II.Service@weil.com>;
             mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;
             knobbe.pgdx@knobbe.com;FMͲGuardantService<FMͲ
             GuardantService@choate.com>;Tigan,JeremyA.<jtigan@mnat.com>;
             Jacobs,Karen<kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;
             Stephen.Larson<stephen.larson@knobbe.com>;Jeremiah.Helm
             <jeremiah.helm@knobbe.com>;dab@pgmhlaw.com
             Subject:RE:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ
             01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲCJB):Defendants'ProposedSearch
             Terms

             HiEd–anyupdatestoday?
             
             From:Reines,Edward<edward.reines@weil.com>
             Sent:Wednesday,September11,20191:02PM
             To:Ives,MargaretE.<mives@choate.com>
             Cc:Constant,Justin<Justin.Constant@weil.com>;GuardantHealthII
             Service<Guardant.Health.II.Service@weil.com>;
             mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;
             knobbe.pgdx@knobbe.com;FMͲGuardantService<FMͲ
             GuardantService@choate.com>;Tigan,JeremyA.<jtigan@mnat.com>;
             Jacobs,Karen<kjacobs@mnat.com>;JackPhillips<jcp@pgmhlaw.com>;
             Stephen.Larson<stephen.larson@knobbe.com>;Jeremiah.Helm
             <jeremiah.helm@knobbe.com>;dab@pgmhlaw.com
             Subject:Re:GuardantHealthv.FoundationMedicine/PGDx(1:17ͲcvͲ
             01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲCJB):Defendants'ProposedSearch
             Terms

             **External Email**

             Thanks, Meg. My desire is undiminished. However, to respond
             we have to run searches. So it takes us a bit more time. We’re
             doing our best.

             On Sep 11, 2019, at 9:02 AM, Ives, Margaret E.
             <mives@choate.com> wrote:

                     Ed–justfollowinguponmyemailfromyesterday,asI
                     knowyouwouldliketokeepthisissuemoving.
                     
                     From:Ives,MargaretE.
                     Sent:Tuesday,September10,20191:57PM
                     To:'Reines,Edward'<edward.reines@weil.com>;
                     Constant,Justin<Justin.Constant@weil.com>
                     Cc:GuardantHealthIIService
                     <Guardant.Health.II.Service@weil.com>;
                     mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;
                     knobbe.pgdx@knobbe.com;FMͲGuardantService<FMͲ
                     GuardantService@choate.com>;Tigan,JeremyA.
                     <jtigan@mnat.com>;Jacobs,Karen
                     <kjacobs@mnat.com>;JackPhillips
                     <jcp@pgmhlaw.com>;Stephen.Larson
                                                24
                                                                                    A412
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 37 of 142 PageID #:
                                    26609
                   <stephen.larson@knobbe.com>;Jeremiah.Helm
                   <jeremiah.helm@knobbe.com>;dab@pgmhlaw.com
                   Subject:RE:GuardantHealthv.Foundation
                   Medicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623Ͳ
                   LPSͲCJB):Defendants'ProposedSearchTerms

                   Ed,
                   
                   Defendantsdisagreethatrunninganyoftheterms
                   listedinPlaintiff’slastemailwillbeoverbroadorunduly
                   burdensome.Thefactthatonetermmayhitonseveral
                   hundreddocuments(includingfamilies)isnot
                   overbroadorburdensomeifthedocumentsare
                   relevant.Thesearchtermsareintendedtoavoidfalse
                   hits,nottolimitthevolumeofotherwiserelevant
                   documents.
                   
                   Indeed,withoutafullhitreportitisnotclearwhatyou
                   meanwhenyousaythatoursearchtermshiton50%of
                   thedocumentsand/orwhetherthetermsarehittingon
                   discreteoroverlappingdocuments.Inanyevent,even
                   totheextentoursearchtermsarehittingoneven2,500
                   or3,000documents,thatiscertainlynotan
                   unreasonableamount.Moreover,theworkof
                   Guardant’searliestR&Demployeesandconsultants,
                                                                      ,are
                   directlyrelevanttoDefendants’defensesand
                   counterclaims.Itis,therefore,Defendants’position
                   thatthoseemployee’snamesarelimitedenoughin
                   scopeandunlikelytohitonalargenumberofirrelevant
                   documents.Indeed,themerefactthatthereare654
                   hitson


                                                        ,suggeststhat
                   thosedocumentsareallhighlyrelevantandmay
                   containinformationnototherwiseavailablefromany
                   othersource.
                   
                   NordoesyouremailmakeclearwhetherDrs.Eltoukhy’s
                   andTalasaz’sgmailaccountsweresearchedwiththe
                   priorsearchtermsand/orwhetherGuardantwillagree
                   tosearchthemwiththeseterms.Wewillconsideryour
                   proposalregardingpreservation,butintheinterestof
                   movingthisforwardandaddressingwhatwehopeare
                   unwarrantedfears,pleaseconfirmthatyouarerunning
                   thesetermsagainsttheGoogleaccountsofthe
                   founderslimitedonlybydate,andthat,additionally,
                   youalreadyrantheoriginalESItermsagainstthe
                   unlimitedGoogleaccountsofthefoundersandidentify
                   wherethosedocumentsareintheexistingproduction.
                   

                                                25
                                                                                   A413
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 38 of 142 PageID #:
                                    26610
                   Finally,asrequiredbytheESIorder,pleaseprovidethe
                   fullsetofthesearchtermsusedbyGuardantinforming
                   thepoolofdocumentstobeusedinconjunctionwith
                   ourfurtherproposedsearchterms.
                   
                   Assumingwecangetfurtherclarityonourquestions
                   above,andinanefforttoresolvethisdisputewithout
                   seekingthecourt’sassistance,wehaveonceagain
                   attemptedtonarrowthetermsasfollows.
                   




                                              26
                                                                                A414
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 39 of 142 PageID #:
                                    26611
                   Pleaseconfirmthatthesetermsarenowacceptableto
                   youorletmeknowwhenthisafternoonyouare
                   availabletodiscuss.
                   
                   Best,
                   
                   Meg
                   
                   
                   Margaret E. Ives
                   <image001.gif>
                   Choate, Hall & Stewart LLP
                   Two International Place
                   Boston, MA 02110
                   t 617-248-4907
                   f 617-248-4000
                   mives@choate.com
                   www.choate.com
                   
                   
                   
                   From:Reines,Edward<edward.reines@weil.com>
                   Sent:Tuesday,September10,201912:44PM
                   To:Constant,Justin<Justin.Constant@weil.com>;Ives,
                   MargaretE.<mives@choate.com>
                   Cc:GuardantHealthIIService
                   <Guardant.Health.II.Service@weil.com>;
                   mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;
                   knobbe.pgdx@knobbe.com;FMͲGuardantService<FMͲ
                   GuardantService@choate.com>;Tigan,JeremyA.
                   <jtigan@mnat.com>;Jacobs,Karen
                   <kjacobs@mnat.com>;JackPhillips
                   <jcp@pgmhlaw.com>;Stephen.Larson
                   <stephen.larson@knobbe.com>;Jeremiah.Helm
                   <jeremiah.helm@knobbe.com>;dab@pgmhlaw.com
                   Subject:RE:GuardantHealthv.Foundation
                   Medicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623Ͳ
                   LPSͲCJB):Defendants'ProposedSearchTerms

                   **External Email**

                   Meg,let’spleasekeepthisissuemovingforeveryone’s
                   sanity(selfishlymyownincluded).Best,Ed
                   
                   From:Constant,Justin<Justin.Constant@weil.com>
                   Sent:Monday,September9,201911:06AM
                   To:Ives,MargaretE.<mives@choate.com>;Reines,
                   Edward<edward.reines@weil.com>
                   Cc:GuardantHealthIIService
                   <Guardant.Health.II.Service@weil.com>;
                   mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;
                   knobbe.pgdx@knobbe.com;FMͲGuardantService<FMͲ
                   GuardantService@choate.com>;Tigan,JeremyA.

                                                27
                                                                              A415
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 40 of 142 PageID #:
                                    26612
                   <jtigan@mnat.com>;Jacobs,Karen
                   <kjacobs@mnat.com>;JackPhillips
                   <jcp@pgmhlaw.com>;Stephen.Larson
                   <stephen.larson@knobbe.com>;Jeremiah.Helm
                   <jeremiah.helm@knobbe.com>;dab@pgmhlaw.com
                   Subject:RE:GuardantHealthv.Foundation
                   Medicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623Ͳ
                   LPSͲCJB):Defendants'ProposedSearchTerms

                   Meg,

                   Thetermsyouhaveprovidedstillhitonover50%ofthe
                   documentsinthepool.Inanefforttoresolvethisissue
                   andasdiscussedbelow,                                ”
                   (plusfamily)hiton654documents.Likewise,
                                             (plusfamily)hiton605
                   documents,and                          (plusfamily)hit
                   on411documents.Giventhenumberofhits,itis
                   inappropriatetoincludethesetermswithoutsome
                   additionalsubjectmatterlimitation.Further,theterm
                              isreturninghitsonusesofany
                   emailaddressregardlessofrelevance.Thistermshould
                   alsobesubjecttoanadditionalsubjectmatter
                   limitationaswellaslimitingthedatetoonlythose
                   communicationssentafter1/1/2011.Finally,theterm

                                                 plusfamily)hiton599
                   documents.Liketheprecedingtermsonyourlist,it
                   shouldbelimitedto“w/20Guardant.”IfDefendants
                   willprovideappropriatesubjectmatterlimitationsas
                   discussedaboveandagreetotheotherchanges,
                   Guardantwillconductthesearchasspecified.
                   
                   Sincerely,
                   Justin



                   From:Ives,MargaretE.<mives@choate.com>
                   Sent:Friday,September6,20196:05PM
                   To:Reines,Edward<edward.reines@weil.com>
                   Cc:GuardantHealthIIService
                   <Guardant.Health.II.Service@weil.com>;
                   mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;
                   knobbe.pgdx@knobbe.com;FMͲGuardantService<FMͲ
                   GuardantService@choate.com>;Tigan,JeremyA.
                   <jtigan@mnat.com>;Jacobs,Karen
                   <kjacobs@mnat.com>;JackPhillips
                   <jcp@pgmhlaw.com>;Stephen.Larson
                   <stephen.larson@knobbe.com>;Jeremiah.Helm
                   <jeremiah.helm@knobbe.com>;dab@pgmhlaw.com;
                   Constant,Justin<Justin.Constant@weil.com>
                   Subject:RE:GuardantHealthv.Foundation
                                               28
                                                                                  A416
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 41 of 142 PageID #:
                                    26613
                   Medicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623Ͳ
                   LPSͲCJB):Defendants'ProposedSearchTerms

                   Ed:
                   
                   Thankyou.Welookforwardtoreceivingthehitreport
                   onMonday.
                   
                   Meg
                   
                   From:Reines,Edward<edward.reines@weil.com>
                   Sent:Friday,September6,20196:45PM
                   To:Ives,MargaretE.<mives@choate.com>
                   Cc:GuardantHealthIIService
                   <Guardant.Health.II.Service@weil.com>;
                   mfarnan@farnanlaw.com;bfarnan@farnanlaw.com;
                   knobbe.pgdx@knobbe.com;FMͲGuardantService<FMͲ
                   GuardantService@choate.com>;Tigan,JeremyA.
                   <jtigan@mnat.com>;Jacobs,Karen
                   <kjacobs@mnat.com>;JackPhillips
                   <jcp@pgmhlaw.com>;Stephen.Larson
                   <stephen.larson@knobbe.com>;Jeremiah.Helm
                   <jeremiah.helm@knobbe.com>;dab@pgmhlaw.com;
                   Constant,Justin<Justin.Constant@weil.com>
                   Subject:RE:GuardantHealthv.Foundation
                   Medicine/PGDx(1:17ͲcvͲ01616ͲLPSͲCJB;1:17ͲcvͲ01623Ͳ
                   LPSͲCJB):Defendants'ProposedSearchTerms

                   **External Email**


                   Meg:

                   Thank you for your note. I endeavor below
                   to address your points and move this issue
                   towards conclusion. My responses are
                   below in green.

                   Ed

                   +++++++++++++++++++++++++++++++++++++++++++++
                   ++++++++++
                   
                   Thankyouforreachingoutdirectlyaboutthisissue.As
                   wehaveconsistentlyexpressedtoJustin,wewouldalso
                   verymuchliketoresolvethisdisputeinatimelyand
                   efficientmanner,withouttheCourt’sassistance.
                   
                               o Iamdelightedthatwesharethesame
                                   spirittoresolvethisproject.


                                              29
                                                                                A417
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 42 of 142 PageID #:
                                    26614
                   Tohelpthatprocess,Isummarizeforyoubelowthe
                   stillͲoutstandingquestionsthatwehaveaskedyour
                   teamregardingthescopeofthedocumentsthat
                   Guardanthascollected:
                   
                         x Doesthesetof4,000to5,000documents
                            includeemailssentfromDr.Eltoukhyto
                            himself,forexamplefromhisIlluminaaccount
                            tohisGoogleaccountorGuardantaccount,and
                            viceversa?Webelievetheyshouldbe
                            included.
                                 o Yes.
                                     
                         x Doesthesetof4,000to5,000documents
                            includeemailssentfromDr.Eltoukhyathis
                            IlluminaaccountandreceivedbyaGuardantͲ
                            associatedperson,andviceversa?Webelieve
                            theyshouldbeincluded.
                                 o Aswehavecommunicated,Guardantis
                                     notundertakingtoproducedocuments
                                     fromDr.Eltouky’sIllumina
                                     account.However,ifthedocuments
                                     werereceivedbyaGuardantemployee
                                     thatisacustodian,theymightbe
                                     includedforthatreason.
                                     
                         x WereDr.Eltoukhy’sandDr.Talasaz’sGoogle
                            accountspreservedintheirentirety,searched,
                            andproducedalreadyinthislitigation?Ifso,
                            whendidthepreservation,search,and
                            productiontakeplace?Weareunableto
                            identifydocumentsinGuardant’sproduction
                            thatwerecollectedandproducedfroma
                            Googleaccount,andonlyseeasmallnumberof
                            emailsthatincludeDr.Eltoukhy’sorDr.
                            Talasaz’sGoogleemailaddressesthatwere
                            apparentlyproducedincidentalto,e.g.,a
                            collectionfromaGuardanthealth.comemail
                            account.
                                 o Thepartiesstipulatedthatactivitiesin
                                     compliancewiththedutytopreserve
                                     informationareprotectedfrom
                                     disclosureanddiscovery.However,we
                                     dononethelesshaveaninterestin
                                     addressingunwarrantedfears.Ifwe
                                     canreachanagreementtosharesuch
                                     informationtrilaterally,thatmightbea
                                     solution.Aredefendantswillingto
                                     shareinformationaboutthe
                                     preservationandcollectionof
                                     documentsfromthepersonalemail
                                     filesofDoronLipson,DougWard,and
                                               30
                                                                                  A418
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 43 of 142 PageID #:
                                    26615
                                    VictorVelculescu?Ifso,wewill
                                    certainlyconsidersuchan
                                    arrangement.
                   
                   Yourassistanceinobtaininganswerstothesequestions
                   quicklywillcertainlyexpeditethisprocess.
                   
                                 o Iamdelightedthatwesharethesame
                                     spirittoresolvethisproject.
                   
                   Ialsounderstandfromourphoneconversationthat
                   youarenolongerrequestingthatwearbitrarilylimit
                   oursearchtermsto10,providedthesearchtermsare
                   reasonable.Thankyouforthatconcession.Ithinkitwill
                   goalongwayinmovingtheballforward.
                   
                                 o Therequestfor10termsisbasedon
                                     ourconclusionthatitisareasonable
                                     number.Inthatsenseitisnomore
                                     arbitrarythananyothernumberof
                                     terms.Whethertermedaconcession
                                     oracompromise,weareflexibletotry
                                     toreachanargumentͲͲbutwillnot
                                     abideoverreaching.
                   
                   Onourend,wehaveendeavoredingoodfaithto
                   narrowourproposedlistofsearchtermstoasmaller
                   setofdiscretetermsthatwebelievearehighlylikelyto
                   producehighlyrelevantdocuments.
                   
                                 o Weappreciateyourstatementofgood
                                     will.Wewillhavethissearch
                                     performedtoseeifitisstillexcessivein
                                     oureyes.Wewantedtorespond
                                     promptlyotherwisetokeepthis
                                     moving.
                                     
                   Providedyoucanprovidemewithanswerstoour
                   questionsabove,wecanagreetolimitourlistof
                   proposedsearchtermsasfollows:
                   




                                                 31
                                                                                     A419
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 44 of 142 PageID #:
                                    26616




                   
                   Totheextentthatyoubelievethislistisstilltoolarge,
                   pleaseprovideuswithahitreportforthesetermsso
                   thatwecanworkwithyoutofurthernarrowthem.Our
                   understandingisthatourlastsetofproposedsearch
                   termscollectivelyhitonapproximately50%ofthe
                   documentscollected(i.e.,2000Ͳ2500documents),but
                   thatnosinglesearchtermhadaninordinatenumberof
                   hits.Isthatcorrect?
                   
                                  o Youroriginallistofmorethan200
                                      termsandyourmorerecentlistof40
                                      termsbothhitmuchmorethan50%of
                                      thedocuments.
                   
                   Ifyouarenotwillingtoprovideuswithahitreport,
                   wouldyoubewillingtoatleasttellushowmany
                   documentsthesearchterm
                   hitupon?
                   
                                  o Yes,wewilltellyouthat.
                   
                   Also,totheextentthatGuardanthaspreservedboth
                   Dr.Eltoukhy’sandDr.Talasaz’sGoogleaccounts,will
                   youalsoagreetorunanyagreedͲuponsearchterms
                   acrossthoseaccounts?
                   
                                  o Seeabove.


                                                32
                                                                                   A420
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 45 of 142 PageID #:
                                    26617
                   Iverymuchappreciateyourintercessioninthisdispute,
                   andlookforwardtoreceivingyouranswerstoour
                   questionsaboveonMonday.
                   
                               o Asnotedwerespondtodayonyour
                                  questions.Thehitswillhavetoawait
                                  Monday.


                   Haveagreatweekend,andpleasedon’thesitatetocall
                   meanytime.
                   


                           From:Ives,MargaretE.
                           <mives@choate.com>
                           Sent:Friday,September6,20193:22
                           PM
                           To:Reines,Edward
                           <edward.reines@weil.com>;Constant,
                           Justin<Justin.Constant@weil.com>;
                           Miller,Emily<emiller@choate.com>;
                           GuardantHealthIIService
                           <Guardant.Health.II.Service@weil.com>
                           ;farnan@farnanlaw.com;
                           bfarnan@farnanlaw.com
                           Cc:knobbe.pgdx@knobbe.com;FMͲ
                           GuardantService<FMͲ
                           GuardantService@choate.com>;Tigan,
                           JeremyA.<jtigan@mnat.com>;Jacobs,
                           Karen<kjacobs@mnat.com>;Jack
                           Phillips<jcp@pgmhlaw.com>;
                           Stephen.Larson
                           <stephen.larson@knobbe.com>;
                           Jeremiah.Helm
                           <jeremiah.helm@knobbe.com>;
                           dab@pgmhlaw.com
                           Subject:RE:GuardantHealthv.
                           FoundationMedicine/PGDx(1:17ͲcvͲ
                           01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲCJB):
                           Defendants'ProposedSearchTerms

                           Ed,
                           
                           Thankyouforreachingoutdirectly
                           aboutthisissue.Aswehave
                           consistentlyexpressedtoJustin,we
                           wouldalsoverymuchliketoresolve
                           thisdisputeinatimelyandefficient
                           manner,withouttheCourt’s
                           assistance.
                           

                                               33
                                                                                A421
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 46 of 142 PageID #:
                                    26618
                         Tohelpthatprocess,Isummarizefor
                         youbelowthestillͲoutstanding
                         questionsthatwehaveaskedyour
                         teamregardingthescopeofthe
                         documentsthatGuardanthas
                         collected:
                         
                               x Doesthesetof4,000to5,000
                                  documentsincludeemailssent
                                  fromDr.Eltoukhytohimself,
                                  forexamplefromhisIllumina
                                  accounttohisGoogleaccount
                                  orGuardantaccount,andvice
                                  versa?Webelievetheyshould
                                  beincluded.
                               x Doesthesetof4,000to5,000
                                  documentsincludeemailssent
                                  fromDr.Eltoukhyathis
                                  Illuminaaccountandreceived
                                  byaGuardantͲassociated
                                  person,andviceversa?We
                                  believetheyshouldbe
                                  included.
                               x WereDr.Eltoukhy’sandDr.
                                  Talasaz’sGoogleaccounts
                                  preservedintheirentirety,
                                  searched,andproducedalready
                                  inthislitigation?Ifso,when
                                  didthepreservation,search,
                                  andproductiontakeplace?We
                                  areunabletoidentify
                                  documentsinGuardant’s
                                  productionthatwerecollected
                                  andproducedfromaGoogle
                                  account,andonlyseeasmall
                                  numberofemailsthatinclude
                                  Dr.Eltoukhy’sorDr.Talasaz’s
                                  Googleemailaddressesthat
                                  wereapparentlyproduced
                                  incidentalto,e.g.,acollection
                                  fromaGuardanthealth.com
                                  emailaccount.
                         
                         Yourassistanceinobtaininganswersto
                         thesequestionsquicklywillcertainly
                         expeditethisprocess.
                         
                         Ialsounderstandfromourphone
                         conversationthatyouarenolonger
                         requestingthatwearbitrarilylimitour
                         searchtermsto10,providedthesearch
                         termsarereasonable.Thankyoufor
                                             34
                                                                           A422
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 47 of 142 PageID #:
                                    26619
                         thatconcession.Ithinkitwillgoalong
                         wayinmovingtheballforward.
                         
                         Onourend,wehaveendeavoredin
                         goodfaithtonarrowourproposedlist
                         ofsearchtermstoasmallersetof
                         discretetermsthatwebelieveare
                         highlylikelytoproducehighlyrelevant
                         documents.
                         
                         Providedyoucanprovidemewith
                         answerstoourquestionsabove,wecan
                         agreetolimitourlistofproposed
                         searchtermsasfollows:
                         
                         1.“cellͲfree”or(cellw/2free)or




                                               35
                                                                            A423
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 48 of 142 PageID #:
                                    26620


                         
                         Totheextentthatyoubelievethislistis
                         stilltoolarge,pleaseprovideuswitha
                         hitreportforthesetermssothatwe
                         canworkwithyoutofurthernarrow
                         them.Ourunderstandingisthatour
                         lastsetofproposedsearchterms
                         collectivelyhitonapproximately50%of
                         thedocumentscollected(i.e.,2000Ͳ
                         2500documents),butthatnosingle
                         searchtermhadaninordinatenumber
                         ofhits.Isthatcorrect?
                         
                         Ifyouarenotwillingtoprovideuswith
                         ahitreport,wouldyoubewillingtoat
                         leasttellushowmanydocumentsthe
                         searchterm
                         hitupon?
                         
                         Also,totheextentthatGuardanthas
                         preservedbothDr.Eltoukhy’sandDr.
                         Talasaz’sGoogleaccounts,willyoualso
                         agreetorunanyagreedͲuponsearch
                         termsacrossthoseaccounts?

                         Iverymuchappreciateyour
                         intercessioninthisdispute,andlook
                         forwardtoreceivingyouranswersto
                         ourquestionsaboveonMonday.
                         
                         Haveagreatweekend,andpleasedon’t
                         hesitatetocallmeanytime.
                         
                         Warmly,
                         
                         Meg
                         
                         
                         Margaret E. Ives
                         <image001.gif>
                         Choate, Hall & Stewart LLP
                         Two International Place
                         Boston, MA 02110
                         t 617-248-4907
                         f 617-248-4000
                         mives@choate.com
                         www.choate.com
                         
                         
                         


                                             36
                                                                           A424
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 49 of 142 PageID #:
                                    26621
                         From:Reines,Edward
                         <edward.reines@weil.com>
                         Sent:Thursday,September5,20196:18
                         PM
                         To:Constant,Justin
                         <Justin.Constant@weil.com>;Ives,
                         MargaretE.<mives@choate.com>;
                         Miller,Emily<emiller@choate.com>;
                         GuardantHealthIIService
                         <Guardant.Health.II.Service@weil.com>
                         ;farnan@farnanlaw.com;
                         bfarnan@farnanlaw.com
                         Cc:knobbe.pgdx@knobbe.com;FMͲ
                         GuardantService<FMͲ
                         GuardantService@choate.com>;Tigan,
                         JeremyA.<jtigan@mnat.com>;Jacobs,
                         Karen<kjacobs@mnat.com>;Jack
                         Phillips<jcp@pgmhlaw.com>;
                         Stephen.Larson
                         <stephen.larson@knobbe.com>;
                         Jeremiah.Helm
                         <jeremiah.helm@knobbe.com>;
                         dab@pgmhlaw.com
                         Subject:RE:GuardantHealthv.
                         FoundationMedicine/PGDx(1:17ͲcvͲ
                         01616ͲLPSͲCJB;1:17ͲcvͲ01623ͲLPSͲCJB):
                         Defendants'ProposedSearchTerms

                         **External Email**

                         Meg, thanks for discussing this with
                         me in such good spirit. As I said, we
                         look to move and hopefully resolve
                         this issue via mutual and efficient
                         compromise. We look forward to
                         hearing from you with a proposal. I
                         think I speak for everyone on this
                         distribution when I say it would be
                         nice to resolve this soon. Best, Ed

                         -----Original Message-----
                         From: Constant, Justin
                         <Justin.Constant@weil.com>
                         Sent: Thursday, September 5, 2019
                         3:12 PM
                         To: Ives, Margaret E.
                         <mives@choate.com>; Miller, Emily
                         <emiller@choate.com>; Guardant
                         Health II Service
                         <Guardant.Health.II.Service@weil.c
                         om>; farnan@farnanlaw.com;
                                           37
                                                                           A425
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 50 of 142 PageID #:
                                        26622
                         bfarnan@farnanlaw.com; Reines,
                         Edward <edward.reines@weil.com>
                         Cc: knobbe.pgdx@knobbe.com; FM-
                         GuardantService <FM-
                         GuardantService@choate.com>;
                         Tigan, Jeremy A.
                         <jtigan@mnat.com>; Jacobs, Karen
                         <kjacobs@mnat.com>; Jack Phillips
                         <jcp@pgmhlaw.com>;
                         Stephen.Larson
                         <stephen.larson@knobbe.com>;
                         Jeremiah.Helm
                         <jeremiah.helm@knobbe.com>;
                         dab@pgmhlaw.com
                         Subject: RE: Guardant Health v.
                         Foundation Medicine/PGDx (1:17-
                         cv-01616-LPS-CJB; 1:17-cv-01623-
                         LPS-CJB): Defendants' Proposed
                         Search Terms

                         Adding Ed.

                         -----Original Message-----
                         From: Ives, Margaret E.
                         <mives@choate.com>
                         Sent: Wednesday, September 4, 2019
                         5:18 PM
                         To: Constant, Justin
                         <Justin.Constant@weil.com>;
                         Miller, Emily
                         <emiller@choate.com>; Guardant
                         Health II Service
                         <Guardant.Health.II.Service@weil.c
                         om>; farnan@farnanlaw.com;
                         bfarnan@farnanlaw.com
                         Cc: knobbe.pgdx@knobbe.com; FM-
                         GuardantService <FM-
                         GuardantService@choate.com>;
                         Tigan, Jeremy A.
                         <jtigan@mnat.com>; Jacobs, Karen
                         <kjacobs@mnat.com>; Jack Phillips
                         <jcp@pgmhlaw.com>;
                         Stephen.Larson
                         <stephen.larson@knobbe.com>;
                         Jeremiah.Helm
                         <jeremiah.helm@knobbe.com>;
                         dab@pgmhlaw.com
                         Subject: Re: Guardant Health v.
                         Foundation Medicine/PGDx (1:17-
                         cv-01616-LPS-CJB; 1:17-cv-01623-
                         LPS-CJB): Defendants' Proposed
                                         38
                                                                           A426
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 51 of 142 PageID #:
                                      26623
                         Search Terms

                         Justin,

                         Please let us know if you have a
                         response to my email below.
                         Otherwise, we intend to seek the
                         Court’s assistance in resolving this
                         issue.

                         Best,

                         Meg


                         ---
                         Sent from Workspace ONE
                         Boxer<https://whatisworkspaceone.c
                         om/boxer>

                         On August 30, 2019 at 6:21:19 PM
                         EDT, Ives, Margaret E.
                         <mives@choate.com> wrote:
                         Justin:

                         We were very surprised to receive
                         your email. As I had indicated in my
                         email to you, it was our belief and
                         understanding that the parties had
                         made significant progress during our
                         meet and confer. However, it seems
                         as though your position has shifted
                         materially since then.

                         In particular, during our meet and
                         confer, you appeared to understand
                         that a larger number of search terms
                         would be necessary given the
                         collection process Guardant
                         previously engaged in, our review of
                         the documents you previously
                         produced, and our earnest attempt to
                         provide you with a narrowed set of
                         terms that were all designed to hit on
                         only highly relevant documents
                         based on that previous review. Not
                         once during our call did you ever
                         assert that we needed to arbitrarily
                         limit our terms to any specific
                         number, let alone 10. Moreover, you
                         only raised specific issue regarding
                                           39
                                                                           A427
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 52 of 142 PageID #:
                                          26624
                         the breath of a handful of our terms,
                         for which you merely asked us to
                         further narrow with connectors (e.g.,
                                                            ),
                         which we indicated that we would be
                         willing to do if you provided us with
                         a hit report for each term.

                         You now demand (without
                         discussion) that we arbitrarily limit
                         the number of terms you will use.
                         The Court’s order did not limit
                         Defendants to a particular number of
                         terms, however. Rather, the Court’s
                         order contemplated that the parties
                         would work together to try to
                         determine a reasonable search that
                         would serve to identify responsive
                         documents amongst those Guardant
                         has already identified as potentially
                         relevant given their timestamps. We
                         have participated in this process in
                         good faith. You apparently have not.

                         For example, your new found
                         reliance on the Default ESI Order is
                         misplaced. The Order contemplates
                         that a party will use search terms to
                         locate potentially responsive ESI and
                         that an opposing party may then
                         request “10 additional terms.” At this
                         point, Guardant has not used any
                         terms to search for the relevant
                         documents Defendants seek and thus
                         Guardant cannot use the Default ESI
                         Order to limit the number of terms
                         Defendants may request. Moreover,
                         in this case, the parties agreed to an
                         ESI order that did not set an upper
                         limit and instead provided that FMI
                         and PGDx may each request a
                         minimum of 3 additional search
                         terms. Regardless of any ESI Order,
                         if you are aware now of relevant and
                         responsive documents in Guardant's
                         possession, they should be produced.
                         You cannot use the ESI Order as a
                         shield to prevent production of
                         responsive documents you have
                         already identified as responsive.
                         Neither the Federal Rules, nor any
                                           40
                                                                           A428
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 53 of 142 PageID #:
                                          26625
                         ESI Order, contemplate that a party
                         may withhold relevant and
                         responsive documents that it has
                         already located because the other
                         side failed to identify the exact set of
                         search terms that hit on those
                         documents.

                         During our meet and confer, you
                         seemed to be receptive to our request
                         for a detailed breakdown of the hits
                         associated with each search term. As
                         we indicated, that is the best way to
                         enable us to propose more narrowly-
                         tailored searches intended to address
                         any purported burden caused by
                         over-broad search terms. Now,
                         however, you are only willing to
                         vaguely state that around 50% of the
                         documents hit on our search terms
                         collectively. To begin with, that
                         result (2,500 documents on the high
                         end) appears reasonable to us given
                         the specificity of the terms we
                         provided. It certainly does not appear
                         that amount would be burdensome
                         for Guardant to produce them. You
                         certainly have not articulated any
                         reason that it would be burdensome
                         for Guardant to just produce that set
                         of documents.

                         In any event, without an
                         understanding of the number of hits
                         associated with each term, it is
                         difficult to further narrow our
                         searches. For example, you have
                         repeatedly said that the term
                                      is broad, but you have not
                         identified how many hits are
                         associated with that term. Moreover,
                         Dr. Eltoukhy's emails regarding
                                    are particularly important
                         because Guardant's witnesses have
                         testified that




                                           41
                                                                           A429
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 54 of 142 PageID #:
                                    26626




                         Therefore, we continue to request
                         that Guardant provide the number of
                         hits associated with that term, as well
                         as the other terms we have provided.

                         Additionally, while we appreciate
                         that you finally explained how you
                         identified the pool of documents that
                         make up the “4,000 to 5,000”
                         documents that you represented to
                         the court were from the relevant
                         timeframe (pre-2013), it is our
                         opinion that your method of
                         identifying those documents
                         improperly narrowed the pool to
                         exclude potentially relevant
                         documents. For example, your
                         method would not have captured
                         documents transferred by Helmy
                         Eltoukhy, as an Illumina employee,
                         to Helmy Eltoukhy, as alleged
                         Guardant founder, either directly or
                         by using his Google or other
                         account. Given the direct relevance
                         of such communications, we request
                         that you at least add the terms


                                              to what you
                         termed the “Guardant List” to ensure
                         those highly relevant and responsive
                         documents are included in the pool.
                         Moreover, we note that the current
                         “Helmy List” excludes Eltoukhy’s
                         Illumina email address. Please
                         include Eltoukhy’s Illumina email
                         address in the “Helmy List” to
                         ensure those communications are
                         included in the pool of documents.

                         During the meet and confer, we also
                                           42
                                                                           A430
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 55 of 142 PageID #:
                                          26627
                         asked you to clarify whether at least
                         Dr. Eltoukhy’s and Dr. Talasaz’s
                         Google accounts were (1) preserved
                         in their entirety; (2) had already been
                         searched using the search terms
                         provided by Guardant or the parties
                         pursuant to the ESI order; and (3)
                         whether any documents hitting on
                         those terms were already produced in
                         this litigation. You informed us that
                         the Google accounts were not part of
                         the original collection, but you
                         thought they had been collected at
                         least in part by this point in time, and
                         that you were going to confirm that
                         was the case. As we explained
                         during the call, we have been unable
                         to identify any emails produced from
                         a Google account—as opposed to
                         merely including a Google address
                         from either Dr. Eltoukhy or Dr.
                         Talasaz, and collected from another
                         Guardant source—in Guardant’s
                         production to date. This is
                         particularly confusing since we can
                         see evidence of those emails in the
                         production, but no copies of the
                         emails themselves. Your email does
                         not address this issue at all, despite
                         our request on the call, which you
                         agreed to look into and confirm, and
                         our request for confirmation in our
                         follow up correspondence. To this
                         point we still do not have a clear
                         answer to the very basic question of
                         when the Talasaz and Eltoukhy
                         Google accounts were preserved,
                         searched, and the subject of a
                         production. Please confirm the date
                         that Guardant preserved these
                         accounts in their entirety and explain
                         when Guardant produced documents
                         from these accounts that hit on the
                         original and modified ESI search
                         terms.

                         Finally, on the call you indicated that
                         you were open to running any search
                         terms we agree upon on both the
                         pool of previously identified 4,000-
                         5,000 documents (which we believe
                                           43
                                                                           A431
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 56 of 142 PageID #:
                                         26628
                         may not include at least some highly
                         relevant documents), as well as
                         against what you thought, but were
                         not sure, were the entirely preserved
                         Eltoukhy and Talasaz Google
                         accounts, limited by date. Please
                         confirm this is still the case.

                         Once you have addressed our
                         inquiries above, and provided us
                         with a term-by-term hit report, we
                         would be willing to have another
                         meet and confer call to discuss
                         limiting our search terms, if
                         appropriate. Please provide your
                         report and the hit report by no later
                         than COB Tuesday, so we can avoid
                         having to revisit this issue with the
                         Court.

                         Have a good weekend.

                         Meg


                         Get Outlook for
                         iOS<https://aka.ms/o0ukef>



                         On Thu, Aug 29, 2019 at 10:01 PM -
                         0400, "Constant, Justin"
                         <Justin.Constant@weil.com<mailto:
                         Justin.Constant@weil.com>> wrote:

                         **External Email**
                         ______________________________
                         __

                         Meg,



                         As I have explained multiple times
                         on the call and in the emails below,
                         the 4000-5000 documents are the
                         communications that were
                         previously collected, have not been
                         produced, are dated before 1/1/2013,
                         and are between Helmy and
                         Guardant. Thus, your
                                           44
                                                                           A432
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 57 of 142 PageID #:
                                        26629
                         characterization of it being every
                         single document that did not hit on a
                         search term and are dated before
                         1/1/2013 is incorrect.



                         To further clarify, the 4,000-5,000
                         communications were identified by
                         including all pre-2013
                         communications that Guardant has
                         collected to date where 1) the “email
                         from” field is like one of the terms in
                         the Guardant List (below) AND one
                         of the “email to” “CC,” or “BCC”
                         fields is like one of the terms in the
                         Helmy List (below) OR 2) the “email
                         from” field is like one of the terms in
                         the Helmy List (below) AND one of
                         the “email to” “CC,” or “BCC”
                         fields is like one of the terms in the
                         Guardant List (below). The “is like”
                         search refers to standard Relativity
                         search functionality. Any documents
                         that have been already produced are
                         excluded.



                         Regarding the source of the
                         communications collected to date, it
                         includes all of the emails collected
                         from the originally agreed upon ESI
                         custodians. This collection is not
                         limited to only documents that hit on
                         the original ESI search terms, and
                         included all of the Guardant email
                         available at the time of collection. It
                         also includes gmail messages
                         collected from Drs. Eltoukhy and
                         Talasaz.



                         As for the proposed terms, you have
                         provided over 40 terms that hit on
                         over 50% of the remaining
                         documents. As I explained on the
                         call, broad terms, such as
                                   are inappropriate. Further,
                         attempting to limit the terms with
                                           45
                                                                           A433
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 58 of 142 PageID #:
                                          26630
                         just “Guardant” provides little to no
                         actual limitation. The Delaware
                         Default Standard For ESI Discovery
                         states that “[a]bsent a showing of
                         good cause, a requesting party may
                         request no more than 10 additional
                         terms to be used in connection with
                         the electronic search. Focused terms,
                         rather than over-broad terms (e.g.,
                         product and company names), shall
                         be employed.” You have provided no
                         reason why the parties should
                         deviate from this standard. Please
                         provide a reasonable list of 10
                         focused terms.




                                       46
                                                                           A434
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 59 of 142 PageID #:
                                    26631




                                       47
                                                                           A435
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 60 of 142 PageID #:
                                    26632




                                       48
                                                                           A436
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 61 of 142 PageID #:
                                    26633




                         Sincerely,

                         Justin




                         -----Original Message-----
                         From: Ives, Margaret E.
                         <mives@choate.com>
                         Sent: Thursday, August 29, 2019
                         9:18 AM
                         To: Constant, Justin
                         <Justin.Constant@weil.com>;
                         Miller, Emily
                         <emiller@choate.com>; Guardant
                         Health II Service
                         <Guardant.Health.II.Service@weil.c
                         om>; farnan@farnanlaw.com;
                         bfarnan@farnanlaw.com
                         Cc: knobbe.pgdx@knobbe.com; FM-
                         GuardantService <FM-
                         GuardantService@choate.com>;
                         Tigan, Jeremy A.
                         <jtigan@mnat.com>; Jacobs, Karen
                         <kjacobs@mnat.com>; Jack Phillips
                         <jcp@pgmhlaw.com>;
                         Stephen.Larson
                         <stephen.larson@knobbe.com>;
                                         49
                                                                           A437
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 62 of 142 PageID #:
                                       26634
                         Jeremiah.Helm
                         <jeremiah.helm@knobbe.com>;
                         dab@pgmhlaw.com
                         Subject: Re: Guardant Health v.
                         Foundation Medicine/PGDx (1:17-
                         cv-01616-LPS-CJB; 1:17-cv-01623-
                         LPS-CJB): Defendants' Proposed
                         Search Terms



                         Justin,



                         Thank you for a productive meet and
                         confer yesterday.



                         We now understand that the 4,000-
                         5,000 documents that you are
                         agreeing to search were documents
                         collected from Guardant's original
                         ESI custodians that (1) did not hit on
                         the original search terms Guardant
                         ran; and (2) were dated before
                         January 1, 2013.



                         We further understand that you will
                         check and confirm (1) whether those
                         documents were collected from the
                         personal emails of any Guardant
                         employees, including AmirAli
                         Talasaz and Helmy Eltoukhy. To the
                         extent they were not, we understand
                         that you will check and confirm
                         whether Guardant is willing to now
                         run our proposed search terms
                         against the pre-2013 personal emails
                         of Dr. Eltoukhy (which, we
                         understand, you have preserved and
                         collected). We also understand that
                         you will check and confirm whether
                         Guardant is willing to provide us
                         with the list of custodians/custodial
                         sources from which the 4,000-5,000
                         documents were collected, as well as
                         any date restrictions (or other
                                           50
                                                                           A438
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 63 of 142 PageID #:
                                         26635
                         restrictions) and/or search terms
                         which were already applied to those
                         documents. For example, we
                         understand that the documents may
                         have already been limited to
                         communications between Helmy
                         Eltoukhy and the Guardant
                         employees, advisors, and investors
                         that were known to you to have been
                         communicating with Helmy
                         Eltoukhy prior to 2013. Please
                         confirm and provide a list of those
                         individuals.



                         Regarding the search terms that we
                         have proposed, we understand that it
                         is Guardant's position that merely
                         searching names of individuals may
                         yield too many documents.
                         Similarly, we understand that it is
                         Guardant's position that our
                         proposed searches directed to
                         Guardant's formation, incorporation,
                         domain registration, etc. may be too
                         broad. To that end, we have
                         requested a search term hit list so
                         that we may attempt to narrow any
                         such search terms further. As I said
                         on the call, it is our current belief
                         that those terms as they are will yield
                         only a relatively discrete number of
                         documents, and that the risk of mis-
                         hitting on irrelevant documents is
                         low. That said, we are certainly open
                         to narrowing further to the extent we
                         are incorrect in that assumption.



                         We look forward to receiving your
                         further responses to our inquiries so
                         that we can move forward with
                         Guardant's production of documents
                         and the supplemental deposition of
                         Dr. Eltouky.



                         Best,
                                           51
                                                                           A439
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 64 of 142 PageID #:
                                    26636



                         Meg




                         On Tue, Aug 27, 2019 at 4:44 PM -
                         0400, "Ives, Margaret E."
                         <mives@choate.com<mailto:mives
                         @choate.com<mailto:mives@choate
                         .com%3cmailto:mives@choate.com
                         >>> wrote:



                         Justin,



                         As I am sure you know, your email
                         is both misleading and unhelpful in
                         resolving this dispute.



                         First, we have not proposed 62
                         search terms. Indeed, many of our
                         proposed searches are merely
                         variants of the same word and are
                         therefore counted as a single search
                         term under the Court’s ESI Order –
                         e.g., one search term contains
                         variants of the word barcode (which
                         we understand you have already run
                         on this set of documents and
                         produced all documents that hit on
                         that term), another contains variants
                         of the term cell free DNA. Moreover,
                         each of the terms we included on our
                         list has appeared in relevant
                         documents produced by Guardant to
                         date, thereby making it much more
                         likely that they will yield relevant
                         and responsive documents.


                                          52
                                                                           A440
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 65 of 142 PageID #:
                                    26637

                         Second, we continue not to
                         understand what burden there is in,
                         at minimum, your simply running
                         these terms and producing a report
                         indicating how many documents
                         each term hit upon so that we can
                         discuss the terms further. The
                         universe of documents upon which
                         you have agreed to run the terms is
                         quite small to begin with (4,000-
                         5,000 documents). To the extent
                         these search terms hit on any of
                         those documents, they will
                         necessarily narrow the number of
                         documents produced (all of which
                         we continue to believe are relevant to
                         this litigation). To the extent that any
                         search term does not hit on any
                         documents, that search term can
                         simply be disregarded. Running each
                         of the terms and generating a report
                         for discussion should take your
                         document vendor a mere matter of
                         minutes.



                         Nonetheless, in an attempt to address
                         the specific concerns raised in your
                         email below, and to move this issue
                         along so that Guardant may complete
                         its production of documents and we
                         may move further with the
                         supplemental deposition of Dr.
                         Eltoukhy, I have modified our list
                         once again as follows:




                                            53
                                                                           A441
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 66 of 142 PageID #:
                                    26638




                                       54
                                                                           A442
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 67 of 142 PageID #:
                                    26639




                         Moreover, as I said in my last email,
                         we are not asking you to expand the
                         body of documents collected, we are
                         merely asking you to explain what
                         those documents are and how they
                         were collected so that we can
                         identify the most appropriate search
                         terms to run. As I understand your
                         last email, these are documents that
                         Guardant collected from its ESI
                         custodians (including personal
                         addresses where such emails were
                         within Guardant’s custody and
                         control) that did not hit on the search
                         terms that Guardant originally ran at
                         the beginning of this litigation. Is
                         that correct? You suggest in your
                         email that Guardant has already
                         produced all responsive documents
                         (excluding privileged
                         communications) that hit on the
                         original ESI terms. Therefore, I
                         assume that these 4,000-5,000
                         documents that remain to be
                         searched did not hit on those search
                         terms, but have subsequently been
                         identified by Guardant as documents
                         in Guardant’s possession that pre-
                         date January 2013. Please confirm.
                         Please also specify the exact
                         custodians and custodial sources
                         from which these documents come.

                                           55
                                                                           A443
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 68 of 142 PageID #:
                                    26640


                         I am available at 4pm ET tomorrow
                         to confer further. We can use my dial
                         in: 888 633 8784; 617 248 4907.



                         Best,



                         Meg




                         Margaret E. Ives

                         [logo]

                         Choate, Hall & Stewart LLP

                         Two International Place

                         Boston, MA 02110

                         t 617-248-4907

                         f 617-248-4000

                         mives@choate.com<mailto:mives@
                         choate.com<mailto:mives@choate.c
                         om%3cmailto:mives@choate.com>>

                         www.choate.com<http://www.choate
                         .com/<http://www.choate.com<http:/
                         www.choate.com/>>




                         From: Constant, Justin
                         <Justin.Constant@weil.com<mailto:
                         Justin.Constant@weil.com>>

                         Sent: Tuesday, August 27, 2019
                                            56
                                                                           A444
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 69 of 142 PageID #:
                                    26641
                         12:43 PM

                         To: Ives, Margaret E.
                         <mives@choate.com<mailto:mives
                         @choate.com>>; Miller, Emily
                         <emiller@choate.com<mailto:emille
                         r@choate.com>>; Guardant Health
                         II Service
                         <Guardant.Health.II.Service@weil.c
                         om<mailto:Guardant.Health.II.Servi
                         ce@weil.com>>;
                         farnan@farnanlaw.com<mailto:farna
                         n@farnanlaw.com>;
                         bfarnan@farnanlaw.com<mailto:bfar
                         nan@farnanlaw.com>

                         Cc:
                         knobbe.pgdx@knobbe.com<mailto:k
                         nobbe.pgdx@knobbe.com>; FM-
                         GuardantService <FM-
                         GuardantService@choate.com<mailt
                         o:FM-
                         GuardantService@choate.com>>;
                         Tigan, Jeremy A.
                         <JTigan@MNAT.com<mailto:JTiga
                         n@MNAT.com>>; Jacobs, Karen
                         <KJacobs@MNAT.com<mailto:KJa
                         cobs@MNAT.com>>; Jack Phillips
                         <jcp@pgmhlaw.com<mailto:jcp@pg
                         mhlaw.com>>; Stephen.Larson
                         <Stephen.Larson@knobbe.com<mail
                         to:Stephen.Larson@knobbe.com>>;
                         Jeremiah.Helm
                         <Jeremiah.Helm@knobbe.com<mail
                         to:Jeremiah.Helm@knobbe.com>>;
                         dab@pgmhlaw.com<mailto:dab@pg
                         mhlaw.com>

                         Subject: RE: Guardant Health v.
                         Foundation Medicine/PGDx (1:17-
                         cv-01616-LPS-CJB; 1:17-cv-01623-
                         LPS-CJB): Defendants' Proposed
                         Search Terms



                         **External Email**

                         ______________________________
                         __

                                         57
                                                                           A445
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 70 of 142 PageID #:
                                    26642
                         Meg,



                         Your email proposes a massive
                         expansion the information collected
                         to date and would require more than
                         doubling the number of ESI
                         custodians. For example, you are
                         now requesting that Guardant search
                         both the business and personal
                         emails of Michael Wiley, Alain Mir,
                         Hong Gao, Gangwu Mei, Hossein
                         Kakavand, Weihong Xu, and
                         Samantha Cooper. The Court’s order
                         does not require such an expansion
                         and is instead limited to the
                         “approximately 4,000-5,000
                         additional documents” that Guardant
                         already collected. To be clear, and as
                         we explained at the hearing, these
                         4000-5000 documents are the pre-
                         2013 communications between Dr.
                         Eltoukhy and Guardant employees
                         (including personal addresses) that
                         were previously collected and not
                         produced. The collection includes
                         documents collected not just from
                         Dr. Eltoukhy, but from the other ESI
                         custodians as well. Guardant has
                         already searched the collection using
                         the original ESI terms and produced
                         the responsive documents (excluding
                         privileged communications). Further,
                         as I confirmed before, Guardant has
                         searched and collected documents
                         directly from the personal Google
                         accounts of Dr. Eltoukhy and Dr.
                         Talasaz, not just the emails that were
                         included in Outlook.



                         We intend on complying with the
                         Court’s order and searching these
                         “approximately 4,000-5000
                         additional documents” using agreed
                         upon search terms.



                                           58
                                                                           A446
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 71 of 142 PageID #:
                                          26643
                         Regarding the search terms you
                         propose below, 62 terms is still
                         manifestly unreasonable. Not only
                         are general terms included with no
                         limitations (such as
                                               ), but even
                         when there are limits, they make
                         little sense. For example, there is no
                         point in limiting

                                       . Please provide a
                         reasonable list so that Guardant can
                         reasonably evaluate them and the
                         parties can meaningfully meet and
                         confer. Assuming you provide a
                         reasonable list, I am available
                         Wednesday except for 12-2pm PT.



                         Also, please provide the terms
                         Defendants have provided to
                         Illumina for its search (proposed or
                         agreed).



                         Sincerely,

                         Justin




                         From: Ives, Margaret E.
                         <mives@choate.com<mailto:mives
                         @choate.com<mailto:mives@choate
                         .com%3cmailto:mives@choate.com
                         >>>

                         Sent: Monday, August 26, 2019 3:06
                         PM

                         To: Constant, Justin
                         <Justin.Constant@weil.com<mailto:
                         Justin.Constant@weil.com<mailto:J
                         ustin.Constant@weil.com%3cmailto:
                         Justin.Constant@weil.com>>>;
                                           59
                                                                           A447
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 72 of 142 PageID #:
                                        26644
                         Miller, Emily
                         <emiller@choate.com<mailto:emille
                         r@choate.com<mailto:emiller@choa
                         te.com%3cmailto:emiller@choate.co
                         m>>>; Guardant Health II Service
                         <Guardant.Health.II.Service@weil.c
                         om<mailto:Guardant.Health.II.Servi
                         ce@weil.com<mailto:Guardant.Heal
                         th.II.Service@weil.com%3cmailto:G
                         uardant.Health.II.Service@weil.com
                         >>>;
                         farnan@farnanlaw.com<mailto:farna
                         n@farnanlaw.com<mailto:farnan@f
                         arnanlaw.com%3cmailto:farnan@far
                         nanlaw.com>>;
                         bfarnan@farnanlaw.com<mailto:bfar
                         nan@farnanlaw.com<mailto:bfarnan
                         @farnanlaw.com%3cmailto:bfarnan
                         @farnanlaw.com>>

                         Cc:
                         knobbe.pgdx@knobbe.com<mailto:k
                         nobbe.pgdx@knobbe.com<mailto:kn
                         obbe.pgdx@knobbe.com%3cmailto:
                         knobbe.pgdx@knobbe.com>>; FM-
                         GuardantService <FM-
                         GuardantService@choate.com<mailt
                         o:FM-
                         GuardantService@choate.com<mailt
                         o:FM-
                         GuardantService@choate.com%3cm
                         ailto:FM-
                         GuardantService@choate.com>>>;
                         Tigan, Jeremy A.
                         <JTigan@MNAT.com<mailto:JTiga
                         n@MNAT.com<mailto:JTigan@MN
                         AT.com%3cmailto:JTigan@MNAT.
                         com>>>; Jacobs, Karen
                         <KJacobs@MNAT.com<mailto:KJa
                         cobs@MNAT.com<mailto:KJacobs
                         @MNAT.com%3cmailto:KJacobs@
                         MNAT.com>>>; Jack Phillips
                         <jcp@pgmhlaw.com<mailto:jcp@pg
                         mhlaw.com<mailto:jcp@pgmhlaw.c
                         om%3cmailto:jcp@pgmhlaw.com>>
                         >; Stephen.Larson
                         <Stephen.Larson@knobbe.com<mail
                         to:Stephen.Larson@knobbe.com<ma
                         ilto:Stephen.Larson@knobbe.com%
                         3cmailto:Stephen.Larson@knobbe.c
                         om>>>; Jeremiah.Helm
                                        60
                                                                           A448
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 73 of 142 PageID #:
                                        26645
                         <Jeremiah.Helm@knobbe.com<mail
                         to:Jeremiah.Helm@knobbe.com<ma
                         ilto:Jeremiah.Helm@knobbe.com%3
                         cmailto:Jeremiah.Helm@knobbe.co
                         m>>>;
                         dab@pgmhlaw.com<mailto:dab@pg
                         mhlaw.com<mailto:dab@pgmhlaw.c
                         om%3cmailto:dab@pgmhlaw.com>
                         >

                         Subject: RE: Guardant Health v.
                         Foundation Medicine/PGDx (1:17-
                         cv-01616-LPS-CJB; 1:17-cv-01623-
                         LPS-CJB): Defendants' Proposed
                         Search Terms



                         Justin,



                         Following up on my email below.
                         Please let me know when you are
                         available to meet and confer
                         regarding Guardant’s collection and
                         production of additional documents.



                         Best,



                         Meg




                         Margaret E. Ives

                         [logo]

                         Choate, Hall & Stewart LLP

                         Two International Place

                         Boston, MA 02110

                         t 617-248-4907
                                            61
                                                                           A449
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 74 of 142 PageID #:
                                    26646

                         f 617-248-4000

                         mives@choate.com<mailto:mives@
                         choate.com<mailto:mives@choate.c
                         om%3cmailto:mives@choate.com>>

                         www.choate.com<http://www.choate
                         .com/<http://www.choate.com<http:/
                         www.choate.com/>>




                         From: Ives, Margaret E.
                         <mives@choate.com<mailto:mives
                         @choate.com<mailto:mives@choate
                         .com%3cmailto:mives@choate.com
                         >>>

                         Sent: Tuesday, August 20, 2019 3:05
                         PM

                         To: Constant, Justin
                         <Justin.Constant@weil.com<mailto:
                         Justin.Constant@weil.com<mailto:J
                         ustin.Constant@weil.com%3cmailto:
                         Justin.Constant@weil.com>>>;
                         Miller, Emily
                         <emiller@choate.com<mailto:emille
                         r@choate.com<mailto:emiller@choa
                         te.com%3cmailto:emiller@choate.co
                         m>>>; Guardant Health II Service
                         <Guardant.Health.II.Service@weil.c
                         om<mailto:Guardant.Health.II.Servi
                         ce@weil.com<mailto:Guardant.Heal
                         th.II.Service@weil.com%3cmailto:G
                         uardant.Health.II.Service@weil.com
                         >>>;
                         farnan@farnanlaw.com<mailto:farna
                         n@farnanlaw.com<mailto:farnan@f
                         arnanlaw.com%3cmailto:farnan@far
                         nanlaw.com>>;
                         bfarnan@farnanlaw.com<mailto:bfar
                         nan@farnanlaw.com<mailto:bfarnan
                         @farnanlaw.com%3cmailto:bfarnan
                         @farnanlaw.com>>

                                          62
                                                                           A450
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 75 of 142 PageID #:
                                        26647
                         Cc:
                         knobbe.pgdx@knobbe.com<mailto:k
                         nobbe.pgdx@knobbe.com<mailto:kn
                         obbe.pgdx@knobbe.com%3cmailto:
                         knobbe.pgdx@knobbe.com>>; FM-
                         GuardantService <FM-
                         GuardantService@choate.com<mailt
                         o:FM-
                         GuardantService@choate.com<mailt
                         o:FM-
                         GuardantService@choate.com%3cm
                         ailto:FM-
                         GuardantService@choate.com>>>;
                         Tigan, Jeremy A.
                         <JTigan@MNAT.com<mailto:JTiga
                         n@MNAT.com<mailto:JTigan@MN
                         AT.com%3cmailto:JTigan@MNAT.
                         com>>>; Jacobs, Karen
                         <KJacobs@MNAT.com<mailto:KJa
                         cobs@MNAT.com<mailto:KJacobs
                         @MNAT.com%3cmailto:KJacobs@
                         MNAT.com>>>; Jack Phillips
                         <jcp@pgmhlaw.com<mailto:jcp@pg
                         mhlaw.com<mailto:jcp@pgmhlaw.c
                         om%3cmailto:jcp@pgmhlaw.com>>
                         >; Stephen.Larson
                         <Stephen.Larson@knobbe.com<mail
                         to:Stephen.Larson@knobbe.com<ma
                         ilto:Stephen.Larson@knobbe.com%
                         3cmailto:Stephen.Larson@knobbe.c
                         om>>>; Jeremiah.Helm
                         <Jeremiah.Helm@knobbe.com<mail
                         to:Jeremiah.Helm@knobbe.com<ma
                         ilto:Jeremiah.Helm@knobbe.com%3
                         cmailto:Jeremiah.Helm@knobbe.co
                         m>>>;
                         dab@pgmhlaw.com<mailto:dab@pg
                         mhlaw.com<mailto:dab@pgmhlaw.c
                         om%3cmailto:dab@pgmhlaw.com>
                         >

                         Subject: RE: Guardant Health v.
                         Foundation Medicine/PGDx (1:17-
                         cv-01616-LPS-CJB; 1:17-cv-01623-
                         LPS-CJB): Defendants' Proposed
                         Search Terms




                                        63
                                                                           A451
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 76 of 142 PageID #:
                                    26648
                         Counsel,




                         It is not Defendants’ intention to
                         expand the scope of discovery in this
                         case. To date, however, the only
                         information Guardant has provided
                         in response to Defendants’ Requests
                         for Production is that there are
                         “approximately 4,000-5,000
                         additional documents” that were
                         “collected as part of the ESI
                         discovery process.” We do not
                         understand what you mean when you
                         say that these documents “had been
                         collected as part of the ESI discovery
                         process.” To the extent that these
                         documents hit on the original search
                         terms that Guardant employed, and
                         were contained in the email files and
                         other ESI of the custodians originally
                         identified by Guardant in accordance
                         with paragraph 2(a) of the ESI
                         Order, why were they not previously
                         produced? To the extent those
                         documents did not hit on those
                         search terms or were subsequently
                         located in the email files and other
                         ESI of other custodians, we would
                         like to understand the circumstances
                         of that subsequent search:




                         (1) Please explain how Guardant
                         identified the pool of “approximately
                         4,000-5,000 additional documents”
                         that it represented to the Court
                         constituted all possible responsive
                         documents remaining in this case.


                                           64
                                                                           A452
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 77 of 142 PageID #:
                                    26649

                         (2) Please confirm that Guardant
                         preserved and collected all
                         documents and emails from the
                         personal Google (or other non-
                         guardanthealth.com<http://non-
                         guardanthealth.com><http://non-
                         guardanthealth.com<http://non-
                         guardanthealth.com>>) accounts of
                         its founders, Helmy Eltoukhy,
                         AmirAli Talasaz, and Michael
                         Wiley, and indicate when Guardant
                         preserved and collected those
                         documents.



                         (3) When you state that “the
                         documents collected includes emails
                         from both Dr. Eltoukhy’s and Dr.
                         Talasaz personal gmail account and
                         Guardant accounts,” were those
                         documents actually collected from
                         the preserved Google email
                         accounts, or were they incidentally
                         produced as the result of the
                         collection of documents sent to or
                         from a Guardant email address
                         and/or because those emails were
                         saved to a Guardant computer?



                         (4) When you state that “the
                         documents collected includes emails
                         from both Dr. Eltoukhy’s and Dr.
                         Talasaz personal gmail account and
                         Guardant accounts,” how did you
                         identify those documents for
                         collection? Was this similar to the
                         collection from




                         (5) Please confirm that any
                         documents, including emails,
                         collected from Dr. Eltoukhy’s, Dr.
                         Talasaz’s, and/or Mr. Wiley’s non-
                         guardanthealth.com<http://non-
                                          65
                                                                           A453
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 78 of 142 PageID #:
                                        26650
                         guardanthealth.com><http://non-
                         guardanthealth.com<http://non-
                         guardanthealth.com>> accounts were
                         included in Guardant’s initial
                         document production as well as the
                         pool of “approximately 4,000-5,000
                         additional documents” Guardant has
                         subsequently identified.



                         (6) Please confirm that Guardant
                         applied its initial search terms to the
                         pool of “approximately 4,000-5,000
                         additional documents” and has
                         already produced any that hit on
                         those terms.




                         With respect to other early Guardant
                         employees (e.g., Michael Wiley,
                         Alain Mir, Hong Gao, Gangwu Mei,
                         Hossein Kakavand, Weihong Xu,
                         and Samantha Cooper), have their
                         personal email and Guardant
                         accounts been searched using
                         Guardant’s search terms? We
                         understand from the emails that have
                         been produced in this case that
                         several of those early Guardant
                         employees used their personal
                         accounts to conduct business on
                         behalf of Guardant. To the extent
                         those employees’ emails have not
                         been separately searched, we believe
                         Guardant should search for their
                         names in Eltoukhy’s and Talasaz’s
                         email files in order to identify
                         communications that they sent and/or
                         received as part of their work for
                         Guardant.




                                            66
                                                                           A454
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 79 of 142 PageID #:
                                    26651


                         Assuming you can provide us with
                         further details as to the 4,000 to
                         5,000 documents Guardant
                         represented was the complete set of
                         potentially responsive documents in
                         its possession, custody, or control on
                         the August 5th call with the Court,
                         and in attempt to ease the burden to
                         the Court of having to hear further
                         argument on this issue, Defendants
                         agree to narrow our list of proposed
                         search terms to the following:




                                           67
                                                                           A455
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 80 of 142 PageID #:
                                    26652




                                       68
                                                                           A456
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 81 of 142 PageID #:
                                    26653




                                       69
                                                                           A457
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 82 of 142 PageID #:
                                    26654




                         Please let us know when you are
                         available to meet and confer on this
                         issue.



                                           70
                                                                           A458
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 83 of 142 PageID #:
                                    26655
                         Meg




                         Margaret E. Ives

                         [logo]

                         Choate, Hall & Stewart LLP

                         Two International Place

                         Boston, MA 02110

                         t 617-248-4907

                         f 617-248-4000

                         mives@choate.com<mailto:mives@
                         choate.com<mailto:mives@choate.c
                         om%3cmailto:mives@choate.com>>

                         www.choate.com<http://www.choate
                         .com/<http://www.choate.com<http:/
                         www.choate.com/>>




                         From: Constant, Justin
                         <Justin.Constant@weil.com<mailto:
                         Justin.Constant@weil.com<mailto:J
                         ustin.Constant@weil.com%3cmailto:
                         Justin.Constant@weil.com>>>

                         Sent: Thursday, August 15, 2019
                         1:55 PM

                         To: Miller, Emily
                         <emiller@choate.com<mailto:emille
                         r@choate.com<mailto:emiller@choa
                         te.com%3cmailto:emiller@choate.co
                         m>>>; Guardant Health II Service
                         <Guardant.Health.II.Service@weil.c
                         om<mailto:Guardant.Health.II.Servi
                         ce@weil.com<mailto:Guardant.Heal
                                            71
                                                                           A459
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 84 of 142 PageID #:
                                        26656
                         th.II.Service@weil.com%3cmailto:G
                         uardant.Health.II.Service@weil.com
                         >>>;
                         farnan@farnanlaw.com<mailto:farna
                         n@farnanlaw.com<mailto:farnan@f
                         arnanlaw.com%3cmailto:farnan@far
                         nanlaw.com>>;
                         bfarnan@farnanlaw.com<mailto:bfar
                         nan@farnanlaw.com<mailto:bfarnan
                         @farnanlaw.com%3cmailto:bfarnan
                         @farnanlaw.com>>

                         Cc:
                         knobbe.pgdx@knobbe.com<mailto:k
                         nobbe.pgdx@knobbe.com<mailto:kn
                         obbe.pgdx@knobbe.com%3cmailto:
                         knobbe.pgdx@knobbe.com>>; FM-
                         GuardantService <FM-
                         GuardantService@choate.com<mailt
                         o:FM-
                         GuardantService@choate.com<mailt
                         o:FM-
                         GuardantService@choate.com%3cm
                         ailto:FM-
                         GuardantService@choate.com>>>;
                         Tigan, Jeremy A.
                         <JTigan@MNAT.com<mailto:JTiga
                         n@MNAT.com<mailto:JTigan@MN
                         AT.com%3cmailto:JTigan@MNAT.
                         com>>>; Jacobs, Karen
                         <KJacobs@MNAT.com<mailto:KJa
                         cobs@MNAT.com<mailto:KJacobs
                         @MNAT.com%3cmailto:KJacobs@
                         MNAT.com>>>; Jack Phillips
                         <jcp@pgmhlaw.com<mailto:jcp@pg
                         mhlaw.com<mailto:jcp@pgmhlaw.c
                         om%3cmailto:jcp@pgmhlaw.com>>
                         >; Stephen.Larson
                         <Stephen.Larson@knobbe.com<mail
                         to:Stephen.Larson@knobbe.com<ma
                         ilto:Stephen.Larson@knobbe.com%
                         3cmailto:Stephen.Larson@knobbe.c
                         om>>>; Jeremiah.Helm
                         <Jeremiah.Helm@knobbe.com<mail
                         to:Jeremiah.Helm@knobbe.com<ma
                         ilto:Jeremiah.Helm@knobbe.com%3
                         cmailto:Jeremiah.Helm@knobbe.co
                         m>>>;
                         dab@pgmhlaw.com<mailto:dab@pg
                         mhlaw.com<mailto:dab@pgmhlaw.c
                         om%3cmailto:dab@pgmhlaw.com>
                                        72
                                                                           A460
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 85 of 142 PageID #:
                                    26657
                         >

                         Subject: RE: Guardant Health v.
                         Foundation Medicine/PGDx (1:17-
                         cv-01616-LPS-CJB; 1:17-cv-01623-
                         LPS-CJB): Defendants' Proposed
                         Search Terms



                         **External Email**

                         ______________________________
                         __

                         Counsel,



                         As Guardant explained at the
                         hearing, the unproduced pool of
                         “approximately 4,000-5,000
                         additional documents,” referenced in
                         the Court’s order, are
                         communications between Dr.
                         Eltoukhy and Guardant employees or
                         advisors before 2013 that had been
                         collected as part of the ESI discovery
                         process. To be clear, the documents
                         collected includes emails from both
                         Dr. Eltoukhy’s and Dr. Talasaz
                         personal gmail account and Guardant
                         accounts. Guardant intends to
                         comply with the Court’s order and
                         apply ESI search terms to this pool.



                         Your email seeks to improperly
                         expand this pool. Defendants
                         demand that Guardant collect and
                         search “all documents within its
                         possession, custody or control,
                         regardless of whether these
                         documents are possessed directly by
                         Guardant, or by its subsidiaries or
                         affiliates, or its present or past
                         officers, directors, agents,
                         employees, investigators, or
                         attorneys” including “documents in
                         the custodial file of any active
                                           73
                                                                           A461
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 86 of 142 PageID #:
                                         26658
                         Guardant Health email address
                         assigned to any Guardant employee.”
                         This demand is extreme. In order to
                         conduct such a search, Guardant
                         would need to process every single
                         document in the company’s control
                         or possession, filter by date, and then
                         apply search terms. This is
                         manifestly unreasonable and
                         precisely why Courts regularly limit
                         the number of ESI custodians. As
                         stated above, Guardant intends to
                         apply ESI search terms to the pool of
                         documents referenced by the Court.



                         Despite the numbering you used
                         below, Defendants are requesting
                         that Guardant apply 197 different
                         search terms. This is unreasonable on
                         its face and substantially hinders any
                         meaningful discussion between the
                         parties. Further, many of these terms
                         are exceedingly broad and are not
                         targeted in any meaningful way to
                         discoverable information. Just as a
                         small example, Defendants have
                         included the following terms:


                                                           Each
                         of these terms without additional
                         limits would likely find wide swaths
                         of irrelevant information. Given that
                         the original list of ESI terms
                         consisted of 38 terms (23 of which
                         were patent and patent application
                         numbers), please provide a list of no
                         more than 10 total proposed terms
                         (excluding the original list of search
                         terms) so that Guardant can
                         reasonably evaluate them and the
                         parties can meaningfully meet and
                         confer.



                         In addition to the 197 different
                         search terms, Defendants are also
                         demanding that Guardant apply
                                           74
                                                                           A462
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 87 of 142 PageID #:
                                          26659
                         additional undefined search terms
                         “that refer in any way (including by
                         all nicknames, code names, internal
                         monikers, etc.) to the above-
                         articulated search terms.” This is also
                         unreasonable on its face. The entire
                         purpose of using ESI search terms is
                         to limit the total number of
                         documents to be reviewed.
                         Demanding that Guardant
                         unilaterally determine “nicknames”
                         that might have been used for each
                         of the 197 provided terms is unduly
                         burdensome and unclear. To the
                         extent that the Defendants are
                         requesting that a search term be
                         used, they must provide it.



                         Regarding your request for a
                         privilege log, Guardant agrees to
                         provide a log of any responsive
                         documents protected by the attorney-
                         client privilege, work product
                         doctrine, and/or any other applicable
                         privilege that are found.



                         Sincerely,

                         Justin




                         From: Miller, Emily
                         <emiller@choate.com<mailto:emille
                         r@choate.com<mailto:emiller@choa
                         te.com%3cmailto:emiller@choate.co
                         m>>>

                         Sent: Tuesday, August 13, 2019 4:43
                         PM

                         To: Guardant Health II Service
                         <Guardant.Health.II.Service@weil.c
                         om<mailto:Guardant.Health.II.Servi
                         ce@weil.com<mailto:Guardant.Heal
                                          75
                                                                           A463
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 88 of 142 PageID #:
                                        26660
                         th.II.Service@weil.com%3cmailto:G
                         uardant.Health.II.Service@weil.com
                         >>>;
                         farnan@farnanlaw.com<mailto:farna
                         n@farnanlaw.com<mailto:farnan@f
                         arnanlaw.com%3cmailto:farnan@far
                         nanlaw.com>>;
                         bfarnan@farnanlaw.com<mailto:bfar
                         nan@farnanlaw.com<mailto:bfarnan
                         @farnanlaw.com%3cmailto:bfarnan
                         @farnanlaw.com>>

                         Cc:
                         knobbe.pgdx@knobbe.com<mailto:k
                         nobbe.pgdx@knobbe.com<mailto:kn
                         obbe.pgdx@knobbe.com%3cmailto:
                         knobbe.pgdx@knobbe.com>>; FM-
                         GuardantService <FM-
                         GuardantService@choate.com<mailt
                         o:FM-
                         GuardantService@choate.com<mailt
                         o:FM-
                         GuardantService@choate.com%3cm
                         ailto:FM-
                         GuardantService@choate.com>>>;
                         Tigan, Jeremy A.
                         <JTigan@MNAT.com<mailto:JTiga
                         n@MNAT.com<mailto:JTigan@MN
                         AT.com%3cmailto:JTigan@MNAT.
                         com>>>; Jacobs, Karen
                         <KJacobs@MNAT.com<mailto:KJa
                         cobs@MNAT.com<mailto:KJacobs
                         @MNAT.com%3cmailto:KJacobs@
                         MNAT.com>>>; Jack Phillips
                         <jcp@pgmhlaw.com<mailto:jcp@pg
                         mhlaw.com<mailto:jcp@pgmhlaw.c
                         om%3cmailto:jcp@pgmhlaw.com>>
                         >; Stephen.Larson
                         <Stephen.Larson@knobbe.com<mail
                         to:Stephen.Larson@knobbe.com<ma
                         ilto:Stephen.Larson@knobbe.com%
                         3cmailto:Stephen.Larson@knobbe.c
                         om>>>; Jeremiah.Helm
                         <Jeremiah.Helm@knobbe.com<mail
                         to:Jeremiah.Helm@knobbe.com<ma
                         ilto:Jeremiah.Helm@knobbe.com%3
                         cmailto:Jeremiah.Helm@knobbe.co
                         m>>>;
                         dab@pgmhlaw.com<mailto:dab@pg
                         mhlaw.com<mailto:dab@pgmhlaw.c
                         om%3cmailto:dab@pgmhlaw.com>
                                        76
                                                                           A464
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 89 of 142 PageID #:
                                    26661
                         >

                         Subject: Guardant Health v.
                         Foundation Medicine/PGDx (1:17-
                         cv-01616-LPS-CJB; 1:17-cv-01623-
                         LPS-CJB): Defendants' Proposed
                         Search Terms



                         Counsel,



                         As stated at the hearing before Judge
                         Burke on August 5, 2019,
                         Defendants FMI and PGDx believe
                         that any pre-2013 documents that
                         refer to (1) Illumina, its technology
                         and/or its employees, and (2)
                         Guardant, its technology and/or its
                         employees is directly relevant to the
                         Defendants’ inequitable conduct
                         claims. Nonetheless, pursuant to the
                         Court’s order on August 7, 2019,
                         Defendants propose the following
                         subject matter search terms and
                         additional search criteria. Defendants
                         understand that the time period for
                         the relevant documents is prior to
                         January 1, 2013.



                         First, Defendants understand that the
                         following is the original list of search
                         terms Guardant used in collecting
                         and producing documents to
                         Defendants:




                         ā "13/969,260"



                         ā "14/425,189"


                                            77
                                                                           A465
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 90 of 142 PageID #:
                                    26662

                         ā "14/712,754"



                         ā "14/855,301"



                         ā "15/076,565"



                         ā "15/467,570"



                         ā "15/492,659"



                         ā "61/696,734"



                         ā "61/793,997"



                         ā "61/845,987"



                         ā "61/948,530"



                         ā "13/969,260"



                         ā "61/704,400"



                         ā "9,598,731"



                         ā "9,834,822"

                                          78
                                                                           A466
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 91 of 142 PageID #:
                                    26663


                         ā "9,840,743"



                         ā "9,902,992"



                         ā 9598731



                         ā 9834822



                         ā 9840743



                         ā 9902992



                         ā "US2013/058061"



                         ā "US2014/000048"




                                         79
                                                                           A467
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 92 of 142 PageID #:
                                    26664



                         ā FMI



                         ā "foundation medicine"



                         ā foundation act



                         ā "foundation act"



                         ā foundationone



                         ā "foundation one"



                         ā "personal genome"



                         ā "PGDx"



                         ā plasmaselect



                         ā "plasma select"



                         Defendants request that Guardant
                         search for documents responsive to
                         the above terms, to the extent
                         Guardant has not already done so.



                         Second, Defendants request that
                                             80
                                                                           A468
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 93 of 142 PageID #:
                                         26665
                         Guardant search for documents
                         responsive to the following subject
                         matter search terms:




                                       81
                                                                           A469
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 94 of 142 PageID #:
                                    26666




                                       82
                                                                           A470
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 95 of 142 PageID #:
                                    26667




                                       83
                                                                           A471
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 96 of 142 PageID #:
                                    26668




                         Guardant’s search shall include all
                         documents within its possession,
                         custody or control, regardless of
                         whether these documents are
                         possessed directly by Guardant, or
                         by its subsidiaries or affiliates, or its
                         present or past officers, directors,
                         agents, employees, investigators, or
                         attorneys. This includes at least the
                         following:




                                             84
                                                                           A472
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 97 of 142 PageID #:
                                    26669

                         ā documents in the custodial file of
                         AmirAli Talasaz’s Guardant Health
                         email address and AmirAli Talasaz’s
                         personal email address (including,
                         but not limited to, his Gmail
                         account);




                         ā documents in the custodial file of
                         Helmy Eltoukhy’s Guardant Health
                         email address and Helmy Eltoukhy’s
                         personal email address (including,
                         but not limited to, his Gmail
                         account); and




                         ā documents in the custodial file of
                         any active Guardant Health email
                         address assigned to any Guardant
                         employee, including but not limited
                         to, the Guardant Health email
                         address of Michael Wiley.



                         To the extent any of the above search
                         terms yield documents that are
                         protected by the attorney-client
                         privilege, work product doctrine,
                         and/or any other applicable privilege,
                         Guardant is obligated to produce a
                         privilege log reflecting its claim(s) of
                         privilege.



                         Thank you,



                         Emily



                                            85
                                                                           A473
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 98 of 142 PageID #:
                                      26670
                         Emily Miller

                         Associate

                         [logo]

                         Choate, Hall & Stewart LLP

                         Two International Place

                         Boston, MA 02110

                         t 617-248-5043

                         f 617-502-5043



                         emiller@choate.com<mailto:emiller
                         @choate.com<mailto:emiller@choat
                         e.com%3cmailto:emiller@choate.co
                         m>>

                         www.choate.com<http://www.choate
                         .com/<http://www.choate.com<http:/
                         www.choate.com/>>



                         ______________________________
                         __

                         Choate Hall & Stewart LLP
                         Confidentiality Notice:

                         This message is transmitted to you
                         by or on behalf of the law firm of
                         Choate, Hall & Stewart LLP. It is
                         intended exclusively for the
                         individual or entity to which it is
                         addressed. The substance of this
                         message, along with any
                         attachments, may contain
                         information that is proprietary,
                         confidential and/or legally privileged
                         or otherwise legally exempt from
                         disclosure. If you are not the
                         designated recipient of this message,
                         you are not authorized to read, print,
                         retain, copy or disseminate this
                         message or any part of it. If you have
                                           86
                                                                           A474
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 99 of 142 PageID #:
                                         26671
                         received this message in error, please
                         destroy and/or delete all copies of it
                         and notify the sender of the error by
                         return e-mail or by calling 1-617-
                         248-5000.

                         For more information about Choate,
                         Hall & Stewart LLP, please visit us
                         at
                         choate.com<http://choate.com><http
                         ://choate.com<http://choate.com>>
                         ______________________________
                         __



                         ______________________________
                         __



                         The information contained in this
                         email message is intended only for
                         use of the individual or entity named
                         above. If the reader of this message
                         is not the intended recipient, or the
                         employee or agent responsible to
                         deliver it to the intended recipient,
                         you are hereby notified that any
                         dissemination, distribution or
                         copying of this communication is
                         strictly prohibited. If you have
                         received this communication in
                         error, please immediately notify us
                         by email,
                         postmaster@weil.com<mailto:postm
                         aster@weil.com<mailto:postmaster
                         @weil.com%3cmailto:postmaster@
                         weil.com>>, and destroy the original
                         message. Thank you.

                         ______________________________
                         __

                         Choate Hall & Stewart LLP
                         Confidentiality Notice:

                         This message is transmitted to you
                         by or on behalf of the law firm of
                         Choate, Hall & Stewart LLP. It is
                         intended exclusively for the
                                          87
                                                                           A475
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 100 of 142 PageID #:
                                          26672
                          individual or entity to which it is
                          addressed. The substance of this
                          message, along with any
                          attachments, may contain
                          information that is proprietary,
                          confidential and/or legally privileged
                          or otherwise legally exempt from
                          disclosure. If you are not the
                          designated recipient of this message,
                          you are not authorized to read, print,
                          retain, copy or disseminate this
                          message or any part of it. If you have
                          received this message in error, please
                          destroy and/or delete all copies of it
                          and notify the sender of the error by
                          return e-mail or by calling 1-617-
                          248-5000.

                          For more information about Choate,
                          Hall & Stewart LLP, please visit us
                          at
                          choate.com<http://choate.com><http
                          ://choate.com<http://choate.com>>
                          ______________________________
                          __



                          ______________________________
                          __



                          The information contained in this
                          email message is intended only for
                          use of the individual or entity named
                          above. If the reader of this message
                          is not the intended recipient, or the
                          employee or agent responsible to
                          deliver it to the intended recipient,
                          you are hereby notified that any
                          dissemination, distribution or
                          copying of this communication is
                          strictly prohibited. If you have
                          received this communication in
                          error, please immediately notify us
                          by email,
                          postmaster@weil.com<mailto:postm
                          aster@weil.com<mailto:postmaster
                          @weil.com%3cmailto:postmaster@
                          weil.com>>, and destroy the original
                                           88
                                                                            A476
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 101 of 142 PageID #:
                                       26673
                          message. Thank you.




                          Choate Hall & Stewart LLP
                          Confidentiality Notice:



                          This message is transmitted to you
                          by or on behalf of the law firm of
                          Choate, Hall & Stewart LLP. It is
                          intended exclusively for the
                          individual or entity to which it is
                          addressed. The substance of this
                          message, along with any
                          attachments, may contain
                          information that is proprietary,
                          confidential and/or legally privileged
                          or otherwise legally exempt from
                          disclosure. If you are not the
                          designated recipient of this message,
                          you are not authorized to read, print,
                          retain, copy or disseminate this
                          message or any part of it. If you have
                          received this message in error, please
                          destroy and/or delete all copies of it
                          and notify the sender of the error by
                          return e-mail or by calling 1-800-
                          520-2427.



                          For more information about Choate,
                          Hall & Stewart LLP, please visit us
                          at choate.com<http://choate.com>

                          ______________________________
                          __

                          The information contained in this
                          email message is intended only for
                          use of the individual or entity named
                          above. If the reader of this message
                          is not the intended recipient, or the
                          employee or agent responsible to
                          deliver it to the intended recipient,
                          you are hereby notified that any
                          dissemination, distribution or
                                            89
                                                                            A477
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 102 of 142 PageID #:
                                           26674
                          copying of this communication is
                          strictly prohibited. If you have
                          received this communication in
                          error, please immediately notify us
                          by email, postmaster@weil.com, and
                          destroy the original message. Thank
                          you.


                          Choate Hall & Stewart LLP
                          Confidentiality Notice:

                          This message is transmitted to you
                          by or on behalf of the law firm of
                          Choate, Hall & Stewart LLP. It is
                          intended exclusively for the
                          individual or entity to which it is
                          addressed. The substance of this
                          message, along with any
                          attachments, may contain
                          information that is proprietary,
                          confidential and/or legally privileged
                          or otherwise legally exempt from
                          disclosure. If you are not the
                          designated recipient of this message,
                          you are not authorized to read, print,
                          retain, copy or disseminate this
                          message or any part of it. If you have
                          received this message in error, please
                          destroy and/or delete all copies of it
                          and notify the sender of the error by
                          return e-mail or by calling 1-800-
                          520-2427.

                          For more information about Choate,
                          Hall & Stewart LLP, please visit us
                          at choate.com


                          Choate Hall & Stewart LLP
                          Confidentiality Notice:
                          This message is transmitted to you
                          by or on behalf of the law firm of
                          Choate, Hall & Stewart LLP. It is
                          intended exclusively for the
                          individual or entity to which it is
                          addressed. The substance of this
                          message, along with any
                          attachments, may contain
                          information that is proprietary,
                          confidential and/or legally privileged
                                            90
                                                                            A478
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 103 of 142 PageID #:
                                          26675
                          or otherwise legally exempt from
                          disclosure. If you are not the
                          designated recipient of this message,
                          you are not authorized to read, print,
                          retain, copy or disseminate this
                          message or any part of it. If you have
                          received this message in error, please
                          destroy and/or delete all copies of it
                          and notify the sender of the error by
                          return e-mail or by calling 1-617-
                          248-5000.
                          For more information about Choate,
                          Hall & Stewart LLP, please visit us
                          at choate.com




                    The information contained in this email message is
                    intended only for use of the individual or entity named
                    above. If the reader of this message is not the intended
                    recipient, or the employee or agent responsible to deliver
                    it to the intended recipient, you are hereby notified that
                    any dissemination, distribution or copying of this
                    communication is strictly prohibited. If you have received
                    this communication in error, please immediately notify us
                    by email, postmaster@weil.com, and destroy the original
                    message. Thank you.

                    Choate Hall & Stewart LLP Confidentiality Notice:
                    This message is transmitted to you by or on behalf
                    of the law firm of Choate, Hall & Stewart LLP. It is
                    intended exclusively for the individual or entity to
                    which it is addressed. The substance of this
                    message, along with any attachments, may contain
                    information that is proprietary, confidential and/or
                    legally privileged or otherwise legally exempt from
                    disclosure. If you are not the designated recipient of
                    this message, you are not authorized to read, print,
                    retain, copy or disseminate this message or any part
                    of it. If you have received this message in error,
                    please destroy and/or delete all copies of it and
                    notify the sender of the error by return e-mail or by
                    calling 1-617-248-5000.
                    For more information about Choate, Hall & Stewart
                    LLP, please visit us at choate.com


                    Choate Hall & Stewart LLP Confidentiality Notice:
                    This message is transmitted to you by or on behalf
                    of the law firm of Choate, Hall & Stewart LLP. It is
                    intended exclusively for the individual or entity to
                                                91
                                                                                 A479
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 104 of 142 PageID #:
                                             26676
                     which it is addressed. The substance of this
                     message, along with any attachments, may contain
                     information that is proprietary, confidential and/or
                     legally privileged or otherwise legally exempt from
                     disclosure. If you are not the designated recipient of
                     this message, you are not authorized to read, print,
                     retain, copy or disseminate this message or any part
                     of it. If you have received this message in error,
                     please destroy and/or delete all copies of it and
                     notify the sender of the error by return e-mail or by
                     calling 1-617-248-5000.
                     For more information about Choate, Hall & Stewart
                     LLP, please visit us at choate.com




              The information contained in this email message is intended only for use
              of the individual or entity named above. If the reader of this message is
              not the intended recipient, or the employee or agent responsible to
              deliver it to the intended recipient, you are hereby notified that any
              dissemination, distribution or copying of this communication is strictly
              prohibited. If you have received this communication in error, please
              immediately notify us by email, postmaster@weil.com, and destroy the
              original message. Thank you.

              Choate Hall & Stewart LLP Confidentiality Notice:
              This message is transmitted to you by or on behalf of the law firm
              of Choate, Hall & Stewart LLP. It is intended exclusively for the
              individual or entity to which it is addressed. The substance of this
              message, along with any attachments, may contain information that
              is proprietary, confidential and/or legally privileged or otherwise
              legally exempt from disclosure. If you are not the designated
              recipient of this message, you are not authorized to read, print,
              retain, copy or disseminate this message or any part of it. If you
              have received this message in error, please destroy and/or delete all
              copies of it and notify the sender of the error by return e-mail or by
              calling 1-617-248-5000.
              For more information about Choate, Hall & Stewart LLP, please
              visit us at choate.com


              Choate Hall & Stewart LLP Confidentiality Notice:
              This message is transmitted to you by or on behalf of the law firm
              of Choate, Hall & Stewart LLP. It is intended exclusively for the
              individual or entity to which it is addressed. The substance of this
              message, along with any attachments, may contain information that
              is proprietary, confidential and/or legally privileged or otherwise
              legally exempt from disclosure. If you are not the designated
              recipient of this message, you are not authorized to read, print,
              retain, copy or disseminate this message or any part of it. If you
              have received this message in error, please destroy and/or delete all
                                                 92
                                                                                          A480
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 105 of 142 PageID #:
                                               26677
               copies of it and notify the sender of the error by return e-mail or by
               calling 1-617-248-5000.
               For more information about Choate, Hall & Stewart LLP, please
               visit us at choate.com



                    NOTICE: This email message is for the sole use of the intended recipient(s) and
                    may contain confidential and privileged information. Any unauthorized review,
                    use, disclosure or distribution is prohibited. If you are not the intended
                    recipient, please contact the sender by reply email and destroy all copies of the
                    original message.




           The information contained in this email message is intended only for use of the individual
           or entity named above. If the reader of this message is not the intended recipient, or the
           employee or agent responsible to deliver it to the intended recipient, you are hereby
           notified that any dissemination, distribution or copying of this communication is strictly
           prohibited. If you have received this communication in error, please immediately notify us
           by email, postmaster@weil.com, and destroy the original message. Thank you.


           NOTICE: This email message is for the sole use of the intended recipient(s) and may contain
           confidential and privileged information. Any unauthorized review, use, disclosure or distribution is
           prohibited. If you are not the intended recipient, please contact the sender by reply email and
           destroy all copies of the original message.




  The information contained in this email message is intended only for use of the individual or entity named
  above. If the reader of this message is not the intended recipient, or the employee or agent responsible to
  deliver it to the intended recipient, you are hereby notified that any dissemination, distribution or copying
  of this communication is strictly prohibited. If you have received this communication in error, please
  immediately notify us by email, postmaster@weil.com, and destroy the original message. Thank you.


  NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and
  privileged information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the
  intended recipient, please contact the sender by reply email and destroy all copies of the original message.




  NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and
  privileged information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the
  intended recipient, please contact the sender by reply email and destroy all copies of the original message.




  NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and
  privileged information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the
  intended recipient, please contact the sender by reply email and destroy all copies of the original message.




                                                            93
                                                                                                                       A481
    Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 106 of 142 PageID #:
                                         26678
         NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and
         privileged information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the
         intended recipient, please contact the sender by reply email and destroy all copies of the original message.




         NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and
         privileged information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the
         intended recipient, please contact the sender by reply email and destroy all copies of the original message.




NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information.
Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender
by reply email and destroy all copies of the original message.




NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information.
Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender
by reply email and destroy all copies of the original message.




NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information.
Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender
by reply email and destroy all copies of the original message.




                                                                   94
                                                                                                                              A482
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 107 of 142 PageID #:
                                     26679




                          EXHIBIT 36
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 108 of 142 PageID #:
                                     26680




                           REDACTED
                             IN ITS
                           ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 109 of 142 PageID #:
                                     26681




                          EXHIBIT 37
    Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 110 of 142 PageID #:
                                         26682

Cutler, Samantha

From:                            Constant, Justin <Justin.Constant@weil.com>
Sent:                            Tuesday, April 28, 2020 11:39 AM
To:                              Miller, Emily
Cc:                              FM-GuardantService; Knobbe.PGDx; Adam.Powell; Stephen.Larson; dab@pgmhlaw.com;
                                 Jacobs, Karen; Tigan, Jeremy A.; Guardant Health II Service; mfarnan@farnanlaw.com;
                                 bfarnan@farnanlaw.com
Subject:                         RE: Guardant v. FMI/PGDx: Bodiless Emails


**External Email**

Emily,

There was a slight miscommunication. The full-bodied versions of the bates numbers you have identified were withheld
as privileged. The corresponding privilege log entries are identified below.

Bodiless Email           Privilege Log #
GUARDFM00908489                4560
GUARDFM00908490                4561
GUARDFM00908491                4562
GUARDFM00908493                4565
GUARDFM00908494                4566
GUARDFM00908495                4567
GUARDFM00908643                4611
GUARDFM00908496                4568

With respect to the produced documents, it was 82 additional emails with attachments, which accounts for the
additional documents. Guardant has completed its production. To clarify regarding Guardant’s production on March
23, 2020, that production was based on the emails provided by Sergio Kopelev and was only subject to a privilege review
(and standard deduplication). Thus, there may have been bodiless and full bodied documents included that would not
have been included in Guardant’s production and recovery efforts that were subject to the agreed upon limitations
including ESI terms and To/From/CC/BCC restrictions.

Regards,
Justin



From: Miller, Emily <emiller@choate.com>
Sent: Tuesday, April 21, 2020 3:22 PM
To: Constant, Justin <Justin.Constant@weil.com>
Cc: FM-GuardantService <FM-GuardantService@choate.com>; Knobbe.PGDx <Knobbe.PGDx@knobbe.com>;
Adam.Powell <Adam.Powell@knobbe.com>; Stephen.Larson <Stephen.Larson@knobbe.com>; dab@pgmhlaw.com;
Jacobs, Karen <KJacobs@MNAT.com>; Tigan, Jeremy A. <JTigan@MNAT.com>; Guardant Health II Service
<Guardant.Health.II.Service@weil.com>; mfarnan@farnanlaw.com; bfarnan@farnanlaw.com
Subject: RE: Guardant v. FMI/PGDx: Bodiless Emails

Justin,

                                                           1
                                                                                                           A495
    Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 111 of 142 PageID #:
                                         26683
We have several questions and clarifications to your email below. We note that all of the documents you claim are “full
body versions” of bodiless documents in the chart below are also bodiless. We also note that several of the documents
you identified do not correspond to the metadata information of the bodiless document we identified.

I’ve reproduced the chart below and added notes for your reference. As you can see, all of the documents you noted in
the right-hand column (the “full body versions”) are also bodiless. If Guardant was able to locate full body versions of the
documents in the left-hand column, please explain. If we are misunderstanding what you mean by “full body versions,”
please also let us know.

                                                           Corresponding Beginning Bates Numbers for Full Body Version
 FM’s Identification
                                                           GUARDFM00908485 (Feb. 29, 2012 8:57:57 (PST)) (BODILESS)
                                                           GUARDFM00908486 (Feb. 29, 2012 9:26:59 (PST)) (BODILESS)
 GUARDFM00908489 (Mar. 1, 2012 9:35:40 (PST))              GUARDFM00933030 (Feb. 29, 2012 8:57:57 (PST)) (BODILESS)
                                                           GUARDFM00933031 (Feb. 29, 2012 9:26:59 (PST)) (BODILESS)
                                                           GUARDFM00933035 (Mar. 1, 2012 9:41:14 (PST)) (BODILESS)
                                                           GUARDFM00908485 (Feb. 29, 2012 8:57:57 (PST)) (BODILESS)
                                                           GUARDFM00908486 (Feb. 29, 2012 9:26:59 (PST)) (BODILESS)
 GUARDFM00908490 (Mar. 1, 2012 9:41:14 (PST))              GUARDFM00933030 (Feb. 29, 2012 8:57:57 (PST)) (BODILESS)
                                                           GUARDFM00933031 (Feb. 29, 2012 9:26:59 (PST)) (BODILESS)
                                                           GUARDFM00933035 (Mar. 1, 2012 9:41:14 (PST)) (BODILESS)
                                                           GUARDFM00908485 (Feb. 29, 2012 8:57:57 (PST)) (BODILESS)
                                                           GUARDFM00908486 (Feb. 29, 2012 9:26:59 (PST)) (BODILESS)
 GUARDFM00908491 (Mar. 1, 2012 10:49:55 (PST))             GUARDFM00933030 (Feb. 29, 2012 8:57:57 (PST)) (BODILESS)
                                                           GUARDFM00933031 (Feb. 29, 2012 9:26:59 (PST)) (BODILESS)
                                                           GUARDFM00933035 (Mar. 1, 2012 9:41:14 (PST)) (BODILESS)
                                                           GUARDFM00933040 (Mar. 4, 2012 21:27:50 (PST)) (BODILESS)
 GUARDFM00908493 (Mar. 4, 2012 21:27:50 (PST))
                                                           GUARDFM00933044 (Mar. 7, 2012 21:18:32 (PST)) (BODILESS)
 GUARDFM00908494 (Mar. 7, 2012 21:18:32 (PST))
                                                           GUARDFM00933045 (Mar. 9, 2012 7:12:12 (PST)) (BODILESS)
 GUARDFM00908495 (Mar. 9, 2012 7:12:12 (PST))

 GUARDFM00908643 (Aug. 16, 2012 10:22:15 (PDT))            GUARDFM00933531 (Aug. 16, 2012 10:22:15 (PDT)) (BODILESS)

                                                           GUARDFM00933046 (Mar. 11, 2012 00:39:42 (PST)) (BODILESS)
 GUARDFM00908496 (Mar. 11, 2012 00:39:42 (PST))


With respect to the 332 documents, we understand Guardant investigated the issue and located 82 additional emails. We
note, however, that Guardant produced 241 documents in two production volumes on Thursday, April 16 and Monday,
April 20. Can you explain the discrepancy in the amount of documents Guardant located compared to the amount of
documents produced? Is it Guardant’s position that it has attempted to recover all the bodiless emails and produced non-
privileged documents that were recovered? Or is Guardant still investigating the issue? Should we be expecting
additional document productions of recovered bodiless emails?

Thank you,
Emily

Emily Miller
t 617-248-5043
emiller@choate.com

From: Constant, Justin <Justin.Constant@weil.com>
Sent: Thursday, April 16, 2020 11:35 PM
To: Miller, Emily <emiller@choate.com>
Cc: FM-GuardantService <FM-GuardantService@choate.com>; Knobbe.PGDx <Knobbe.PGDx@knobbe.com>;
Adam.Powell <Adam.Powell@knobbe.com>; Stephen.Larson <Stephen.Larson@knobbe.com>; dab@pgmhlaw.com;
Jacobs, Karen <KJacobs@MNAT.com>; Tigan, Jeremy A. <JTigan@MNAT.com>; Guardant Health II Service

                                                              2
                                                                                                                A496
    Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 112 of 142 PageID #:
                                         26684
<Guardant.Health.II.Service@weil.com>; mfarnan@farnanlaw.com; bfarnan@farnanlaw.com
Subject: RE: Guardant v. FMI/PGDx: Bodiless Emails

**External Email**

Emily,

With respect to your first spreadsheet with 42 documents listed, the documents listed below appear to be intentionally
left blank as the attachments were included and produced as we discussed on the meet and confer on Monday. In other
words, they are not from corrupted emails. For example, one would not expect the emails from a printer
                                                       to have text in the body. As another example, the email with
                                                                             appears to have intentionally not
contained text in the body.

        GUARDFM00903489
        GUARDFM00903812
        GUARDFM00903815
        GUARDFM00903824
        GUARDFM00903890
        GUARDFM00903920
        GUARDFM00904086
        GUARDFM00904294
        GUARDFM00904928
        GUARDFM00905354
        GUARDFM00905363
        GUARDFM00905487
        GUARDFM00906118
        GUARDFM00906193
        GUARDFM00906301
        GUARDFM00906632
        GUARDFM00907944
        GUARDFM00907951
        GUARDFM00907958
        GUARDFM00908065
        GUARDFM00908372
        GUARDFM00909422
        GUARDFM00909748
        GUARDFM00910170
        GUARDFM00910182
        GUARDFM00910183

For the following documents, we have located their full versions and have provided the corresponding bates ranges.

                             Corresponding
                            Beginning Bates
 FM’s Identification
                          Numbers for Full Body
                                Version
                           GUARDFM00908485
 GUARDFM00908489           GUARDFM00908486
                           GUARDFM00933030
                                                          3
                                                                                                          A497
    Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 113 of 142 PageID #:
                                         26685
                           GUARDFM00933031
                           GUARDFM00933035
                           GUARDFM00908485
                           GUARDFM00908486
 GUARDFM00908490           GUARDFM00933030
                           GUARDFM00933031
                           GUARDFM00933035
                           GUARDFM00908485
                           GUARDFM00908486
 GUARDFM00908491           GUARDFM00933030
                           GUARDFM00933031
                           GUARDFM00933035
                          GUARDFM00933040
 GUARDFM00908493
                            GUARDFM00933044
 GUARDFM00908494
                            GUARDFM00933045
 GUARDFM00908495
 GUARDFM00908643            GUARDFM00933531

                            GUARDFM00933046
 GUARDFM00908496


For the following documents, their full versions have been found and Guardant is claiming privilege over them. Below
are the corresponding privilege log entry numbers.

                           Corresponding
 FM’s Identification   Privilege Log Entry for
                         Full Body Version
                       5043
 GUARDFM00908540
                       5043
 GUARDFM00908541
                       4269
 GUARDFM00910604
                       4579
 GUARDFM00908530


As for the 332 documents you identified from Guardant’s production on March 23, 2020, Guardant simply processed the
emails provided by Sergio Kopelev, as per the parties’ agreement, and produced them all after a privilege review. After
our meet and confer on Monday discussing the documents in this list, we investigated the issue and located 82
additional emails. Several of these are full body versions of the ones listed in the spreadsheet.



From: Miller, Emily <emiller@choate.com>
Sent: Wednesday, April 8, 2020 5:50 PM
To: Guardant Health II Service <Guardant.Health.II.Service@weil.com>; Constant, Justin <Justin.Constant@weil.com>;
mfarnan@farnanlaw.com; bfarnan@farnanlaw.com
Cc: FM-GuardantService <FM-GuardantService@choate.com>; Knobbe.PGDx <Knobbe.PGDx@knobbe.com>;
Adam.Powell <Adam.Powell@knobbe.com>; Stephen.Larson <Stephen.Larson@knobbe.com>; dab@pgmhlaw.com;
Jacobs, Karen <KJacobs@MNAT.com>; Tigan, Jeremy A. <JTigan@MNAT.com>
Subject: Guardant v. FMI/PGDx: Bodiless Emails
                                                           4
                                                                                                           A498
    Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 114 of 142 PageID #:
                                         26686

Justin,

Defendants write to raise two outstanding issues relating to bodiless emails.

First, Guardant stated during the teleconference with Judge Burke on December 9, 2019, that with the exception of one
document it claims privilege over, it had produced, in its December 6, 2019 production, all of the bodiless emails with the
full content. See Transcript of 12/9/2019 Teleconference, 31:15-17 (Mr. Reines discussing the one bodiless email
Guardant did not produce, “So we didn’t produce it as privileged. It says   in the re line. And we believe all the
bodiless e-mails are out. So we went high and low and we got the e-mails.”) (emphasis added).

Defendants note that Guardant produced documents on December 6, 2019, December 17, 2019, December 18, 2019,
and March 23, 2020. Despite these four document productions, Defendants have identified 42 documents that remain
bodiless. These documents either do not have replacements, or, the replacements are also bodiless. Please see the
attached spreadsheet for reference. Please confirm that these 42 documents are unrecoverable and/or please identify
which documents, if any, Guardant claims privilege over. Defendants observe that several documents match dates and
information on Guardant’s privilege log, however, without additional information, there is no way for us to be sure.

Second, with respect to Guardant’s most recent production on March 23, 2020, Defendants have identified 332 bodiless
documents. We’ve searched across all of Guardant’s productions to ensure that these were not previously produced with
the full content. Please see the attached spreadsheet for reference. Please confirm that these documents are
unrecoverable and/or please identify which documents, if any, Guardant claims privilege over.

Thank you,
Emily

Emily Miller
Associate




Choate, Hall & Stewart LLP
Two International Place
Boston, MA 02110
t 617-248-5043
f 617-502-5043

emiller@choate.com
www.choate.com


Choate Hall & Stewart LLP Confidentiality Notice:
This message is transmitted to you by or on behalf of the law firm of Choate, Hall & Stewart LLP. It is intended
exclusively for the individual or entity to which it is addressed. The substance of this message, along with any
attachments, may contain information that is proprietary, confidential and/or legally privileged or otherwise legally
exempt from disclosure. If you are not the designated recipient of this message, you are not authorized to read, print,
retain, copy or disseminate this message or any part of it. If you have received this message in error, please destroy
and/or delete all copies of it and notify the sender of the error by return e-mail or by calling 1-617-248- 5000. If you are a
resident of California, please see Choate’s Notice to California Consumers Concerning Privacy Rights, which is posted at
https://www.choate.com/terms-of-use.html#privacy-statement.
For more information about Choate, Hall & Stewart LLP, please visit us at choate.com




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
                                                              5
                                                                                                                 A499
    Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 115 of 142 PageID #:
                                         26687
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.

Choate Hall & Stewart LLP Confidentiality Notice:
This message is transmitted to you by or on behalf of the law firm of Choate, Hall & Stewart LLP. It is intended
exclusively for the individual or entity to which it is addressed. The substance of this message, along with any
attachments, may contain information that is proprietary, confidential and/or legally privileged or otherwise legally
exempt from disclosure. If you are not the designated recipient of this message, you are not authorized to read, print,
retain, copy or disseminate this message or any part of it. If you have received this message in error, please destroy
and/or delete all copies of it and notify the sender of the error by return e-mail or by calling 1-617-248- 5000. If you are a
resident of California, please see Choate’s Notice to California Consumers Concerning Privacy Rights, which is posted at
https://www.choate.com/terms-of-use.html#privacy-statement.
For more information about Choate, Hall & Stewart LLP, please visit us at choate.com




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.




                                                              6
                                                                                                                 A500
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 116 of 142 PageID #:
                                     26688




                          EXHIBIT 38
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 117 of 142 PageID #:
                                     26689




                           REDACTED
                             IN ITS
                           ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 118 of 142 PageID #:
                                     26690




                          EXHIBIT 39
        Case
9/22/2020        1:17-cv-01616-LPS-CJB Delete
                                         Document         478-2GmailFiled
                                              or recover deleted          10/05/20
                                                                     messages - ComputerPage    119 of 142 PageID #:
                                                                                        - Gmail Help
                                                           26691

      Delete or recover deleted Gmail messages
      When you delete a message, it stays in your Trash for 30 days. After that time, it will be permanently deleted from your
      account and can't be recovered.



        Computer         Android        iPhone & iPad




      Delete messages
      When you delete a message, it stays in your Trash for 30 days. After that time, it will be permanently deleted. If you want
      to remove a message from your inbox but you don't want to delete it, you can archive the message.


        Delete a single message


        Delete multiple messages


        Empty your Trash



      Undelete messages
      You can move messages out of your Trash if you deleted them in the last 30 days.


        See the messages in your Trash


        Recover messages from the Trash


            Give feedback about this article




                                                           Was this helpful?


                                                         Yes              No




                                                                                                                                    A555
https://support.google.com/mail/answer/7401?hl=en                                                                                          1/1
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 120 of 142 PageID #:
                                     26692




                          EXHIBIT 40
    Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 121 of 142 PageID #:
                                         26693



From:                           Reines, Edward <edward.reines@weil.com>
Sent:                           Tuesday, March 10, 2020 10:03 PM
To:                             Stephen.Larson; Marandett, Eric J.; Joe.Re
Cc:                             Edgarton, G. Mark.; Walter, Derek; Guardant Health Service; FM-GuardantService;
                                Knobbe.PGDx
Subject:                        RE: Eltoukhy Depo & Illumina



**External Email**

                                                     _____


Steve, in trial, but I’ll get back to you shortly.



From: Stephen.Larson <Stephen.Larson@knobbe.com>
Sent: Tuesday, March 10, 2020 10:28 AM
To: Reines, Edward <edward.reines@weil.com>; Marandett, Eric J. <emarandett@choate.com>;
Joe.Re <Joe.Re@knobbe.com>
Cc: Edgarton, G. Mark. <gedgarton@choate.com>; Walter, Derek <Derek.Walter@weil.com>;
Guardant Health Service <Guardant.Health.Service@weil.com>; FM-GuardantService <FM-
GuardantService@choate.com>; Knobbe.PGDx <Knobbe.PGDx@knobbe.com>
Subject: RE: Eltoukhy Depo & Illumina



Ed, I write to follow up on the below. Please confirm the location and starting time of the Eltoukhy
deposition and confirm that Illumina’s counsel can attend.



Thanks,

Steve



From: Stephen.Larson <Stephen.Larson@knobbe.com>
Sent: Monday, March 2, 2020 1:24 PM
To: Reines, Edward <edward.reines@weil.com>; Marandett, Eric J. <emarandett@choate.com>;
Joe.Re <Joe.Re@knobbe.com>
Cc: Edgarton, G. Mark. <gedgarton@choate.com>; Walter, Derek <Derek.Walter@weil.com>;
Guardant Health Service <Guardant.Health.Service@weil.com>; FM-GuardantService <FM-
GuardantService@choate.com>; Knobbe.PGDx <Knobbe.PGDx@knobbe.com>
Subject: RE: Eltoukhy Depo & Illumina

                                                         1
                                                                                                         A556
   Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 122 of 142 PageID #:
                                        26694


Please also let us know if Guardant objects to Illumina’s counsel attending the deposition. Thanks.



From: Stephen.Larson
Sent: Monday, March 2, 2020 10:02 AM
To: Reines, Edward <edward.reines@weil.com>; Marandett, Eric J. <emarandett@choate.com>;
Joe.Re <Joe.Re@knobbe.com>
Cc: Edgarton, G. Mark. <gedgarton@choate.com>; Walter, Derek <Derek.Walter@weil.com>;
Guardant Health Service <Guardant.Health.Service@weil.com>; FM-GuardantService <FM-
GuardantService@choate.com>; Knobbe.PGDx <Knobbe.PGDx@knobbe.com>
Subject: RE: Eltoukhy Depo & Illumina



Ed, please confirm Dr. Eltoukhy’s deposition will take place at Weil’s office in Redwood Shores.
Would a 9:30 am start time work? Thanks.



From: Reines, Edward <edward.reines@weil.com>
Sent: Thursday, February 13, 2020 11:59 AM
To: Marandett, Eric J. <emarandett@choate.com>; Joe.Re <Joe.Re@knobbe.com>
Cc: Edgarton, G. Mark. <gedgarton@choate.com>; Walter, Derek <Derek.Walter@weil.com>;
Guardant Health Service <Guardant.Health.Service@weil.com>; FM-GuardantService <FM-
GuardantService@choate.com>; Knobbe.PGDx <Knobbe.PGDx@knobbe.com>
Subject: RE: Eltoukhy Depo & Illumina



Thanks, gentlemen.



From: Marandett, Eric J. <emarandett@choate.com>
Sent: Thursday, February 13, 2020 11:57 AM
To: Joe.Re <Joe.Re@knobbe.com>; Reines, Edward <edward.reines@weil.com>
Cc: Edgarton, G. Mark. <gedgarton@choate.com>; Walter, Derek <Derek.Walter@weil.com>;
Guardant Health Service <Guardant.Health.Service@weil.com>; FM-GuardantService <FM-
GuardantService@choate.com>; Knobbe.PGDx <Knobbe.PGDx@knobbe.com>
Subject: RE: Eltoukhy Depo & Illumina



It works for Foundation as well. Thanks.




                                                  2
                                                                                            A557
   Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 123 of 142 PageID #:
                                            26695
From: Joe.Re <Joe.Re@knobbe.com>
Sent: Thursday, February 13, 2020 2:49 PM
To: Reines, Edward <edward.reines@weil.com>
Cc: Edgarton, G. Mark. <gedgarton@choate.com>; Walter, Derek <Derek.Walter@weil.com>;
Guardant Health Service <Guardant.Health.Service@weil.com>; FM-GuardantService <FM-
GuardantService@choate.com>; Knobbe.PGDx <Knobbe.PGDx@knobbe.com>
Subject: RE: Eltoukhy Depo & Illumina



**External Email**

                                              _____

That works for PGDX. Thanks



From: Reines, Edward <edward.reines@weil.com>
Sent: Thursday, February 13, 2020 11:20 AM
To: Joe.Re <Joe.Re@knobbe.com>
Cc: Edgarton, G. Mark. <gedgarton@choate.com>; Walter, Derek <Derek.Walter@weil.com>;
Guardant Health Service <Guardant.Health.Service@weil.com>; FM-GuardantService <FM-
GuardantService@choate.com>; Knobbe.PGDx <Knobbe.PGDx@knobbe.com>
Subject: Re: Eltoukhy Depo & Illumina



How about March 31?



   On Feb 8, 2020, at 4:01 PM, Joe.Re <Joe.Re@knobbe.com> wrote:

   Yes. I checked with FMI and the week of March 30 is good for both parties. Thanks.

   Joe



      On Feb 8, 2020, at 3:55 PM, Reines, Edward <edward.reines@weil.com> wrote:



      Thanks Joe. Because I have a trial then I’m confident I never would have implied that time
      worked. I’m happy to check the week of March 30. Is that good for FMI too?



         On Feb 8, 2020, at 3:43 PM, Joe.Re <Joe.Re@knobbe.com> wrote:

                                                 3
                                                                                          A558
     Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 124 of 142 PageID #:
                                          26696


          Ed, That day does not work for me. Are any of the days we offered before March 23
          possible? I thought we discussed conducting this deposition in February or early March. If
          not, how about any days the week of March 30?

          Joe



              On Feb 8, 2020, at 9:13 AM, Reines, Edward <edward.reines@weil.com> wrote:

 Mark, thank you for your email and for your patience. The deposition dates you request are, among
other things, in conflict with a trial we have. Dr. Eltoukhy is available on March 23. Please confirm that
date if you can.

We have considered the declaration you negotiated with Illumina but we were not included in that
negotiation! While the declaration is a good idea and much of it is fine or workable, obviously there
are passages that are objectionable. We informed you of this in the context of prior discovery
disputes. Anyway, it probably would have made more sense to engage us first, but we are happy to
discuss now.

Best,

Ed

> On Feb 7, 2020, at 4:05 PM, Edgarton, G. Mark. <gedgarton@choate.com> wrote:
>
> Ed - need an answer on all these issues. Thanks.
>
>
>
>
> On February 4, 2020 at 11:24:16 PM EST, Reines, Edward <edward.reines@weil.com> wrote:
> **External Email**
>
> Thanks, Mark. Working on it.
>
>> On Feb 4, 2020, at 4:33 AM, Edgarton, G. Mark. <gedgarton@choate.com> wrote:
>>
>> Ed - please respond to the below when you can. Thanks.
>>
>>
>>
>>
>> On January 30, 2020 at 12:18:24 PM EST, Edgarton, G. Mark. <gedgarton@choate.com> wrote:
>>
>> Ed:
>>
>>
>>
                                                    4
                                                                                               A559
     Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 125 of 142 PageID #:
                                                    26697
>> We want to get Dr. Eltoukhy’s deposition on the calendar. Defendants are available to take his
deposition on any of the following dates: February 25, 26, 27 or March 3, 4, 5, 9, 10, 11 or 12. Could
you please let us know which date works best for you and Dr. Eltoukhy? We understand that
Illumina’s counsel has requested permission to attend the deposition. I can coordinate with him once
you confirm some dates.
>>
>>
>>
>> We received the attached Declaration from Illumina in response to Defendants’ subpoena. Illumina
has asked Defendants to accept this Declaration in lieu of taking a deposition. Defendants are willing
to forgo taking a deposition if Guardant will not object to the admission of the Declaration and the
Exhibits in evidence at trial on grounds they are hearsay and/or not authentic. We agree that other
standard evidentiary objections (e.g. relevance and prejudice) are reserved until the deadline for the
parties to object to trial exhibits. Please confirm Guardant’s position on these issues so we can
determine whether a deposition will be necessary.
>>
>>
>>
>> Regards,
>>
>> Mark
>>
>>
>>
>>
>>
>> G. Mark Edgarton
>> [logo]
>> Choate, Hall & Stewart LLP
>> Two International Place
>> Boston, MA 02110
>> t 617-248-5101
>> f 617-248-4000
>> medgarton@choate.com<mailto:gmedgarton@choate.com>
>> www.choate.com<http://www.choate.com><http://www.choate.com/<http://www.choate.com/>>
>>
>>
>>
>>
>>
>>
>>
>>
>>
>> <2020-1-6 Sotomayor Declaration + Ex A (signed).pdf>
>>
>>
>> Choate Hall & Stewart LLP Confidentiality Notice:
>>
>> This message is transmitted to you by or on behalf of the law firm of Choate, Hall & Stewart LLP. It
is intended exclusively for the individual or entity to which it is addressed. The substance of this
                                                   5
                                                                                            A560
     Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 126 of 142 PageID #:
                                                    26698
message, along with any attachments, may contain information that is proprietary, confidential and/or
legally privileged or otherwise legally exempt from disclosure. If you are not the designated recipient
of this message, you are not authorized to read, print, retain, copy or disseminate this message or
any part of it. If you have received this message in error, please destroy and/or delete all copies of it
and notify the sender of the error by return e-mail or by calling 1-800-520-2427.
>>
>> If you are a resident of California, please see Choate’s Notice to California Consumers
Concerning Privacy Rights, which is posted at https://www.choate.com/terms-of-use.html#privacy-
statement<https://www.choate.com/terms-of-use.html#privacy-statement>.
>>
>> For more information about Choate, Hall & Stewart LLP, please visit us at
choate.com<http://choate.com>
>> <image001.gif>
>
> ________________________________
>
> The information contained in this email message is intended only for use of the individual or entity
named above. If the reader of this message is not the intended recipient, or the employee or agent
responsible to deliver it to the intended recipient, you are hereby notified that any dissemination,
distribution or copying of this communication is strictly prohibited. If you have received this
communication in error, please immediately notify us by email, postmaster@weil.com, and destroy
the original message. Thank you.
>
>
> Choate Hall & Stewart LLP Confidentiality Notice:
>
> This message is transmitted to you by or on behalf of the law firm of Choate, Hall & Stewart LLP. It
is intended exclusively for the individual or entity to which it is addressed. The substance of this
message, along with any attachments, may contain information that is proprietary, confidential and/or
legally privileged or otherwise legally exempt from disclosure. If you are not the designated recipient
of this message, you are not authorized to read, print, retain, copy or disseminate this message or
any part of it. If you have received this message in error, please destroy and/or delete all copies of it
and notify the sender of the error




                                                    6
                                                                                               A561
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 127 of 142 PageID #:
                                     26699




                          EXHIBIT 41
    Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 128 of 142 PageID #:
                                         26700



From:                             Constant, Justin <Justin.Constant@weil.com>
Sent:                             Friday, March 13, 2020 8:59 AM
To:                               FM-GuardantService; Knobbe.PGDx@knobbe.com
Cc:                               Guardant Health II Service
Subject:                          GH v. PGDx/FMI: Dr. Eltoukhy Deposition



**External Email**

                                                        _____

Counsel,
Dr. Eltoukhy requests a short postponement of his deposition due to family medical issues and
logistical difficulties from the COVID-19 outbreak. He is available on April 16th or 17th or during the
following week. Please let us know your preference or if you would like us to schedule a call to
discuss.
Sincerely,
Justin



                                                        _____


The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and dest




                                                            1
                                                                                                            A562
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 129 of 142 PageID #:
                                     26701




                          EXHIBIT 42
    Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 130 of 142 PageID #:
                                         26702



From:                              Marandett, Eric J.
Sent:                              Wednesday, July 22, 2020 10:03 PM
To:                                Constant, Justin; Reines, Edward; Walter, Derek
Cc:                                Stephen.Larson; Joe.Re (Joe.Re@knobbe.com); Bill.Zimmerman; FM-GuardantService
Subject:                           RE: Eltoukhy deposition


Justin: Following up. Let me know where you are on this. Eric

From: Marandett, Eric J. <emarandett@choate.com>
Sent: Friday, July 17, 2020 2:00 PM
To: Constant, Justin <Justin.Constant@weil.com>; Reines, Edward <edward.reines@weil.com>; Walter, Derek
<Derek.Walter@weil.com>
Cc: Stephen.Larson <Stephen.Larson@knobbe.com>; Joe.Re (Joe.Re@knobbe.com) <Joe.Re@knobbe.com>;
Bill.Zimmerman <Bill.Zimmerman@knobbe.com>; FM‐GuardantService <FM‐GuardantService@choate.com>
Subject: RE: Eltoukhy deposition

Hi Justin: Can you let me know where you are on dates for Dr. Eltoukhy? Also, we think it would be helpful for us to
talk live next week about logistics for the deposition. Let me know how your schedule looks and we can schedule a
call. Thanks, Eric

From: Constant, Justin <Justin.Constant@weil.com>
Sent: Sunday, July 5, 2020 4:37 PM
To: Marandett, Eric J. <emarandett@choate.com>; Reines, Edward <edward.reines@weil.com>; Walter, Derek
<Derek.Walter@weil.com>
Cc: Stephen.Larson <Stephen.Larson@knobbe.com>; Joe.Re (Joe.Re@knobbe.com) <Joe.Re@knobbe.com>;
Bill.Zimmerman <Bill.Zimmerman@knobbe.com>; FM‐GuardantService <FM‐GuardantService@choate.com>
Subject: RE: Eltoukhy deposition

**External Email**

Eric,
We are still looking into Dr. Eltoukhy’s availability in August and will let you know once we have dates. Of course, the
possibility of an in‐person deposition will depend on the local restrictions at the time.
Sincerely,
Justin

From: Marandett, Eric J. <emarandett@choate.com>
Sent: Sunday, July 5, 2020 3:27 PM
To: Reines, Edward <edward.reines@weil.com>; Constant, Justin <Justin.Constant@weil.com>; Walter, Derek
<Derek.Walter@weil.com>
Cc: Stephen.Larson <Stephen.Larson@knobbe.com>; Joe.Re (Joe.Re@knobbe.com) <Joe.Re@knobbe.com>;
Bill.Zimmerman <Bill.Zimmerman@knobbe.com>; FM‐GuardantService <FM‐GuardantService@choate.com>
Subject: RE: Eltoukhy deposition

Please let me know if you have a response to the request below. Thanks, Eric



                                                             1
                                                                                                               A563
       Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 131 of 142 PageID #:
                                            26703
From: Marandett, Eric J. <emarandett@choate.com>
Sent: Monday, June 22, 2020 3:16 PM
To: Reines, Edward <edward.reines@weil.com>; Constant, Justin <Justin.Constant@weil.com>; Walter, Derek
<Derek.Walter@weil.com>
Cc: Stephen.Larson <Stephen.Larson@knobbe.com>; Joe.Re (Joe.Re@knobbe.com) <Joe.Re@knobbe.com>;
Bill.Zimmerman <Bill.Zimmerman@knobbe.com>; FM‐GuardantService <FM‐GuardantService@choate.com>
Subject: Eltoukhy deposition

All:

Please let us know available dates in August to conduct the continued deposition of Dr. Eltoukhy. It remains our
expectation that, consistent with evolving Covid restrictions in California, we will conduct the deposition in person. We
are, of course, prepared to work with you to ensure that appropriate safety precautions are taken for all participants.

Best regards,

Eric


Eric J. Marandett




Choate, Hall & Stewart LLP
Two International Place
Boston, MA 02110
t 617-248-5287
f 617-248-4000
emarandett@choate.com
www.choate.com


Choate Hall & Stewart LLP Confidentiality Notice:
This message is transmitted to you by or on behalf of the law firm of Choate, Hall & Stewart LLP. It is intended
exclusively for the individual or entity to which it is addressed. The substance of this message, along with any
attachments, may contain information that is proprietary, confidential and/or legally privileged or otherwise legally
exempt from disclosure. If you are not the designated recipient of this message, you are not authorized to read, print,
retain, copy or disseminate this message or any part of it. If you have received this message in error, please destroy
and/or delete all copies of it and notify the sender of the error by return e‐mail or by calling 1‐617‐248‐5000. If you are a
resident of California, please see Choate’s Notice to California Consumers Concerning Privacy Rights, which is posted at
https://www.choate.com/terms‐of‐use.html#privacy‐statement.
For more information about Choate, Hall & Stewart LLP, please visit us at choate.com




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.




                                                              2
                                                                                                                A564
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 132 of 142 PageID #:
                                     26704




                          EXHIBIT 43
        Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 133 of 142 PageID #:
                                             26705



From:                             Marandett, Eric J.
Sent:                             Tuesday, August 11, 2020 2:17 PM
To:                               Constant, Justin
Cc:                               Stephen.Larson; Joe.Re (Joe.Re@knobbe.com); Bill.Zimmerman; FM-GuardantService;
                                  Walter, Derek; Reines, Edward
Subject:                          RE: Eltoukhy deposition


Justin: Following up the exchange below, yes, please consider that 9/11 date confirmed. We will proceed on that day
assuming we have 5 hours. Note that we reserve all rights to seek additional time to the extent necessary as a result of
technical difficulties associated with the remote deposition. Also we fully expect cooperation from Dr. Eltoukhy and
counsel in keeping the deposition moving at a normal pace and will go to the court in the event of any effort to delay the
proceedings. Thanks very much, Eric

From: Constant, Justin <Justin.Constant@weil.com>
Sent: Friday, July 31, 2020 6:49 PM
To: Marandett, Eric J. <emarandett@choate.com>
Cc: Stephen.Larson <Stephen.Larson@knobbe.com>; Joe.Re (Joe.Re@knobbe.com) <Joe.Re@knobbe.com>;
Bill.Zimmerman <Bill.Zimmerman@knobbe.com>; FM‐GuardantService <FM‐GuardantService@choate.com>; Walter,
Derek <Derek.Walter@weil.com>; Reines, Edward <edward.reines@weil.com>
Subject: RE: Eltoukhy deposition

**External Email**

Eric,

As stated below, Guardant does not believe that any extension of time is warranted and does not agree to your
request. We will consider the September 11th date accepted for now and release the remainder of the days on Dr.
Eltoukhy’s schedule.

Sincerely,
Justin



From: Marandett, Eric J. <emarandett@choate.com>
Sent: Thursday, July 30, 2020 3:33 PM
To: Constant, Justin <Justin.Constant@weil.com>
Cc: Stephen.Larson <Stephen.Larson@knobbe.com>; Joe.Re (Joe.Re@knobbe.com) <Joe.Re@knobbe.com>;
Bill.Zimmerman <Bill.Zimmerman@knobbe.com>; FM‐GuardantService <FM‐GuardantService@choate.com>; Walter,
Derek <Derek.Walter@weil.com>; Reines, Edward <edward.reines@weil.com>
Subject: RE: Eltoukhy deposition

Justin:

The dates that you have provided are too late. As you know these cases are scheduled for trial in late October and early
November and you have given us dates only in September and even as late as October 30, just on the eve of our
trial. We have been asking you for dates in August for weeks. That said, as a final attempt at compromise, we will
agree to proceed on September 11 if you also will agree to an extra 1 hour of deposition time to account for the slower

                                                            1
                                                                                                             A565
       Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 134 of 142 PageID #:
                                            26706
pace of a remote deposition. If you do not agree, we will have no choice but to take these issues to the Court. Please
let us know by end of the day tomorrow if this compromise is acceptable.

Thanks,

Eric

From: Constant, Justin <Justin.Constant@weil.com>
Sent: Thursday, July 30, 2020 12:01 AM
To: Marandett, Eric J. <emarandett@choate.com>
Cc: Stephen.Larson <Stephen.Larson@knobbe.com>; Joe.Re (Joe.Re@knobbe.com) <Joe.Re@knobbe.com>;
Bill.Zimmerman <Bill.Zimmerman@knobbe.com>; FM‐GuardantService <FM‐GuardantService@choate.com>; Walter,
Derek <Derek.Walter@weil.com>; Reines, Edward <edward.reines@weil.com>
Subject: RE: Eltoukhy deposition

**External Email**

Eric,
Guardant does not agree to the additional two hours if the deposition is conducted virtually. Dr. Eltoukhy has already
been deposed for 14 hours, and the Court has already allowed two additional hours on top of the additional ordered 3‐
hour deposition. An additional 2 hours is not justified simply because the deposition may occur remotely.

Guardant will agree that if the deposition is virtual, no Guardant lawyer (inside or outside) will be in the room with Dr.
Eltoukhy during the examination.

Below are the dates that Dr. Eltoukhy is available:

September 11, 2020
September 22, 2020
October 2, 2020
October 9, 2020
October 30, 2020

Please let us know as soon as possible which date the Defendants accept.

Sincerely,
Justin



From: Marandett, Eric J. <emarandett@choate.com>
Sent: Tuesday, July 28, 2020 9:52 AM
To: Constant, Justin <Justin.Constant@weil.com>; Reines, Edward <edward.reines@weil.com>; Walter, Derek
<Derek.Walter@weil.com>
Cc: Stephen.Larson <Stephen.Larson@knobbe.com>; Joe.Re (Joe.Re@knobbe.com) <Joe.Re@knobbe.com>;
Bill.Zimmerman <Bill.Zimmerman@knobbe.com>; FM‐GuardantService <FM‐GuardantService@choate.com>
Subject: Eltoukhy deposition

Hi Justin: In follow‐up to our call last week, we believe an additional 2 hours will be necessary in the event that Dr.
Eltoukhy’s deposition needs to be conducted virtually. Please let us know if that is acceptable to Guardant. Also, if the
deposition is virtual, please confirm your agreement that no Guardant lawyer (inside or outside) will be in the room with
Dr. Eltoukhy. Finally, we look forward to getting proposed dates in August from you later today. Thanks very much,
Eric
                                                             2
                                                                                                                A566
    Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 135 of 142 PageID #:
                                         26707

Choate Hall & Stewart LLP Confidentiality Notice:
This message is transmitted to you by or on behalf of the law firm of Choate, Hall & Stewart LLP. It is intended
exclusively for the individual or entity to which it is addressed. The substance of this message, along with any
attachments, may contain information that is proprietary, confidential and/or legally privileged or otherwise legally
exempt from disclosure. If you are not the designated recipient of this message, you are not authorized to read, print,
retain, copy or disseminate this message or any part of it. If you have received this message in error, please destroy
and/or delete all copies of it and notify the sender of the error by return e‐mail or by calling 1‐617‐248‐5000. If you are a
resident of California, please see Choate’s Notice to California Consumers Concerning Privacy Rights, which is posted at
https://www.choate.com/terms‐of‐use.html#privacy‐statement.
For more information about Choate, Hall & Stewart LLP, please visit us at choate.com




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.

Choate Hall & Stewart LLP Confidentiality Notice:
This message is transmitted to you by or on behalf of the law firm of Choate, Hall & Stewart LLP. It is intended
exclusively for the individual or entity to which it is addressed. The substance of this message, along with any
attachments, may contain information that is proprietary, confidential and/or legally privileged or otherwise legally
exempt from disclosure. If you are not the designated recipient of this message, you are not authorized to read, print,
retain, copy or disseminate this message or any part of it. If you have received this message in error, please destroy
and/or delete all copies of it and notify the sender of the error by return e‐mail or by calling 1‐617‐248‐5000. If you are a
resident of California, please see Choate’s Notice to California Consumers Concerning Privacy Rights, which is posted at
https://www.choate.com/terms‐of‐use.html#privacy‐statement.
For more information about Choate, Hall & Stewart LLP, please visit us at choate.com




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.




                                                              3
                                                                                                                A567
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 136 of 142 PageID #:
                                     26708




                          EXHIBIT 44
    Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 137 of 142 PageID #:
                                         26709



From:                              Constant, Justin <Justin.Constant@weil.com>
Sent:                              Thursday, September 3, 2020 5:08 PM
To:                                Miller, Emily; Reines, Edward; Guardant Health II Service; bfarnan@farnanlaw.com;
                                   mfarnan@farnanlaw.com
Cc:                                Michael A. Amon; FM-GuardantService; Jacobs, Karen; Tigan, Jeremy A.
Subject:                           RE: Guardant Health, Inc. v. Foundation Medicine, Inc., 17-cv-1616 - Helmy Eltoukhy
                                   Deposition


**External Email**

Counsel,

Unfortunately, we’ve learned Dr. Eltoukhy is unable to proceed with his deposition on September 11, 2020. Briefly, due
to the present COVID‐19 situation, he is facing substantial child care responsibilities during the entire week of
September 7th such that a deposition will not be possible that week. Dr. Eltoukhy will be available the weeks of
September 21st and September 28th, Monday through Friday, and we can proceed on any of those dates at your
convenience. We apologize for any inconvenience.

Sincerely,
Justin




Justin Constant

Weil, Gotshal & Manges LLP
700 Louisiana, Suite 1700
Houston, TX 77002-2755
justin.constant@weil.com
+1 713 546 5217 Direct
+1 832 331 3717 Mobile



From: Miller, Emily <emiller@choate.com>
Sent: Tuesday, September 1, 2020 5:29 PM
To: Reines, Edward <edward.reines@weil.com>; Constant, Justin <Justin.Constant@weil.com>; Guardant Health II
Service <Guardant.Health.II.Service@weil.com>; bfarnan@farnanlaw.com; mfarnan@farnanlaw.com
Cc: Michael A. Amon <Amon@fr.com>; FM‐GuardantService <FM‐GuardantService@choate.com>; Jacobs, Karen
<KJacobs@MNAT.com>; Tigan, Jeremy A. <JTigan@MNAT.com>
Subject: Guardant Health, Inc. v. Foundation Medicine, Inc., 17‐cv‐1616 ‐ Helmy Eltoukhy Deposition

Counsel,

We are writing regarding the second deposition of Helmy Eltoukhy that is scheduled for next Friday, September 11,
2020. At your convenience, please provide the following information.

       Start time. We are prepared to start as early as you are willing but understand that the witness is likely in
        California so please let us know.
       Physical location of the witness (City/State).
       Names and contact information for all parties appearing remotely (phone number and email).
                                                              1
                                                                                                                 A568
    Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 138 of 142 PageID #:
                                         26710
We understand Illumina has expressed interest in attending this deposition. We are copying counsel for Illumina on this
email so everyone is on the same page.

Thank you,
Emily

Emily Miller
Associate




Choate, Hall & Stewart LLP
Two International Place
Boston, MA 02110
t 617-248-5043
f 617-502-5043

emiller@choate.com
www.choate.com


Choate Hall & Stewart LLP Confidentiality Notice:
This message is transmitted to you by or on behalf of the law firm of Choate, Hall & Stewart LLP. It is intended
exclusively for the individual or entity to which it is addressed. The substance of this message, along with any
attachments, may contain information that is proprietary, confidential and/or legally privileged or otherwise legally
exempt from disclosure. If you are not the designated recipient of this message, you are not authorized to read, print,
retain, copy or disseminate this message or any part of it. If you have received this message in error, please destroy
and/or delete all copies of it and notify the sender of the error by return e‐mail or by calling 1‐617‐248‐5000. If you are a
resident of California, please see Choate’s Notice to California Consumers Concerning Privacy Rights, which is posted at
https://www.choate.com/terms‐of‐use.html#privacy‐statement.
For more information about Choate, Hall & Stewart LLP, please visit us at choate.com




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.




                                                              2
                                                                                                                A569
Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 139 of 142 PageID #:
                                     26711




                          EXHIBIT 45
    Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 140 of 142 PageID #:
                                         26712



From:                              Marandett, Eric J.
Sent:                              Friday, September 4, 2020 12:10 PM
To:                                Constant, Justin; Miller, Emily; Reines, Edward; Guardant Health II Service;
                                   bfarnan@farnanlaw.com; mfarnan@farnanlaw.com
Cc:                                Michael A. Amon; FM-GuardantService; Jacobs, Karen; Tigan, Jeremy A.
Subject:                           RE: Guardant Health, Inc. v. Foundation Medicine, Inc., 17-cv-1616 - Helmy Eltoukhy
                                   Deposition


Justin: I understand that you connected with Mark on this earlier today. While I certainly appreciate the complications
of managing child care responsibility in normal circumstances, putting off this deposition at this late date in these
circumstances is not acceptable. To the extent there was a conflict like this, it should have been identified when you
proposed this date in the first place, not just days before the deposition was to proceed. If you do not agree to
proceed on the 11th as you originally proposed, we will need to seek relief from the Court. Based on our prior
discussions and your conversation with Mark this morning, we believe we have met and conferred on this already. Our
co‐counsel at Morris Nichols will reach out this afternoon to your co‐counsel at Farnan to complete the process and
arrange to file a joint letter with Judge Burke today. Eric

From: Constant, Justin <Justin.Constant@weil.com>
Sent: Thursday, September 3, 2020 11:07 PM
To: Marandett, Eric J. <emarandett@choate.com>; Miller, Emily <emiller@choate.com>; Reines, Edward
<edward.reines@weil.com>; Guardant Health II Service <Guardant.Health.II.Service@weil.com>;
bfarnan@farnanlaw.com; mfarnan@farnanlaw.com
Cc: Michael A. Amon <Amon@fr.com>; FM‐GuardantService <FM‐GuardantService@choate.com>; Jacobs, Karen
<KJacobs@MNAT.com>; Tigan, Jeremy A. <JTigan@MNAT.com>
Subject: RE: Guardant Health, Inc. v. Foundation Medicine, Inc., 17‐cv‐1616 ‐ Helmy Eltoukhy Deposition

**External Email**

Eric,
I’ll be free after Ms. Atkinson’s deposition tomorrow. I’ll send an email then to set up a time.
‐ Justin

From: Marandett, Eric J. <emarandett@choate.com>
Sent: Thursday, September 3, 2020 5:52 PM
To: Constant, Justin <Justin.Constant@weil.com>; Miller, Emily <emiller@choate.com>; Reines, Edward
<edward.reines@weil.com>; Guardant Health II Service <Guardant.Health.II.Service@weil.com>;
bfarnan@farnanlaw.com; mfarnan@farnanlaw.com
Cc: Michael A. Amon <Amon@fr.com>; FM‐GuardantService <FM‐GuardantService@choate.com>; Jacobs, Karen
<KJacobs@MNAT.com>; Tigan, Jeremy A. <JTigan@MNAT.com>
Subject: RE: Guardant Health, Inc. v. Foundation Medicine, Inc., 17‐cv‐1616 ‐ Helmy Eltoukhy Deposition

Justin: Are you available to discuss this tomorrow? I would like to understand how this is just coming up now since
that date has been set for weeks. Let me know when you are free and I will call you. Eric

From: Constant, Justin <Justin.Constant@weil.com>
Sent: Thursday, September 3, 2020 5:08 PM
To: Miller, Emily <emiller@choate.com>; Reines, Edward <edward.reines@weil.com>; Guardant Health II Service
<Guardant.Health.II.Service@weil.com>; bfarnan@farnanlaw.com; mfarnan@farnanlaw.com
                                                             1
                                                                                                             A570
    Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 141 of 142 PageID #:
                                         26713
Cc: Michael A. Amon <Amon@fr.com>; FM‐GuardantService <FM‐GuardantService@choate.com>; Jacobs, Karen
<KJacobs@MNAT.com>; Tigan, Jeremy A. <JTigan@MNAT.com>
Subject: RE: Guardant Health, Inc. v. Foundation Medicine, Inc., 17‐cv‐1616 ‐ Helmy Eltoukhy Deposition

**External Email**

Counsel,

Unfortunately, we’ve learned Dr. Eltoukhy is unable to proceed with his deposition on September 11, 2020. Briefly, due
to the present COVID‐19 situation, he is facing substantial child care responsibilities during the entire week of
September 7th such that a deposition will not be possible that week. Dr. Eltoukhy will be available the weeks of
September 21st and September 28th, Monday through Friday, and we can proceed on any of those dates at your
convenience. We apologize for any inconvenience.

Sincerely,
Justin




Justin Constant

Weil, Gotshal & Manges LLP
700 Louisiana, Suite 1700
Houston, TX 77002-2755
justin.constant@weil.com
+1 713 546 5217 Direct
+1 832 331 3717 Mobile


From: Miller, Emily <emiller@choate.com>
Sent: Tuesday, September 1, 2020 5:29 PM
To: Reines, Edward <edward.reines@weil.com>; Constant, Justin <Justin.Constant@weil.com>; Guardant Health II
Service <Guardant.Health.II.Service@weil.com>; bfarnan@farnanlaw.com; mfarnan@farnanlaw.com
Cc: Michael A. Amon <Amon@fr.com>; FM‐GuardantService <FM‐GuardantService@choate.com>; Jacobs, Karen
<KJacobs@MNAT.com>; Tigan, Jeremy A. <JTigan@MNAT.com>
Subject: Guardant Health, Inc. v. Foundation Medicine, Inc., 17‐cv‐1616 ‐ Helmy Eltoukhy Deposition

Counsel,

We are writing regarding the second deposition of Helmy Eltoukhy that is scheduled for next Friday, September 11,
2020. At your convenience, please provide the following information.

       Start time. We are prepared to start as early as you are willing but understand that the witness is likely in
        California so please let us know.
       Physical location of the witness (City/State).
       Names and contact information for all parties appearing remotely (phone number and email).

We understand Illumina has expressed interest in attending this deposition. We are copying counsel for Illumina on this
email so everyone is on the same page.

Thank you,
Emily

Emily Miller
Associate


                                                              2
                                                                                                                 A571
    Case 1:17-cv-01616-LPS-CJB Document 478-2 Filed 10/05/20 Page 142 of 142 PageID #:
                                         26714



Choate, Hall & Stewart LLP
Two International Place
Boston, MA 02110
t 617-248-5043
f 617-502-5043

emiller@choate.com
www.choate.com


Choate Hall & Stewart LLP Confidentiality Notice:
This message is transmitted to you by or on behalf of the law firm of Choate, Hall & Stewart LLP. It is intended
exclusively for the individual or entity to which it is addressed. The substance of this message, along with any
attachments, may contain information that is proprietary, confidential and/or legally privileged or otherwise legally
exempt from disclosure. If you are not the designated recipient of this message, you are not authorized to read, print,
retain, copy or disseminate this message or any part of it. If you have received this message in error, please destroy
and/or delete all copies of it and notify the sender of the error by return e‐mail or by calling 1‐617‐248‐5000. If you are a
resident of California, please see Choate’s Notice to California Consumers Concerning Privacy Rights, which is posted at
https://www.choate.com/terms‐of‐use.html#privacy‐statement.
For more information about Choate, Hall & Stewart LLP, please visit us at choate.com




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.

Choate Hall & Stewart LLP Confidentiality Notice:
This message is transmitted to you by or on behalf of the law firm of Choate, Hall & Stewart LLP. It is intended
exclusively for the individual or entity to which it is addressed. The substance of this message, along with any
attachments, may contain information that is proprietary, confidential and/or legally privileged or otherwise legally
exempt from disclosure. If you are not the designated recipient of this message, you are not authorized to read, print,
retain, copy or disseminate this message or any part of it. If you have received this message in error, please destroy
and/or delete all copies of it and notify the sender of the error by return e‐mail or by calling 1‐617‐248‐5000. If you are a
resident of California, please see Choate’s Notice to California Consumers Concerning Privacy Rights, which is posted at
https://www.choate.com/terms‐of‐use.html#privacy‐statement.
For more information about Choate, Hall & Stewart LLP, please visit us at choate.com




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.




                                                              3
                                                                                                                A572
